Exhibit 10.1

EXECUTION VERSION

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 1, 2016

among

TITAN ENERGY OPERATING, LLC,

as Borrower,

TITAN ENERGY, LLC,

as Parent,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

PRIVILEGED AND CONFIDENTIAL

ATTORNEY WORK PRODUCT

SUBJECT TO JOINT INTEREST PRIVILEGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I    Definitions and Accounting Matters      2     
Section 1.01  

Terms Defined Above

     2      Section 1.02  

Certain Defined Terms

     2      Section 1.03  

Types of Loans and Borrowings

     39      Section 1.04  

Terms Generally; Rules of Construction

     39      Section 1.05  

Accounting Terms and Determinations

     40    ARTICLE II    The Credits      40      Section 2.01  

Commitments

     40      Section 2.02  

Loans and Borrowings

     41      Section 2.03  

Requests for Borrowings

     42      Section 2.04  

Interest Elections

     43      Section 2.05  

Funding of Borrowings

     44      Section 2.06  

Termination and Reduction of Aggregate Maximum Credit Amounts

     45      Section 2.07  

Borrowing Base

     46      Section 2.08  

Letters of Credit

     50    ARTICLE III    Payments of Principal and Interest; Prepayments; Fees
     56      Section 3.01  

Repayment of Loans

     56      Section 3.02  

Interest

     56      Section 3.03  

Alternate Rate of Interest

     57      Section 3.04  

Prepayments

     57      Section 3.05  

Fees

     61    ARTICLE IV    Payments; Pro Rata Treatment; Sharing of Set-offs     
62      Section 4.01  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     62      Section 4.02  

Presumption of Payment by the Borrower

     63      Section 4.03  

Certain Deductions by the Administrative Agent

     64      Section 4.04  

Disposition of Proceeds

     64    ARTICLE V    Increased Costs; Break Funding Payments; Taxes      64
     Section 5.01  

Increased Costs

     64   

 

i



--------------------------------------------------------------------------------

  Section 5.02  

Break Funding Payments

     65      Section 5.03  

Taxes

     66      Section 5.04  

Designation of Different Lending Office

     70      Section 5.05  

Replacement of Lenders

     70      Section 5.06  

Illegality

     71    ARTICLE VI    Conditions Precedent      71      Section 6.01  

Effective Date

     71      Section 6.02  

Each Credit Event

     76      Section 6.03  

Additional Conditions to Credit Event

     77    ARTICLE VII    Representations and Warranties      77      Section
7.01  

Organization; Powers

     77      Section 7.02  

Authority; Enforceability

     77      Section 7.03  

Approvals; No Conflicts

     77      Section 7.04  

Financial Condition; No Material Adverse Change

     78      Section 7.05  

Litigation

     78      Section 7.06  

Environmental Matters

     79      Section 7.07  

Compliance with the Laws and Agreements; No Defaults

     80      Section 7.08  

Investment Company Act

     80      Section 7.09  

No Margin Stock Activities

     80      Section 7.10  

Taxes

     80      Section 7.11  

ERISA

     81      Section 7.12  

Disclosure; No Material Misstatements

     82      Section 7.13  

Insurance

     82      Section 7.14  

Restriction on Liens

     82      Section 7.15  

Subsidiaries

     83      Section 7.16  

Location of Business and Offices

     83      Section 7.17  

Properties; Titles, Etc.

     84      Section 7.18  

Maintenance of Properties

     85      Section 7.19  

Gas Imbalances

     86      Section 7.20  

Marketing of Production

     86      Section 7.21  

Swap Agreements and Qualified ECP Guarantor

     86      Section 7.22  

Solvency

     87      Section 7.23  

Anti-Corruption Laws and Sanctions

     87      Section 7.24  

Broker-Dealer Subsidiaries

     87    ARTICLE VIII    Affirmative Covenants      89      Section 8.01  

Financial Statements; Other Information

     89      Section 8.02  

Notices of Material Events

     93      Section 8.03  

Existence; Conduct of Business

     94   

 

ii



--------------------------------------------------------------------------------

  Section 8.04  

Payment of Obligations

     94      Section 8.05  

Operation and Maintenance of Properties

     94      Section 8.06  

Insurance

     95      Section 8.07  

Books and Records; Inspection Rights

     95      Section 8.08  

Compliance with Laws

     95      Section 8.09  

Environmental Matters

     95      Section 8.10  

Further Assurances

     97      Section 8.11  

Reserve Reports

     97      Section 8.12  

Title Information

     98      Section 8.13  

Additional Collateral; Additional Guarantors

     100      Section 8.14  

ERISA Compliance

     102      Section 8.15  

Use of Proceeds

     102      Section 8.16  

Swap Agreements for MGP Volumes

     102      Section 8.17  

Swap Agreements

     103      Section 8.18  

Commodity Exchange Act Keepwell Provisions

     103      Section 8.19  

Tax Status

     103      Section 8.20  

Notice of Tax Audits

     104      Section 8.21  

Asset Sales Strategy

     104    ARTICLE IX    Negative Covenants      104      Section 9.01  

Financial Covenants

     104      Section 9.02  

Debt

     105      Section 9.03  

Liens

     107      Section 9.04  

Restricted Payments; Redemption of Debt and Equity; Amendments to Certain Debt
Documents; Interest Payments on Certain Debt

            108      Section 9.05  

Investments, Loans and Advances

     110      Section 9.06  

Nature of Business; International Operations; Foreign Subsidiaries

     112      Section 9.07  

Proceeds of Loans

     113      Section 9.08  

ERISA Compliance

     113      Section 9.09  

Sale or Discount of Receivables

     114      Section 9.10  

Mergers, Etc.

     114      Section 9.11  

Sale of Properties; Termination of Swap Agreements

     115      Section 9.12  

Environmental Matters

     117      Section 9.13  

Transactions with Affiliates

     117      Section 9.14  

Subsidiaries

     119      Section 9.15  

Negative Pledge Agreements; Dividend Restrictions

     119      Section 9.16  

Gas Imbalances

     120      Section 9.17  

Swap Agreements

     120      Section 9.18  

Tax Status as Partnership; Partnership Agreement

     121      Section 9.19  

Broker-Dealer Subsidiaries

     121      Section 9.20  

Side Agreements

     122      Section 9.21  

Change in Name, Location or Fiscal Year

     122      Section 9.22  

Drilling and Operating Agreements

     123      Section 9.23  

Designated Partnerships’ Organizational Documents

     123      Section 9.24  

Designated Partnership Hedge Facility

     123   

 

iii



--------------------------------------------------------------------------------

  Section 9.25  

Non-Qualified ECP Guarantors

     123      Section 9.26  

Passive Status of the Parent

     123      Section 9.27  

Modifications of Material Agreements

     123    ARTICLE X    Events of Default; Remedies      124      Section 10.01
 

Events of Default

     124      Section 10.02  

Remedies

     127    ARTICLE XI    The Administrative Agent And The Issuing Banks     
128      Section 11.01  

Appointment and Authorization of Administrative Agent

     128      Section 11.02  

Delegation of Duties

     129      Section 11.03  

Default; Collateral

     129      Section 11.04  

Liability of Administrative Agent

     131      Section 11.05  

Reliance by Administrative Agent

     132      Section 11.06  

Notice of Default

     132      Section 11.07  

Credit Decision; Disclosure of Information by Administrative Agent

     133      Section 11.08  

Indemnification of Agents

     133      Section 11.09  

Administrative Agent in its Individual Capacity

     134      Section 11.10  

Successor Administrative Agent and Issuing Bank

     134      Section 11.11  

Administrative Agent May File Proof of Claim

     135      Section 11.12  

Secured Swap Agreements

     135      Section 11.13  

Bank Product Obligations

     136      Section 11.14  

Intercreditor Agreement and Junior Lien Intercreditor Agreement

     136      Section 11.15  

Exculpatory Provisions

     136    ARTICLE XII    Miscellaneous      137      Section 12.01  

Notices

     137      Section 12.02  

Waivers; Amendments

     139      Section 12.03  

Expenses, Indemnity; Damage Waiver

     140      Section 12.04  

Successors and Assigns

     143      Section 12.05  

Survival; Revival; Reinstatement

     147      Section 12.06  

Counterparts; Integration; Effectiveness; Electronic Execution

     147      Section 12.07  

Severability

     148      Section 12.08  

Right of Setoff

     148      Section 12.09  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     149      Section 12.10  

Titles and Captions

     150      Section 12.11  

Confidentiality

     150      Section 12.12  

Interest Rate Limitation

     151      Section 12.13  

No Third Party Beneficiaries

     151   

 

iv



--------------------------------------------------------------------------------

  Section 12.14  

Collateral Matters; Swap Agreements

     151      Section 12.15  

Acknowledgements

     151      Section 12.16  

USA Patriot Act Notice

     152      Section 12.17  

No Advisory or Fiduciary Responsibility

     152      Section 12.18  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     153      Section 12.19  

Amendment and Restatement

     153      Section 12.20  

OID Legend

     154   

 

v



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I      List of Maximum Credit Amounts Annex II      Existing Letters of
Credit Exhibit A      Form of Note Exhibit B      Form of Borrowing Request
Exhibit C      Form of Interest Election Request Exhibit D      Form of
Compliance Certificate Exhibit E      Security Instruments as of the Effective
Date Exhibit F      Form of Assignment and Assumption Exhibit G      Form of
Reserve Report Certificate Exhibit H      Form of Joinder Agreement Exhibit I
     Form of Intercreditor Agreement Exhibit J-1      Form of U.S. Tax
Compliance Certificate (Foreign Lenders; not partnerships) Exhibit J-2      Form
of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)
Exhibit J-3      Form of U.S. Tax Compliance Certificate (Foreign Participants;
partnerships) Exhibit J-4      Form of U.S. Tax Compliance Certificate (Foreign
Lenders; partnerships) Exhibit K      Form of Solvency Certificate Exhibit L
     Form of Global Intercompany Note Schedule 6.01      Hedging Levels Schedule
7.05      Litigation Schedule 7.06      Environmental Schedule 7.11      ERISA
Schedule 7.15      Subsidiaries; Designated Partnerships; Broker-Dealer
Subsidiaries Schedule 7.19      Gas Imbalances Schedule 7.20      Marketing
Contracts Schedule 9.02      Existing Debt Schedule 9.03      Existing Liens
Schedule 9.05      Investments Schedule 9.11      Sale of Properties Schedule
9.13      Affiliate Transactions

 

vi



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 1, 2016,
is among TITAN ENERGY OPERATING, LLC (the “Borrower”), a Delaware limited
liability company; TITAN ENERGY, LLC (the “Parent”), a Delaware limited
liability company; each of the Lenders from time to time party hereto; and WELLS
FARGO BANK, NATIONAL ASSOCIATION (in its individual capacity, “Wells Fargo”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. On July 27, 2016, Atlas Resource Partners, L.P. (“ARP”) and certain of its
Subsidiaries (ARP and such Subsidiaries in such capacity, the “Debtors”) filed
voluntary petitions with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) commencing their respective cases
(the “Bankruptcy Proceedings”) under Chapter 11 of the Bankruptcy Code.

B. ARP and certain of its Subsidiaries have filed a Joint Prepackaged Chapter 11
Plan of Reorganization of Atlas Resource Partners, L.P. et al., Pursuant to
Chapter 11 of the Bankruptcy Code (together with all exhibits and schedules
thereto, the “Plan of Reorganization”) with the Bankruptcy Court, pursuant to
which ARP and certain of its Subsidiaries expect to be reorganized and emerge
from the Bankruptcy Proceedings. The Plan of Reorganization was confirmed by the
Bankruptcy Court on August 26, 2016.

C. ARP, certain of its Subsidiaries, Wells Fargo, as administrative agent, and
the lenders from time to time party thereto (the “Prepetition RBL Lenders”) are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of July 31, 2013 (the “Prepetition RBL Credit Agreement”), and certain other
documents executed and delivered in connection therewith, in each case, as
amended, restated, supplemented or otherwise modified prior to the commencement
of the Bankruptcy Proceedings.

D. Pursuant to the Plan of Reorganization, the Prepetition RBL Lenders have
agreed to continue their loans under the Prepetition RBL Credit Agreement, and
provide certain extensions of credit and commitments to the Borrower subject to
the terms and conditions of this Agreement, which debt is a restructuring and
rearrangement of the debt of ARP through an amendment and restatement of the
Prepetition RBL Credit Agreement, and has been assumed by the Borrower.

E. NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
that the Prepetition RBL Credit Agreement is hereby amended, renewed, extended
and restated in its entirety on (and subject to) the terms and conditions set
forth herein. The parties hereto further agree as follows:

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Accrued PIK Interest” means $2,500,000, being an amount resulting from the
accrual of interest on the principal amount of “Loans” under and as defined in
the Pre-Petition Second Lien Credit Agreement at a rate equal to the Adjusted
LIBO Rate plus 9% per annum during the period commencing on the Petition Date
and ending on the Effective Date.

“Accumulated Permanent Borrowing Base Reductions” means the aggregate amount of
reductions to the Conforming Borrowing Base made pursuant to Section 2.07(h),
which amount shall not exceed 5% of the amount of the Conforming Borrowing Base
as in effect on the Effective Date (such amount being $20,500,000).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the Recitals
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Maximum Credit Amounts,” at any time, shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

“AGP” means Atlas Growth Partners, L.P., a Delaware limited partnership.

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or, if that

 

- 2 -



--------------------------------------------------------------------------------

day is not a Business Day, the immediately preceding Business Day) plus 1.00%
and (d) during the Non-Conforming Period, 2% and, after the Non-Conforming
Period, 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate, respectively.

“Annualized EBITDA” means, for the purposes of calculating the financial ratios
set forth in Section 9.01 for each of the Rolling Periods set forth in the table
below, actual EBITDA for such Rolling Period multiplied by the applicable factor
set forth in the table below:

 

Rolling Period Ending

  

Factor

December 31, 2016    4 March 31, 2017    2 June 30, 2017    4/3

“Annualized Interest Expense” means, for the purposes of calculating the
financial ratio set forth in Section 9.01(d) for each of the Rolling Periods set
forth in the table below, actual Interest Expense for such Rolling Period
multiplied by the applicable factor set forth in the table below:

 

Rolling Period Ending

  

Factor

December 31, 2016    4 March 31, 2017    2 June 30, 2017    4/3

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act of 2010 and any
related or similar laws, rules, regulations and guidelines, which are in each
case administered or enforced by any Governmental Authority having jurisdiction
over the Borrower or any of its Affiliates from time to time, or to which the
Borrower or any of its Affiliates is subject.

“Anti-Money Laundering Laws” shall mean all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over Borrower or any of its Affiliates,
or to which Borrower or any of its Affiliates is subject.

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based on Borrowing Base Utilization Percentage on
such day:

 

Borrowing Base

Utilization Percentage

   Eurodollar Loans     ABR Loans     Commitment
Fee Rate   > 90%      4.00 %      3.00 %      0.500 %  > 75% and < 90%      3.75
%      2.75 %      0.500 %  > 50% and < 75%      3.50 %      2.50 %      0.500
%  > 25% and < 50%      3.25 %      2.25 %      0.375 %  < 25%      3.00 %     
2.00 %      0.375 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of a change in the Borrowing Base Utilization Percentage and
ending on the date immediately preceding the effective date of the next such
change.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or as may be adjusted from
time to time in accordance with the terms hereof; provided that, in the case of
Section 2.08(j) when a Defaulting Lender shall exist, “Applicable Percentage” as
used in such Section 2.08(j) shall mean the percentage of the Aggregate Maximum
Credit Amounts (disregarding any Defaulting Lender’s Maximum Credit Amounts)
represented by such Lender’s Maximum Credit Amount. If the Maximum Credit
Amounts have terminated or expired, the Applicable Percentages will be
determined based upon the Maximum Credit Amounts most recently in effect, giving
effect to any assignments.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long-term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc. and (c) any other
independent petroleum engineers selected by the Borrower and approved by the
Administrative Agent, in its sole discretion, prior to the date on which such
engineer begins its work.

“ARP” has the meaning assigned to such term in the Recitals hereto.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Disposition” means (i) the sale or disposition of Properties, and
termination or monetization of Swap Agreements in respect of commodities, in
each case pursuant to Section 9.11(d) or Section 9.11(k) and (ii) any Asset
Disposition (as defined in any Permitted Second Lien Debt Documents or any
Senior Notes).

 

- 4 -



--------------------------------------------------------------------------------

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

“ATLS” means Atlas Energy Group, LLC, a Delaware limited liability company.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Guarantor.

“Bankruptcy Court” has the meaning assigned to such term in the Recitals hereto.

“Bankruptcy Proceeding” has the meaning assigned to such term in the Recitals
hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means (a) with respect to the Borrower, the board of
directors of the Parent or any authorized committee thereof, and (b) with
respect to any Person, the board or committee of such Person serving a similar
function.

“Borrower” has the meaning assigned to such term in the Recitals hereto.

“Borrower LLC Agreement” means the limited liability company agreement of the
Borrower.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

- 5 -



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, (a) from the Effective Date until the
Non-Conforming Borrowing Base Reduction Date, the sum of the Conforming
Borrowing Base and the Non-Conforming Borrowing Base minus any Permanent Senior
Notes Reduction and (b) thereafter, the Conforming Borrowing Base as determined
in accordance with Section 2.07, as the same may be adjusted from time to time
between Redetermination Dates pursuant to Section 2.07(f), Section 2.07(g),
Section 2.07(h) or Section 8.12(d) minus any Permanent Senior Notes Reduction.
As of the Effective Date, the Borrowing Base shall be $440,000,000.

“Borrowing Base Deficiency” means, as of any date of determination, a Borrowing
Base Utilization Percentage greater than 100%.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Base Value” means, at any time of determination thereof, with respect
to any Oil and Gas Property of a Loan Party, any Designated Partnership
Property, any Swap Agreement in respect of commodities or any Equity Interest in
any Designated Partnership, the value the Administrative Agent, upon
determination in accordance with the procedures of Section 2.07(c)(i),
attributed to such asset in connection with the most recent determination of the
Borrowing Base (before giving any effect to any exclusions of any Designated
Partnership Properties from the Borrowing Base as may occur pursuant to the
penultimate sentence of Section 2.07(c)(i)).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Broker-Dealer Subsidiary” means (a) each Subsidiary listed on Schedule 7.15 as
a “Broker-Deal Subsidiary”, and (b) any other Subsidiary that is registered as a
broker-dealer pursuant to Section 15 of the Exchange Act or that is regulated as
a broker-dealer under any foreign securities law, or that is registered as a
Futures Commission Merchant (“FCM”), Introducing Broker (“IB”) or other
regulated entity pursuant to the Commodity Exchange Act or the equivalent under
any foreign securities Law.

“Budget” has the meaning assigned to such term in Section 8.01(o).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, with respect
to any Person, any expenditure or commitment to expend money for any purchase or
other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

 

- 6 -



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, Eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition or (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $2,000,000.

“CFTC” means Commodity Futures Trading Commission.

“Change in Law” means (a) the adoption or taking effect of any Law after the
date of this Agreement, (b) any change in any Law or in the interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, rule, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means (a) for any reason whatsoever, the Parent shall cease
to own, directly or indirectly, 100% of the Equity Interests of the Borrower,
(b) the Borrower or any Subsidiary Guarantor ceases to own 100% of the Equity
Interests of any Subsidiary Guarantor (other than any Subsidiary Guarantor that
is liquidated, dissolved, merged or otherwise disposed of in accordance with the
terms hereof), (c) for any reason whatsoever, any “person” or “group” (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective
Date, but excluding any employee benefits plan of the Borrower or any of its
Subsidiaries) other than the Permitted Holders (in the aggregate) shall
beneficially own a percentage of the then outstanding Equity Interests of the
Parent that is more than 50% of the voting power of the total outstanding Equity
Interests of the Parent, (d) individuals who as of the Effective Date were
directors of the Parent shall cease for any reason (other than due to
retirement, death or disability) to constitute a majority of the Board of
Directors of the Parent (except to the extent that individuals who as of the
Effective Date were replaced by individuals (x) elected by at least a majority
of the remaining members of the Board of Directors of the Parent or (y)
nominated or approved for election by a majority of the remaining members of the
Board of Directors of the Parent and thereafter elected as directors by the
stockholders of the Parent) or (e) a Change of Control (as defined in any
Permitted Second Lien Debt Documents or any Senior Notes) shall have occurred.

 

- 7 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the Effective Date, the
aggregate Commitments of the Lenders are $440,000,000.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

“Compliance Certificate” means the certificate required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(c).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

- 8 -



--------------------------------------------------------------------------------

“Conforming Borrowing Base” means an amount equal to (x) the amount determined
in accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(f) or Section 8.12(d) minus (y) the Accumulated
Permanent Borrowing Base Reduction. The Conforming Borrowing Base on the
Effective Date shall be the amount set forth in Section 2.07(a).

“Conforming Borrowing Base Loans” means any Loans made by the Lenders to the
Borrower under the Conforming Borrowing Base.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, the aggregate amount (i.e., the
“book balance”) of cash and Cash Equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Parent, the Borrower and the other Guarantors;
provided that the Consolidated Cash Balance shall exclude (i) Excluded Funds,
(ii) any cash or Cash Equivalents of the Parent, the Borrower or any other
Guarantor constituting purchase price deposits held in escrow pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the payment and refunding of such
deposits, (iii) any amounts with respect to which the Parent, the Borrower or
such other Guarantor has issued checks or initiated wires or ACH transfers and
(iv) any Net Available Cash received by any Loan Party or any of its Restricted
Subsidiaries in connection with an Asset Disposition or Casualty Event which are
(x) required to be used to make payments in accordance with Section 3.04(c)(v)
or (y) otherwise permitted to be used to repay the Permitted Second Lien Debt or
Senior Notes as permitted by Section 3.04(c)(i) of the Second Lien Credit
Agreement (as in effect on the Effective Date) or the equivalent provision of
any Permitted Second Lien Debt Documents or any Senior Notes (so long as such
provision is substantially identical to Section 3.04(c)(i) of the Second Lien
Credit Agreement) and are actually used by the Loan Parties or any of their
respective Subsidiaries to make such payments within the time period required
hereunder and under Section 3.04(c)(i) of the Second Lien Credit Agreement (as
in effect on the Effective Date) or the equivalent provision of any Permitted
Second Lien Debt Documents or any Senior Notes (so long as such provision is
substantially identical to Section 3.04(c)(i) of the Second Lien Credit
Agreement).

“Consolidated Net Income” means, with respect to the Parent, the Borrower and
the Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent, the Borrower and the Restricted Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with Section 1.05; provided that there shall be excluded from such
net income (to the extent otherwise included therein) the following: (a) the net
income (but not loss) during such period of any Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary to the Borrower or a Restricted Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Law applicable to such Restricted Subsidiary or is otherwise
restricted or prohibited, to the extent so restricted or prohibited, in each
case determined in accordance with GAAP; (b) the net income (or loss) of any
Person acquired in a pooling-of-interests transaction for any period prior to
the date of such transaction; (c) any extraordinary gains or losses during such
period; and (d) any gains or losses attributable to writeups or writedowns of
assets, including writedowns under ASC Topics 350 and 360; provided further that
if the Borrower or any Restricted Subsidiary shall consummate a Material
Acquisition or Material Disposition (other than a disposition permitted under
Section 9.11(h)), then Consolidated Net Income shall be calculated after giving
pro forma effect to such Material Acquisition or Material Disposition as if such
Material Acquisition or Material Disposition had occurred on the first day of
the period consisting of the four consecutive fiscal quarters of the Borrower
ending on the last day of the most recently ending fiscal quarter for which
financial statements are available and otherwise in accordance with Regulation
S-X of the SEC.

 

- 9 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns, directly or indirectly, 5% or more of the
Equity Interests having ordinary voting power for the election of the directors
or other governing body of a Person (other than as a limited partner of such
other Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and such Lender’s LC
Exposure at such time.

“Debt” means, for any Person, the sum of the following (without duplication),
whether contingent or not: (a) all obligations of such Person for borrowed money
or evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; provided, however, that the amount
of such Debt of any Person described in this clause (f) shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Debt and (ii) the fair market value of the Property
encumbered, as determined by such Person in good faith; (g) all Debt (as defined
in the other clauses of this definition) of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments for periods in excess of 120 days prior to the
day of delivery, other than sales of Hydrocarbons and gas balancing arrangements
in the ordinary course of business; (j) obligations to pay for goods or
services, whether or not such goods or services are actually received or
utilized by such Person; (k) any Debt of a partnership for which such Person is
liable either by agreement, or by Law but only to the extent of such liability;
(l) Disqualified Capital Stock of such Person; (m) the undischarged balance of
any dollar denominated production payment (but not any volumetric production
payment) created by such Person or for the creation of which such Person,
directly or indirectly, received payment; and (n) any due and payable Taxes of
the Parent, the Borrower or its Subsidiaries, including, for the avoidance of
doubt, any amounts attributable to “imputed underpayments” determined under the
United States Bipartisan Budget Act of 2015 and any similar state or local
provisions. The Debt of any Person shall include all obligations of such Person
of the character described above to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is not
included as a liability of such Person under GAAP. The Debt of any Person
described in clauses (f), (g) and (h) of this definition shall be deemed to be
the lesser of (i) an amount equal to the stated or determinable amount of the
primary obligation of such other Person and (ii) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Debt, unless such primary obligation and/or the maximum amount for which such
Person may be liable are not stated or determinable, in which case the amount of
such Debt shall be deemed to be equal to such Person’s maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

- 10 -



--------------------------------------------------------------------------------

“Debtor” has the meaning assigned to such term in the Recitals hereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, any Issuing Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement,
(c) failed, within five (5) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it or (iii) become the subject
of a Bail-In Action; provided that, for the avoidance of doubt, a Lender shall
not become a Defaulting Lender solely as the result of (x) the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof, or (y) in the
case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed where such action does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, each Issuing
Bank, and each Lender.

 

- 11 -



--------------------------------------------------------------------------------

“Designated Examining Authority” means FINRA, the NFA or any other exchange that
has been designated as a Broker-Dealer Subsidiary’s designated examining
authority, as such term is defined in Rule 15c3-1(c)(12) promulgated under the
Exchange Act.

“Designated Self-Regulatory Organization” has the meaning assigned to such term
in Section 3(a)(26) of the Exchange Act.

“Designated Partnership” means any partnership or limited liability company
where investors (individuals or trusts) invest as general partners or members to
take advantage of the exemption for working interests from the passive income
rules as provided in the Internal Revenue Code of 1986, as amended, that (i) is
listed on Schedule 7.15 as a “Designated Partnership”, (ii) is governed at all
times by (A) an Organizational Document in form and substance substantially
similar to the forms of the Organizational Document of the partnerships listed
on Schedule 7.15 of which Atlas Resources, LLC is the Master General Partner and
which closed subscriptions on or after January 1, 2009 or (B) Organizational
Documents that are otherwise reasonably acceptable to the Administrative Agent;
provided that for any Designated Partnership formed after March 22, 2011, the
Organizational Document for such Designated Partnership shall contain provisions
allowing the Master General Partner of such Designated Partnership to withdraw
its ownership interest in such Designated Partnership in the form of a working
interest in such Designated Partnership’s Oil and Gas Properties equal to its
interest as Master General Partner in the revenues of such Designated
Partnership at the request of the Administrative Agent or the Majority Lenders
without the consent of any other party to such Organizational Document and (iii)
(A) at all times, in the case of any Designated Partnership that is a limited
partnership, has a sole general partner that is a Loan Party and, in the case of
any Designated Partnership that is a limited liability company, has a sole
managing member or sole manager that is a Loan Party; (B) does not at any time
engage in any line of business other than Hydrocarbon exploration, development,
acquisition or production; (C) does not at any time own (whether in fee or by
leasehold) any material asset other than Hydrocarbon Interests and Property
reasonably related thereto, including, in the case of any Participating
Partnership, Swap Agreements permitted under clause (I) of this definition; (D)
does not at any time incur, create, assume or suffer to exist any Debt except,
so long as such Loan Party is in compliance with Section 8.13(e), loans owing to
a Loan Party that is the Master General Partner of such Designated Partnership;
(E) does not at any time incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except Liens created pursuant to
the Designated Partnership Hedge Facility, Excepted Liens, Immaterial Title
Deficiencies and Liens securing Debt permitted under clause (D) of this
definition; (F) at all times has a Loan Party as the operator or co-operator of
its Oil and Gas Properties; (G) has not taken any action, including, without
limitation, the amendment of its organizational documents, that causes the
Equity Interests to be “securities” under Article 8 of the UCC unless the Loan
Party owning such Equity Interests has taken, or caused to be taken, all actions
reasonably requested by the Administrative Agent (including, without limitation,
the delivery of any certificates evidencing such securities and related stock
powers and/or entering into control agreements reasonably acceptable to the
Administrative Agent) to protect and perfect the first priority security
interest of the Administrative Agent in such Equity Interests and facilitate the
Administrative Agent’s exercise of remedies with respect to such Equity
Interests in accordance with the terms of the Security Instruments; (H) at all
times has beneficial and record title (as fee owner or owner of a leasehold
interest) to all Designated Partnership Properties owned (whether in fee or by
leasehold) by it; and (I) does not at any time enter into any Swap Agreement,
except, for any Participating Partnership, any Permitted Participating
Partnership Swap Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Designated Partnership Hedge Facility” means that certain secured hedge
facility entered into on March 5, 2012 (as amended, restated, supplemented or
otherwise modified from time to time) by Atlas Resources, LLC, a Delaware
limited liability company, each Participating Partnership, Wells Fargo Bank,
National Association, as collateral agent, and each Approved Counterparty that
is a Lender or an Affiliate of a Lender, as such facility is amended, restated,
supplemented or otherwise modified from time to time, to provide for swaps,
forwards, futures or derivative transactions, options or similar arrangements
whether exchange traded, “over-the-counter” or otherwise, involving or settled
by reference to one or more commodities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions that is (a) entered
into in the ordinary course of business, (b) not speculative in nature, and (c)
intended to mitigate price and/or supply risk relating to the Hydrocarbon
Interests of one or more Participating Partnerships.

“Designated Partnership Properties” means Oil and Gas Properties that are
designated in a Reserve Report as being attributable to a specified Designated
Partnership.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated. Notwithstanding the preceding sentence, any Equity Interest that
would constitute Disqualified Capital Stock solely because the holders thereof
have the right to require the Person to repurchase such Equity Interests upon
the occurrence of a change of control or an asset sale shall not constitute
Disqualified Capital Stock.

“Disqualified Lender” means (a) each bank, financial institution or other
institutional lender (together with any of their Affiliates and controlling
shareholders identified on the applicable lists) identified on (i) a list made
available by the Borrower to the Administrative Agent (such list to be
acceptable to the Administrative Agent in its sole discretion) or (ii) a list
made available by the Administrative Agent to the Borrower and the Lenders from
time to time, (b) any natural person, (c) the Parent, the Borrower or any of
their respective Subsidiaries or Affiliates and (d) any holder of any Equity
Interest in the Parent and any Affiliates of such holder; provided, that (w) the
Administrative Agent shall not be responsible for, nor have any liability in
connection with, maintaining, updating, monitoring or enforcing the list of
Disqualified Lenders, (x) no updates to the Disqualified Lender list shall be
deemed to retroactively disqualify any parties that have previously acquired an
assignment or participation in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders, (y) any supplement
to the list of Disqualified Lenders pursuant to clause (a)(i) above shall be
sent by the Borrower to the Administrative Agent in writing (including by email)
and such supplement shall take effect the Business Day after such supplement is
accepted by the Administrative Agent (it being understood that no such
supplement to the list of Disqualified Lenders shall operate to disqualify any
Person that is already a Lender) and (z) an Affiliate of a Lender shall not be a
Disqualified Lender. Notwithstanding the foregoing, any list of Disqualified
Lenders shall be made available to any Lender upon request to the Administrative
Agent.

 

- 13 -



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“Eagle Ford Property” means any Oil and Gas Property (other than Designated
Partnership Properties) (i) located in the Eagle Ford region or (ii) owned by
ARP Eagle Ford, LLC, a Texas limited liability company.

“Early Warning Threshold” means, with respect to any Broker-Dealer Subsidiary,
those circumstances set forth in Rule 17a-11 promulgated under the Exchange Act,
in any FINRA rule, in Rule 1.12 promulgated under the Commodity Exchange Act, or
in any NFA rule pursuant to which a broker-dealer, FCM or IB is required to give
an “early warning” notice of capital-related problems to the SEC and/or FINRA.

“EBITDA” means, for any period, an amount determined for the Parent, the
Borrower and the Restricted Subsidiaries determined on a consolidated basis in
accordance with Section 1.05 equal to (a) the sum of (i) Consolidated Net Income
for such period, plus, (ii) without duplication and to the extent deducted from
Consolidated Net Income in such period, (A) Interest Expense, (B) income and
franchise Taxes, (C) reasonable and customary fees and expenses incurred or paid
in connection with Material Acquisitions and Material Dispositions permitted
hereunder in amounts determined by the Borrower in good faith, and (D)
depreciation, amortization, depletion, exploration expenses and other non-cash
charges, and non-cash losses for such period, including any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP and
non-cash charges resulting from the requirements of ASC 410, 718 and 815,
(except, in any event, to the extent that such non-cash charges are reserved for
cash charges to be taken in the future), and including losses from dispositions
of any Property (other than dispositions of Hydrocarbons in the ordinary course
of business); minus (b) the sum of non-cash gains and non-cash items which were
included in determining such Consolidated Net Income (including non-cash income
resulting from the requirements of ASC 410, 718 and 815).

 

- 14 -



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with the Borrower or a Restricted Subsidiary, would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt
of a notice of withdrawal liability pursuant to Section 4202 of ERISA, or (f)
any other event or condition which would constitute grounds under section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan.

 

- 15 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excess Cash” has the meaning set forth in Section 3.04(c)(iv).

“Excepted Liens” means: (a) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent, the Borrower, any Restricted Subsidiary or
any Designated Partnership or materially impair the value of such Property
subject thereto; (e) Liens arising by virtue of any statutory, common law or
contract provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution; provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Parent,
the Borrower, any of the Restricted Subsidiaries or any Designated Partnership
to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Parent, the Borrower, any Restricted
Subsidiary or any Designated Partnership for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment
which in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Parent, the Borrower, any
Restricted Subsidiary or any Designated Partnership or materially impair the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (h) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Parent, the Borrower, any Restricted Subsidiary or any Designated Partnership in
the ordinary course of business covering only the Property under lease; (j) any
obligations (other than Debt) or duties affecting any of the Property of the
Parent, the Borrower, any Restricted Subsidiary or any Designated Partnership to
any Governmental Authority with respect to any franchise, grant, license or
permit; and (k) any interest or title of a lessor under any lease entered into
by the Parent, the Borrower, any Restricted Subsidiary or any Designated
Partnership covering only the assets so leased; provided further that (1) Liens
described in clauses (a) through (d), and (g) shall remain “Excepted Liens” only
for so long as no action to enforce such Lien has been commenced unless such
action is being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP and (2) no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of any Excepted Lien.

 

- 16 -



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Funds” means cash held by any Loan Party in accounts designated solely
for (i) payroll or employee benefits, (ii) the payment of withholding taxes of
the Parent, the Borrower or any Guarantor, or (iii) the payment of royalty and
working interest payments owing to third parties.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Indebtedness in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

- 17 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.05) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Letters of Credit” means letters of credit outstanding as of the
Effective Date and listed on Annex II hereto.

“Existing Loans” has the meaning assigned to such term in Section 2.01(a).

“Existing Loan Documents” has the meaning given to the term “Loan Documents” in
the Prepetition RBL Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

- 18 -



--------------------------------------------------------------------------------

“FCM” has the meaning assigned to such term in the definition of “Broker-Dealer
Subsidiary”.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it,
provided that if the Federal Funds Effective Rate at any time would be less than
zero, such rate shall be deemed to be zero.

“Fee Letter” means the Fee Letter dated the Effective Date, among the Borrower
and Wells Fargo Bank, National Association.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Parent, the Borrower and its consolidated Subsidiaries referred to in Section
7.04(a).

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“First Lien Debt” means the aggregate amount of secured Debt of the Parent, the
Borrower and the Restricted Subsidiaries (other than any secured Debt for which
the Liens in respect thereof are junior in priority to the Liens securing the
Indebtedness).

“First Lien Leverage Ratio” has the meaning assigned such term in Section
9.01(c).

“Focus Report” means the Financial and Operational Combined Uniform Single
Report pursuant to Section 17 of the Exchange Act and SEC Rule 17a-5.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency,

 

- 19 -



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank) over the Borrower, any Restricted
Subsidiary, any of their Properties, the Administrative Agent, any Issuing Bank
or any Lender.

“Government Official” shall mean (a) any officer or employee of, or any Person
acting in an official capacity for or on behalf of, any Governmental Authority,
any public international organization or any political party or (b) any
candidate for public office.

“GSO” means GSO Capital Partners LP on behalf of the funds advised by it.

“Guarantors” means Parent, each Subsidiary of the Borrower as of the Effective
Date being Atlas Energy Colorado, LLC, a Colorado limited liability company,
Atlas Resource Partners Holdings, LLC, a Delaware limited liability company,
Atlas Energy Indiana, LLC, an Indiana limited liability company, Atlas Energy
Ohio, LLC, an Ohio limited liability company, Atlas Energy Tennessee, LLC, a
Pennsylvania limited liability company, Atlas Noble, LLC, a Delaware limited
liability company, Atlas Resources, LLC, a Pennsylvania limited liability
company, REI-NY, LLC, a Delaware limited liability company, Resource Energy,
LLC, a Delaware limited liability company, Resource Well Services, LLC, a
Delaware limited liability company, Viking Resources, LLC, a Pennsylvania
limited liability company, ARP Barnett, LLC, a Delaware limited liability
company, ARP Oklahoma, LLC, an Oklahoma limited liability company, ARP Barnett
Pipeline, LLC, a Delaware limited liability company, Atlas Barnett, LLC, a Texas
limited liability company, ARP Production Company, LLC, a Delaware limited
liability company, ARP Rangely Production, LLC, a Delaware limited liability
company, ARP Mountaineer Production, LLC, a Delaware limited liability company,
ATLS Production Company, LLC, a Delaware limited liability company, Atlas
Pipeline Tennessee, LLC, a Pennsylvania limited liability company, ARP Eagle
Ford, LLC, a Texas limited liability company, Atlas Energy Securities, LLC, a
Delaware limited liability company and each other Subsidiary of the Borrower
(other than any Broker-Dealer Subsidiary).

“Guaranty Agreement” means the Guaranty in form and substance satisfactory to
the Administrative Agent by each of the Guarantors in favor of the
Administrative Agent dated as of the date hereof, as the same may be amended,
modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

 

- 20 -



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“IB” has the meaning assigned to such term in the definition of “Broker-Dealer
Subsidiary”.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than three percent (3%) of
the Borrowing Base Value of all Oil and Gas Properties evaluated in the most
recent Reserve Report delivered under this Agreement.

“Incur” means issue, create, assume, guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Debt or Equity Interests of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor: (a) to the Administrative Agent, any Issuing Bank, or any Lender
under any Loan Document including, without limitation, all interest on any of
the Loans (including any interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
restatements of any of the above; provided that solely with respect to any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Indebtedness” owing by such Guarantor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

- 21 -



--------------------------------------------------------------------------------

“Initial Budget” means the Borrower’s business plan and Budget dated July 13,
2016.

“Initial Reserve Report” means the initial Reserve Report(s) covering the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries and of the
Designated Partnerships and used by the Lenders in the determination of the
initial Borrowing Base.

“Intercompany Note” means the global intercompany note in the form of Exhibit L.

“Intercreditor Agreement” means the intercreditor agreement entered into on
February 23, 2015 (as amended, restated, supplemented or otherwise modified from
time to time) in connection with the Designated Partnership Hedge Facility, or
such other intercreditor agreement acceptable to the Majority Lenders, by and
among the Administrative Agent, the Collateral Agent (as defined therein),
Wilmington Trust, National Association, as administrative agent under the
Permitted Second Lien Debt Documents and the Master General Partner (as defined
therein), as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, an amount determined for the Parent,
the Borrower and the Restricted Subsidiaries determined on a consolidated basis
in accordance with Section 1.05 equal to total cash interest expense (including
that attributable to obligations under Capital Leases), net of cash interest
income and any one-time financing fees (to the extent included in the Parent’s
consolidated interest expense for such period), including those paid in
connection with (a) the Loan Documents and (b) the Permitted Second Lien Debt
Documents and any Senior Notes or, in each case in connection with any amendment
of the foregoing, of the Parent, the Borrower and its Restricted Subsidiaries
for such period with respect to all outstanding Debt of the Parent, the Borrower
and its Restricted Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under swap agreements in respect of interest rates to
the extent that such net costs are allocable to such period in accordance with
GAAP).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) no Interest Period may
have a term

 

- 22 -



--------------------------------------------------------------------------------

which would extend beyond the Maturity Date and (c) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interested Party” means (i) ATLS, Atlas Eagle Ford Operating Company, LLC, a
Texas limited liability company, Atlas Growth Eagle Ford, LLC, a Texas limited
liability company, Titan Management, Atlas Energy Resources Services, Inc., a
Delaware corporation, AGP, any Permitted Holder (other than GSO and its
Affiliates acting solely in their respective capacities as Lenders (as defined
in the Second Lien Credit Agreement)) and, in each case, their respective
Subsidiaries, any joint venture (or similar arrangement) to which they are a
party or any of their respective Related Interested Parties and (ii) any Related
Interested Parties of the Parent or the Borrower.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which the Borrowing Base that
has been redetermined pursuant to an Interim Redetermination becomes effective
as provided in Section 2.07(d).

“Investment” means, for any Person, (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (i) Wells Fargo Bank, National Association and (ii) any
other Lender that becomes an Issuing Bank in accordance with Section 2.08(k) or
Section 11.10, each in its capacity as an issuer of Letters of Credit hereunder.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” will include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“Joinder Agreement” means a joinder agreement in the form of Exhibit H or any
other form reasonably approved by the Administrative Agent.

 

- 23 -



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means (a) the Intercreditor Agreement
dated as of the Effective Date among Borrower, the other Loan Parties, the
Administrative Agent and Wilmington Trust, National Association, as
administrative agent under the Permitted Second Lien Debt Documents, as the same
may be amended, modified, supplemented or restated from time to time, and (b) if
such Permitted Second Lien Debt is refinanced or replaced in accordance with the
terms of such Intercreditor Agreement, any successor intercreditor agreement
entered into in connection therewith, which shall be on terms and conditions
acceptable to the Majority Lenders, in each case as the same may from time to
time be amended, modified, supplemented or restated from time to time.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“LC Commitment” at any time means $20,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time (by the borrowing of Loans or otherwise). The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

“Lender Swap Counterparty” means (a) any Person that is a Lender or Affiliate of
a Lender on the Effective Date and that is a counterparty to any Secured Swap
Agreement with the Borrower or any Subsidiary and (b) any counterparty to any
other Secured Swap Agreement with the Borrower or any Subsidiary; provided that
such counterparty is a Lender or an Affiliate of a Lender at the time such
Secured Swap Agreement is entered into. For the avoidance of doubt, “Lender Swap
Counterparty” shall not include any Participant other than to the extent such
Participant is otherwise a Lender or an Affiliate of a Lender.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower or entered into by the Borrower with any Issuing Bank
relating to any Letter of Credit.

 

- 24 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/100 of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Loan and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, (a) if the LIBO Rate shall be less than 1% during
the Non-Conforming Period, the LIBO Rate shall be deemed to be 1% for the
purposes of this Agreement, and (b) if the LIBO Rate shall be less than zero
after the Non-Conforming Period has ended, the LIBO Rate shall be deemed to be
zero for the purposes of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Liquidity” means, as of any date of determination, (a) the aggregate amount of
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries as of
such date plus (b) the difference between (i) the Borrowing Base and (ii)
without duplication, the total Credit Exposures and Indebtedness.

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, and any and all other
material agreements or instruments now or hereafter executed and delivered by
any Loan Party or any other Person (other than Swap Agreements or agreements
regarding the provision of Bank Products with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with the Indebtedness, this Agreement and the transactions
contemplated hereby, as such agreements may be amended, modified, supplemented
or restated from time to time.

 

- 25 -



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, two or more Lenders having greater than 50% of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, two or more Lenders holding greater than 50% of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participations interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.

“Master General Partner” means Atlas Resources, LLC, a Pennsylvania limited
liability company, or any other Loan Party that is the managing general partner
or managing member of a Participating Partnership.

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, other than as a result of the events leading up
to, resulting from and following the commencement of the Bankruptcy Proceedings
or the continuation or prosecution thereof immediately prior to the Effective
Date, (b) the ability of the Borrower and the Restricted Subsidiaries, taken as
a whole, to carry out their business as of the Effective Date, (c) the ability
of the Loan Parties, taken as a whole, to perform fully and on a timely basis
their obligations under any of the Loan Documents that are material to the
interests of the Lenders, or (d) the validity or enforceability of any of the
Loan Documents or the material rights and remedies available to the
Administrative Agent, any Issuing Bank, or any Lender under any Loan Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or the assets of a Person, in each case for the consideration of at
least $5,000,000.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Parent, the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $5,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary Guarantor in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary Guarantor would be required to pay if such Swap
Agreement were terminated at such time, including unpaid amounts in respect of
such Swap Agreement.

“Maturity Date” means August 23, 2019.

 

- 26 -



--------------------------------------------------------------------------------

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the Aggregate Maximum
Credit Amounts of the Lenders are $600,000,000.

“MGP Volumes” has the meaning assigned to such term in Section 8.16.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to (a) the Loan Parties’
ownership (whether in fee or by leasehold) of (i) at least 95% of the total
value of all Oil and Gas Properties (other than Designated Partnership
Properties and any Eagle Ford Property owned by a Loan Party as of the Effective
Date) and (ii) 100% of the total value of all Eagle Ford Properties owned by a
Loan Party (x) as of the Effective Date (other than any such Oil and Gas
Properties that have been disposed of pursuant to Section 9.11(k)) or (y) for a
period longer than 10 days (or such longer period as the Administrative Agent
may consent to in its sole discretion) and (b) ownership (whether in fee or by
leasehold) of the Designated Partnership Properties, in each case with respect
to Properties evaluated in any applicable Reserve Report.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on an Oil and Gas
Property directly owned (whether in fee or by leasehold) by a Loan Party where
such Loan Party is the mortgagor and the Administrative Agent is the mortgagee
pursuant to which a Lien on the Mortgaged Property covered thereby is created in
favor of the Administrative Agent for the benefit of the Secured Creditors (as
defined therein), as the same may be amended, amended and restated, modified or
supplemented from time to time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“NFA” means the National Futures Association.

“Net Capital Rule” means, as applicable, Rule 15c3-1 promulgated under the
Exchange Act, including any successor rule under the Exchange Act relating to
net capital requirements of broker-dealers, and/or Rule 1.17 promulgated under
the Commodity Exchange Act, including any successor rule under the Commodity
Exchange Act relating to net capital requirements of FCMs and IBs.

“Net Available Cash” means (a) cash payments received from an Asset Disposition
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of

 

- 27 -



--------------------------------------------------------------------------------

any securities received as consideration, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Debt or other obligations relating to the properties or
assets that are the subject of such Asset Disposition or received in any other
non-cash form) therefrom and (b) cash payments or proceeds received by the
Borrower or any Restricted Subsidiary (x) under any casualty insurance policy
(excluding business interruption insurance) in respect of a Casualty Event that
constitutes a covered loss thereunder or (y) as a result of a Casualty Event
constitutes a taking of property by eminent domain, condemnation or otherwise,
in each case net of:

(i) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition or Casualty Event;

(ii) all payments made on any Debt (other than Debt owing under any Permitted
Second Lien Debt Documents, any Senior Notes and Debt hereunder) which is
secured by any assets subject to such Asset Disposition or Casualty Event, in
accordance with the terms of any Lien upon such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law be repaid out of the proceeds from such Asset Disposition or
Casualty Event;

(iii) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition or Casualty Event that
constitutes a taking of property by eminent domain, condemnation or otherwise;

(iv) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition or Casualty Event that constitutes
a taking of property by eminent domain, condemnation or otherwise and retained
by the Borrower or any Restricted Subsidiary after such Asset Disposition or
such Casualty Event;

(v) in the case of a Casualty Event that constitutes a taking of property by
eminent domain, condemnation or otherwise, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position; and

(vi) in the case of a Casualty Event, any actual out-of-pocket costs incurred by
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Restricted Subsidiary.

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).

“Non-Conforming Borrowing Base” means an amount equal to the amount determined
in accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(g) or Section 8.12(d). The Non-Conforming Borrowing
Base on the Effective Date shall be the amount set forth in Section 2.07(a).

 

- 28 -



--------------------------------------------------------------------------------

“Non-Conforming Borrowing Base Loans” means any Loans made by the Lenders to the
Borrower under the Non-Conforming Borrowing Base.

“Non-Conforming Borrowing Base Reduction Date” means May 1, 2017.

“Non-Conforming Period” means that period of time from and after the Effective
Date until the earlier of (a) the Non-Conforming Borrowing Base Reduction Date
provided that all Non-Conforming Borrowing Base Loans have been repaid in full
on such date and (b) the date on which all Non-Conforming Borrowing Base Loans
have been repaid in full and the Non-Conforming Borrowing Base has been
permanently reduced to zero ($0) (such permanent reduction to be effected by
written notice from the Borrower to the Administrative Agent).

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including,
without limitation, all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes, together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Omnibus Agreement” means the omnibus agreement, dated as of the Effective Date,
among Titan Management LLC, Atlas Energy Resources Services, Inc., Parent and
Borrower.

 

- 29 -



--------------------------------------------------------------------------------

“Organizational Documents” means any and all agreements, certificates, operating
agreements, partnership agreements, limited liability company agreements,
charters, articles, bylaws, and similar documents pertaining to (a) the
organization or governance of any Designated Partnership or (b) the organization
or governance of any other Person referenced in this Agreement, in each case
whether now or hereafter existing and as each has been and hereafter may be
supplemented, amended or restated from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
pursuant to an assignment request by Borrower under Section 5.05).

“Other Taxes” means any and all present or future stamp or documentary,
intangible, recording, filing, or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, registration or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement and any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.05).

“Parent” has the meaning assigned to such term in the Recitals hereto.

“Parent LLC Agreement” means the limited liability company agreement of the
Parent.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Participating Partnership” means any Designated Partnership that has become a
party to the Designated Partnership Hedge Facility.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permanent Senior Notes Reductions” means the amount of reductions to the
Borrowing Base made pursuant to Section 2.07(i), which amount shall not exceed
$75,000,000.

“Permitted Holder” means Titan Management, GSO Capital Partners LP, Fir Tree
Inc., Guggenheim Partners Investment Management, LLC and Franklin Advisers,
Inc., and their respective affiliates and any “group” including any of the
foregoing.

“Permitted Participating Partnership Swap Agreement” means any Swap Agreement
entered into and secured by assets of a Participating Partnership pursuant to
the Designated Partnership Hedge Facility and for which the notional volumes for
each such Swap Agreement (when aggregated with other commodity Swap Agreements
of such Participating Partnership then in effect other than basis differential
swaps on volumes already hedged pursuant to other

 

- 30 -



--------------------------------------------------------------------------------

Swap Agreements) do not exceed, (a) as of the date such Swap Agreement is
executed (i) for the first two years following the date such Swap Agreement is
executed (the “Initial Measurement Period”), seventy five percent (75%), (ii)
for the period of three years immediately following the Initial Measurement
Period (the “Second Measurement Period”), sixty five percent (65%) and (iii) for
any period following the Second Measurement Period, twenty five percent (25%) of
the reasonably anticipated future projected production from proved, developed,
producing Oil and Gas Properties of the Participating Partnership which is party
to such Swap Agreement or (b) at any time, one hundred percent (100%) of the
both the current production and the reasonably anticipated future projected
production from proved, developed producing Oil and Gas Properties of the
Participating Partnership which is party to such Swap Agreement, in each case,
for each month during the period during which such Swap Agreement is in effect.

“Permitted Second Lien Debt” means (a) Debt of the Borrower under the Permitted
Second Lien Debt Documents incurred on the Effective Date in an aggregate
principal amount up to $250,000,000 plus Accrued PIK Interest plus any PIK
Interest incurred after the Effective Date and capitalized in accordance with
the terms of the Second Lien Credit Agreement, which Debt is secured solely by
Liens on Property upon which there exists first priority (subject to Liens
permitted under Section 9.03 (other than Liens permitted under clause (g)
thereof)) Liens in favor of the Administrative Agent and which are subject to
the terms and conditions of the Junior Lien Intercreditor Agreement and (b) any
second lien Debt incurred to refinance or replace the Debt (to the extent and,
in the principal amount, outstanding at the time of such incurrence together
with accrued and unpaid interest and customary fees and expenses related to such
refinancing and in compliance with Section 7.01(b)(vii) of the Junior Lien
Intercreditor Agreement) referred to in the foregoing clause (a), to the extent
such refinancing or replacement is permitted under the Junior Lien Intercreditor
Agreement.

“Permitted Second Lien Debt Documents” means, collectively, the Second Lien
Credit Agreement (and any successor credit or term loan agreement in connection
with any refinancing thereof permitted hereunder and under the Junior Lien
Intercreditor Agreement), all guarantees of Permitted Second Lien Debt, and all
other agreements, documents or instruments executed and delivered by any Loan
Party in connection with, or pursuant to, the incurrence of Permitted Second
Lien Debt, as all of such documents are from time to time amended, supplemented
or restated in compliance with this Agreement and the Junior Lien Intercreditor
Agreement.

“Permitted Second Lien Expenses” means the expenses payable pursuant to Section
12.03 of the Second Lien Credit Agreement as in effect on the Effective Date and
any expenses payable pursuant to any other credit or similar agreement
evidencing Permitted Second Lien Debt or any Senior Notes, in each case to the
extent the reimbursement terms of such agreement are substantially similar to
the terms of Section 12.03 of the Second Lien Credit Agreement as in effect on
the Effective Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means July 27, 2016.

 

- 31 -



--------------------------------------------------------------------------------

“PIK Interest” means interest commencing on the day after the Effective Date and
accrued pursuant to the Second Lien Credit Agreement and payable in kind by
capitalizing and automatically adding such interest to the unpaid principal
amount of the “Loans” (as defined in the Second Lien Credit Agreement).

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Restricted Subsidiary or an
ERISA Affiliate.

“Plan of Reorganization” has the meaning assigned to such term in the Recitals
hereto.

“Pre-Petition Second Lien Credit Agreement” means that certain Second Lien
Credit Agreement, dated as of February 23, 2015 (as amended, amended and
restated, supplemented or modified prior to the date hereof) among ARP, the
lenders party thereto and Wilmington Trust, National Association, as
administrative agent and collateral agent.

“Preferred Share Call Right” means the Parent’s right to purchase the Series A
Preferred Share as provided in Section 5.7(b)(viii) of the Parent LLC Agreement.

“Prepetition RBL Credit Agreement” has the meaning assigned to such term in the
Recitals hereto.

“Prepetition RBL Lender” has the meaning assigned to such term in the Recitals
hereto.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
the United States; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

 

- 32 -



--------------------------------------------------------------------------------

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and (b)
incurred to finance such acquisition, construction or improvement by the Parent,
the Borrower or a Restricted Subsidiary of such asset; provided however that
such Debt is incurred within 180 days after such acquisition or the completion
of such construction or improvement.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement becomes effective or (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Redemption” means, with respect to any Debt or Equity Interests, the
repurchase, redemption, prepayment, repayment or defeasance of (or the
segregation of funds with respect to any of the foregoing) or otherwise acquire
for value such Debt or Equity Interests. “Redeem” has the correlative meaning
thereto.

“Redetermination” means any Scheduled Redetermination or Interim
Redetermination.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Interested Parties” means, with respect to any specified Person, such
Person’s current or, to the knowledge of a Responsible Officer of any Loan
Party, future, officers, directors, stockholders or Affiliates. For the
avoidance of doubt, any such officer, director, stockholder or Affiliate of such
Person on the Effective Date shall be a Related Interested Party of such Person.

 

- 33 -



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, each of (a) an
amount equal to (i) 95% of the aggregate value attributed to all Oil and Gas
Properties (other than Eagle Ford Properties owned by the Loan Parties as of the
Effective Date) directly owned (whether in fee or by leasehold) by the Loan
Parties plus (ii) 100% of the aggregate value attributed to all Eagle Ford
Properties owned (whether in fee or by leasehold) by the Loan Parties (x) as of
the Effective Date (other than Oil and Gas properties sold pursuant to Section
9.11(k)) or (y) for a period longer than 10 days (or such longer period as the
Administrative Agent may consent to in its sole discretion) and (b) an amount
equal to 85% of the aggregate value attributed (i) to all Oil and Gas Properties
directly owned (whether in fee or by leasehold) by the Loan Parties plus (ii) to
the Loan Parties’ proportionate share of Designated Partnership Properties, in
each case (other than clause (a)(ii) above) to the extent such Properties are
evaluated in connection with and included in the determination of the Borrowing
Base in effect as of such date.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Loan Parties (or the
Loan Parties’ proportionate share of Designated Partnership Properties),
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, consistent with SEC reporting requirements at the time, together with
a supplement indicating future net income based upon the Administrative Agent’s
usual and customary pricing assumptions for oil and gas loans then in effect and
provided by the Administrative Agent to the Borrower, in each case reflecting
Swap Agreements in place with respect to such production. Each Reserve Report
shall include a report on a well-by-well basis reflecting the working and
revenue interests for the Borrower and each Guarantor, and the net working
interest and net revenue interests for each Designated Partnership and such
other information and in such form as may be reasonably requested by the
Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any

 

- 34 -



--------------------------------------------------------------------------------

sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests or any option, warrant or other right to acquire any such Equity
Interests.

“Restricted Subsidiary” means any Subsidiary.

“Rolling Period” means (a) for the fiscal quarters ending December 31, 2016,
March 31, 2017 and June 30, 2017, the period commencing on October 1, 2016 and
ending on the last day of such applicable fiscal quarter and (b) for the fiscal
quarter ending on September 30, 2017, and for each fiscal quarter thereafter,
any period of four (4) consecutive fiscal quarters ending on the last day of
such applicable fiscal quarter.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state or any other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the French government or any other
relevant sanctions authority.

“Scheduled Redetermination” has the meaning assigned to such term in Section
2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of the Effective Date among Wilmington Trust, National Association, as
administrative agent, the financial institutions party thereto as “Lenders”, and
the Borrower, as amended, restated or otherwise modified from time to time.

“Secured Creditors” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, the Bank Products Providers and (a) the counterparty to the
Borrower or any of its Restricted Subsidiaries party to any Secured Swap
Agreement, or (b) any assignee of any such counterparty so long as such assignee
is a Lender or an Affiliate of a Lender.

 

- 35 -



--------------------------------------------------------------------------------

“Secured Swap Agreement” means a Swap Agreement, including, without limitation,
any Swap Agreement that becomes a Secured Swap Agreement hereunder pursuant to
Section 8.16 and Section 8.17 (other than any Swap Agreement entered into and
secured by assets of a Participating Partnership pursuant to the Designated
Partnership Hedge Facility) between the Borrower or any Subsidiary Guarantor and
a Person who entered into such Swap Agreement before or while such Person was a
Lender or an Affiliate of a Lender, including any Swap Agreements entered into
during the Bankruptcy Proceedings between ARP and any Lender or an Affiliate of
any Lender and any transactions or confirmations entered into under such Swap
Agreements during the Bankruptcy Proceedings, but excluding any additional
transactions or confirmations entered into after such Person ceases to be a
Lender or an Affiliate of a Lender; provided that any such Swap Agreement shall
cease to be a “Secured Swap Agreement” after assignment by such Lender or
Affiliate of a Lender of such Swap Agreement to a Person that is not a Lender or
an Affiliate of a Lender.

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the date hereof, as the same
may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
Mortgages, the Intercompany Note and other agreements, instruments or stock
certificates described or referred to in Exhibit E, and any and all other
agreements or instruments entered into under the Prepetition RBL Credit
Agreement (to the extent not released pursuant to the Plan of Reorganization and
the Confirmation Order) and entered into now or hereafter executed and delivered
by any Loan Party or any other Person (other than Swap Agreements or agreements
regarding the provision of Bank Products with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
as security for the payment or performance of, or to perfect the grant of a Lien
to secure obligations under, the Indebtedness, the Notes, if any, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

“Senior Notes” means any unsecured notes issued by the Borrower under Section
9.02(i) and, without duplication, any guarantees thereof by the Borrower or a
Guarantor and any unsecured Debt incurred to concurrently refinance such Debt in
full on terms substantially the same as such Debt being refinanced.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit K.

 

- 36 -



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Waterfall Period” means the period from the first day after the
Non-Conforming Borrowing Base Reduction Date until the date that the amount of
the Accumulated Permanent Borrowing Base Reductions equal 5% of the amount of
the Conforming Borrowing Base as in effect on the Effective Date (such amount
being $20,500,000).

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the Board of
Directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” (i) means a Subsidiary of the
Borrower and/or Parent and (ii) does not include any Designated Partnership.

“Subsidiary Guarantor” means any Restricted Subsidiary of the Borrower that is a
Guarantor.

“Super Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, two or more Lenders having at least 66- 2⁄3% of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, two or more Lenders holding at least 66- 2⁄3% of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participations in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Super
Majority Lenders.

 

- 37 -



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act). For the sole purposes of Section 9.17, the definitions of
“Designated Partnership” and “Permitted Participating Partnership Swap
Agreement”, and the term “Swap Agreement” shall be deemed to exclude all
purchased put options or floors for Hydrocarbons.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Tax Distribution Amount” means an amount sufficient to bring cumulative
distributions by the Borrower to the Parent in a tax period pursuant to Section
9.04(a)(v) to an amount equal to the amount of Taxes payable by the Parent
during such tax period; provided that such distributions are used by the Parent
to pay such Taxes.

“Tax Matters Agreement” has the meaning assigned to such term in Section
9.04(a)(iii).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Titan Management” means Titan Management LLC, a Delaware limited liability
company.

“Total Debt” means, at any date, all Debt described in clauses (a), (b) (other
than contingent obligations), (d) and (n) (other than tax liabilities that the
Parent would have paid but for any appropriate action taken in connection with a
disputed amount of taxes due and payable and for which adequate reserves have
been maintained in accordance GAAP) of the definition of “Debt” of the Parent,
the Borrower and the Restricted Subsidiaries determined on a consolidated basis
in accordance with Section 1.05.

 

- 38 -



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the substantial consummation of the Plan
of Reorganization, (b) with respect to the Borrower, the execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof,
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties pursuant to the Security Instruments and (c)
with respect to each Guarantor, the execution, delivery and performance by such
Guarantor of each Loan Document, the guaranteeing of the Indebtedness and the
other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral
thereunder, and the grant of Liens by such Guarantor on Mortgaged Properties
pursuant to the Security Instruments.

“Transferee” means any Assignee or Participant.

“Type” refers, when used in reference to any Loan or Borrowing, to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Wells Fargo” has the meaning assigned to such term in the Recitals hereto.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or

 

- 39 -



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including,” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement.

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Designated Partnerships (and their
Subsidiaries) (including the assets, liabilities, income, losses, cash flows and
elements thereof of each of the foregoing) shall be excluded, except that any
cash dividends or distributions paid by any Designated Partnership to the
Borrower or any Restricted Subsidiary shall be deemed to be income to the
Borrower or such Restricted Subsidiary, as applicable, when received by it,
whether or not constituting income in accordance with GAAP.

ARTICLE II

The Credits

Section 2.01 Commitments.

(a) The parties hereto acknowledge and agree that (i) an aggregate principal
amount of “Loans” under and as defined in the Prepetition RBL Credit Agreement
(the “Existing Loans”) equal to $435,808,785, remains outstanding and shall be
converted into Loans hereunder as set forth in Section 2.01(b) below and (ii)
the Existing Letters of Credit (with an aggregate face amount of $4,191,215)
shall be converted into Letters of Credit hereunder as set forth in Section
2.08(b) below.

 

- 40 -



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Lender, severally
and not jointly, agrees that the Existing Loans made by such Lender under the
Prepetition RBL Credit Agreement and outstanding on the Effective Date
immediately prior to giving effect to this Agreement in a principal amount equal
to its Commitment shall remain outstanding on and after the Effective Date and
shall be converted into Loans in an equal principal amount deemed made pursuant
to this Agreement on the Effective Date. The conversion by a Lender of all or a
portion of its Existing Loans shall be deemed to satisfy, dollar for dollar,
such Lender’s obligation to make Loans on the Effective Date. Such Existing
Loans of each Lender shall hereafter be referred to as “Loans”, and on and after
the Effective Date shall have all of the rights and benefits of Loans as set
forth in this Agreement and the other Loan Documents. For the avoidance of
doubt, such conversion of Existing Loans and Existing Letters of Credit into
Loans and Letters of Credit hereunder shall be deemed a “Borrowing” for all
purposes under this Agreement.

(c) As of the Effective Date, immediately after giving effect to the conversion
of Existing Loans into Loans hereunder pursuant to Section 2.01(b) and the
conversion of Existing Letters of Credit into Letters of Credit hereunder
pursuant to Section 2.08(b), the aggregate principal amount of the Loans and
face amounts of Letters of Credit outstanding is $440,000,000.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender, at its option, may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

- 41 -



--------------------------------------------------------------------------------

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver a single promissory note of the Borrower in
substantially the form of Exhibit A, payable to such Lender in a principal
amount equal to its Maximum Credit Amount as then in effect, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender; provided that the failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of its Note. Any Note issued pursuant to this Section 2.02(d)
shall, in the event that transactions contemplated by the Plan of Reorganization
result in a “significant modification” of the Loans within the meaning of
Treasury Regulations Section 1.1001-3 for U.S. federal income tax purposes, and
if otherwise applicable, bear the following legend on the face of such Notes:

“THIS DEBT INSTRUMENT HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE
PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD TO MATURITY OF THE
DEBT INSTRUMENT, PLEASE CONTACT 712 FIFTH AVENUE, 11TH FLOOR, NEW YORK, NY
10019.”

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York, New York time, on the date of
the proposed Borrowing. Each telephonic and written Borrowing Request shall be
irrevocable and each telephonic Borrowing Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

- 42 -



--------------------------------------------------------------------------------

(e) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing), and the pro forma total
Credit Exposures (giving effect to the requested Borrowing);

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05; and

(g) certification that, (i) if the principal amount of such Borrowing plus the
aggregate amount of cash and Cash Equivalents of the Loan Parties at the time of
such Borrowing (before giving effect thereto) exceeds $20,000,000, then the
proceeds of the Borrowing will be used as set forth on an exhibit (which exhibit
shall contain reasonable detail of the intended use for such Borrowing) to such
Borrowing Request within two (2) Business Days of the date of such Borrowing and
(ii) after giving effect to such Borrowing and the use of proceeds, the Loan
Parties will not have any Excess Cash.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone or by a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower (a “written Interest Election Request”) by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each telephonic and written
Interest Election Request shall be irrevocable and each telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent.

 

- 43 -



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

 

- 44 -



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
(or, in the case of any ABR Borrowing, prior to 12:00 p.m., New York, New York
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. No
payment required and made by the Borrower under this paragraph will be subject
to any break-funding payment under Section 5.02.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date (it being understood that the
Non-Conforming Borrowing Base shall be automatically reduced to $0 upon the
occurrence of the Non-Conforming Borrowing Base Reduction Date and, as a result,
any Commitments in respect of the Non-Conforming Borrowing Base existing on such
date, if any, shall terminate on such date). If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base are terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

- 45 -



--------------------------------------------------------------------------------

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $440,000,000, with such Borrowing Base consisting of a Conforming
Borrowing Base in an amount equal to $410,000,000 and a Non-Conforming Borrowing
Base in an amount equal to $30,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time after the
date of the initial Borrowing pursuant to Section 2.07(f), Section 2.07(g),
Section 2.07(h), Section 2.07(i) or Section 8.12(d).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined amounts
shall become effective and applicable to the Borrower, the Administrative Agent,
the Issuing Banks, and the Lenders on May 1 and November 1 of each year (or, in
each case, such date promptly thereafter as reasonably practicable), commencing
May 1, 2017. In addition, the Borrower may, by notifying the Administrative
Agent thereof, and the Administrative Agent may, at the direction of the Super
Majority Lenders, by notifying the Borrower thereof, one time during each
six-month period, elect to cause the Conforming Borrowing Base (and therefore
also the Borrowing Base) to be redetermined between Scheduled Redeterminations
(an “Interim Redetermination”) in accordance with this Section 2.07. The
Borrower may also elect to have one additional Interim Redetermination between
Scheduled Redeterminations in connection with (i) any acquisition of Oil and Gas
Properties having a fair market value of $10,000,000 or more or (ii) any sale or
other disposition of Properties or termination of Swap Agreements in respect of
commodities where the Properties so sold or Swap Agreements so terminated have a
fair market value of $10,000,000 or more. The Super Majority Lenders may elect
to have one Interim Redetermination with respect to the Conforming Borrowing
Base prior to May 1, 2017; provided, however, that the Super Majority Lenders
may not request such Interim Redetermination if, prior to November 1, 2016, (1)
the Loan Parties execute and deliver to the Administrative Agent Mortgages
covering additional proved Oil and Gas Properties that were acquired by the Loan
Parties from Designated Partnerships after March 1, 2016 having an aggregate
PV-9 value (which value will be calculated by the Administrative Agent in its
sole discretion and in a manner consistent with its normal oil and gas lending
criteria at such time) in excess of $40,000,000 and (2) on or prior to November
1, 2016, a Responsible Officer of the Borrower shall have delivered a
certificate to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent setting forth in reasonable detail such
information regarding such additional proved Oil and Gas Properties from the
Designated Partnerships that were Mortgaged prior to November 1, 2016, to permit
the Administrative Agent to determine, after discussions with the Borrower,
whether the PV-9 value of the contributed Oil and Gas Properties exceeds
$40,000,000.

 

- 46 -



--------------------------------------------------------------------------------

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.11(a) and Section 8.11(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.11(b) and Section 8.11(c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.11(c), as may from time to time
be reasonably requested by the Super Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall propose a new Conforming
Borrowing Base or, after the Non-Conforming Borrowing Base Reduction Date,
Borrowing Base (the “Proposed Borrowing Base”) equal to its good faith
determination of a new Conforming Borrowing Base based upon the Engineering
Reports and such other information including, without limitation, the status of
title information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt, the Borrower’s other
assets, liabilities, fixed charges, cash flow, business, properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as they exist at the particular
time; provided that the aggregate value, as determined by the Administrative
Agent, of (1) the Loan Parties’ proportionate share of all Oil and Gas
Properties owned by Designated Partnerships may not exceed 15% of the aggregate
value, as determined by the Administrative Agent, of all such Oil and Gas
Properties that are evaluated and included for purposes of determining the
Conforming Borrowing Base or, after the Non-Conforming Borrowing Base Reduction
Date, the Borrowing Base and (2) all Oil and Gas Properties directly owned by
Loan Parties which are not mortgaged pursuant to the Security Instruments may
not exceed 5% of the aggregate value, as determined by the Administrative Agent,
of all such Oil and Gas Properties that are evaluated and included for purposes
of determining the Conforming Borrowing Base or, after the Non-Conforming
Borrowing Base Reduction Date, the Borrowing Base. In no event shall the
Proposed Borrowing Base plus the Non-Conforming Borrowing Base, when applicable,
exceed the Aggregate Maximum Credit Amount.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and Section 8.11(c) in a timely and
complete manner, then on or before the first to occur of April 15 and October 15
following the date of delivery (or, in each case, such date promptly thereafter
as reasonably practicable) or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and Section 8.11(c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports and from the Borrower and has had a reasonable opportunity to determine
the Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

- 47 -



--------------------------------------------------------------------------------

(B) in the case of an Interim Redetermination, promptly after the Administrative
Agent has received the required Engineering Reports, and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.07(c)(i).

(iii) Any Proposed Borrowing Base that would increase the Conforming Borrowing
Base or, after the Non-Conforming Borrowing Base Reduction Date, the Borrowing
Base then in effect must be approved by all of the Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Conforming Borrowing Base or, after the Non-Conforming Borrowing
Base Reduction Date, the Borrowing Base then in effect must be approved or be
deemed to have been approved by the Super Majority Lenders as provided in this
Section 2.07(c)(iii). Such decisions relating to the Conforming Borrowing Base
will be made by each Lender in good faith and based upon such criteria as such
Lender deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as they exist at the particular time. Upon receipt
of the Proposed Borrowing Base Notice, each Lender shall have 15 days to agree
with the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Conforming Borrowing Base or, after the Non-Conforming
Borrowing Base Reduction Date, an alternate Borrowing Base. If, at the end of
such 15 days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of any Proposed Borrowing Base that decreases or maintains the
Borrowing Base then in effect. If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Conforming Borrowing Base or, after the Non-Conforming Borrowing Base Reduction
Date, Borrowing Base then in effect, or the Super Majority Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Conforming
Borrowing Base or, after the Non-Conforming Borrowing Base Reduction Date,
Borrowing Base then in effect, have approved (or, in the case of decreases or
reaffirmations of the Borrowing Base, have been deemed to have approved) the
Proposed Borrowing Base, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in Section
2.07(d). If, however, at the end of such 15-day period, all of the Lenders or
the Super Majority Lenders, as applicable, have not approved the Proposed
Borrowing Base (or, in the case of decreases or reaffirmations of the Borrowing
Base, have been deemed to have approved), as aforesaid, then the Administrative
Agent shall poll the Lenders to determine the highest amount approved by all of
the Lenders in the case of an amount that would increase the Borrowing Base, or
the Super Majority Lenders in the case of an amount that would decrease or
maintain the Borrowing Base, and such amount shall become the new Borrowing
Base, effective on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by all of the Lenders or the Super Majority Lenders
(or, in the case of decreases or reaffirmations of the Borrowing Base, deemed to
have been approved), as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall promptly (but in no event later than five (5)
Business Days after such approval or deemed approval) notify the Borrower and
the Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”) and the amount of the Borrowing Base set forth therein shall
become the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks, and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and Section 8.11(c) by the applicable date
specified in Section 8.11, then on the first to occur of May 1 or November 1
following delivery of the New Borrowing Base Notice (or promptly thereafter as
reasonably practicable), or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and Section 8.11(c) by the applicable date specified
in Section 8.11, then on the Business Day next succeeding delivery of the New
Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.

 

- 48 -



--------------------------------------------------------------------------------

(e) Duration of Borrowing Base. Following delivery of the New Borrowing Base
Notice, the amount of the Borrowing Base set forth in the New Borrowing Base
Notice shall be the Borrowing Base until the next Scheduled Redetermination
Date, the next Interim Redetermination Date or the next adjustment to the
Borrowing Base, to the extent applicable, under Section 2.07(f), Section
2.07(g), Section 2.07(h), Section 2.07(i) or Section 8.12(d), whichever occurs
first. Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(f) Reduction of Borrowing Base upon Sale of Properties, Termination of Swap
Agreements or any Designated Partnership Ceasing to be a Designated Partnership.
In addition to the other redeterminations of the Borrowing Base provided for
herein, if at any time the aggregate Borrowing Base Value of Properties sold or
disposed of, and Swap Agreements in respect of commodities terminated or
otherwise monetized, pursuant to Section 9.11(d) or Section 9.11(k) in any
period between Redeterminations of the Borrowing Base, together with (i) the
Borrowing Base Value of any Oil and Gas Properties sold, transferred or
otherwise disposed of by any Designated Partnership and (ii) the Borrowing Base
Value of any Designated Partnership Properties evaluated in the most recent
Reserve Report that are attributable to any Designated Partnership that, during
such period, ceased to be a Designated Partnership for any reason (other than in
respect of any such Designated Partnership Properties owned by a Loan Party at
the time of such redetermination), exceeds five percent (5%) of the Conforming
Borrowing Base or, after the Non-Conforming Borrowing Base Reduction Date,
Borrowing Base as of the last Redetermination, then, unless the Borrower has
timely exercised its right to an Interim Redetermination pursuant to Section
2.07(b), to the extent available, such that the Redetermination Date with
respect to such Interim Redetermination may occur simultaneously with the
consummation of such designation, sale or disposition (or, in the case of a Swap
Agreement, termination or other monetization), the Conforming Borrowing Base or,
after the Non-Conforming Borrowing Base Reduction Date, Borrowing Base shall be
automatically reduced, effective immediately upon such designation, sale or
disposition (or, in the case of a Swap Agreement, termination or other
monetization) by an amount equal to the Borrowing Base Value of such Properties
(as calculated by the Administrative Agent in good faith after consultation with
the Borrower and in a manner consistent with normal industry practices) sold or
disposed of (or ceasing to be Designated Partnership Properties), and Swap
Agreements in respect of commodities terminated or otherwise monetized.
Immediately upon such reduction, if

 

- 49 -



--------------------------------------------------------------------------------

applicable, the Conforming Borrowing Base or, after the Non-Conforming Borrowing
Base Reduction Date, Borrowing Base shall be automatically redetermined by the
Administrative Agent to reflect such reduction and shall become the new
Conforming Borrowing Base or, after the Non-Conforming Borrowing Base Reduction
Date, Borrowing Base effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders until the next
redetermination or modification of the Conforming Borrowing Base or, after the
Non-Conforming Borrowing Base Reduction Date, Borrowing Base pursuant to this
Agreement. Upon any such redetermination, the Administrative Agent shall
promptly deliver a New Borrowing Base Notice to the Borrower and the Lenders.

(g) Non-Conforming Borrowing Base. Prior to the Non-Conforming Borrowing Base
Reduction Date, if the Conforming Borrowing Base is increased in connection with
a Scheduled Redetermination or an Interim Redetermination, then the
Non-Conforming Borrowing Base will be automatically reduced by the amount of any
such increase to the Conforming Borrowing Base as a result of such
redetermination so that the amount of the Borrowing Base immediately thereafter
will equal the amount of the Borrowing Base in effect immediately prior to such
redetermination. Upon the occurrence of the Non-Conforming Borrowing Base
Reduction Date, the Non-Conforming Borrowing Base shall be automatically reduced
to $0.00 and (i) any Non-Conforming Borrowing Base Loans shall be paid in full
as further described in Section 3.01(b), (ii) all accrued interest in respect
thereof shall be paid in full and (iii) any other obligations outstanding under
the Non-Conforming Borrowing Base shall be paid in full, including under Section
3.05(a) and Section 5.02, in each case, on the Non-Conforming Borrowing Base
Reduction Date.

(h) Subject Waterfall Period Reduction. Concurrently with any prepayment of
Borrowings pursuant to Section 3.04(c)(v)(C), the Conforming Borrowing Base
shall be reduced by the same amount of such prepayment as set forth in
Section 3.04(c)(v)(C).

(i) Reduction of Borrowing Base Upon Issuance of Senior Notes. In addition to
the other redeterminations of the Borrowing Base provided for herein, and
notwithstanding anything to the contrary contained herein, upon the issuance of
any Senior Notes permitted by Section 9.02(i), the Borrowing Base then in effect
shall be automatically reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Senior Notes (without regard
to any initial issue discount) and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Banks, and the
Lenders on such date until the next redetermination or modification of the
Borrowing Base pursuant to this Agreement (it being understood that such
reduction to the Borrowing Base shall apply to the Non-Conforming Borrowing Base
first); provided, however, that any reduction pursuant to this clause (i) shall
not exceed $75,000,000.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request an Issuing Bank to issue US dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during

 

- 50 -



--------------------------------------------------------------------------------

the period from the Effective Date until the day which is five (5) Business Days
prior to the end of the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Letters of Credit hereunder shall be deemed to be issued under the Conforming
Borrowing Base.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Administrative Agent (unless otherwise
agreed by the applicable Issuing Bank, not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

(i) requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the current
total Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Credit Exposures (giving effect to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (x) the LC
Exposure shall not exceed the LC Commitment and (y) the total Credit Exposures
shall not exceed the total Commitments (i.e., the lesser of the Aggregate
Maximum Credit Amounts and the then effective Borrowing Base). No letter of
credit issued by any Issuing Bank shall be deemed to be a “Letter of Credit”
issued under this Agreement unless such Issuing Bank has requested and received
written confirmation from the Administrative Agent that the representations by
the Borrower contained in the foregoing clauses (x) and (y) are true and
correct.

 

- 51 -



--------------------------------------------------------------------------------

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit and shall guarantee the reimbursement of any
Letter of Credit issued for the account of a Loan Party.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, each Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than the fifth (5th)
Business Day after the Borrower shall have received notice of such LC
Disbursement, together with interest on the amount disbursed from and including
the date of disbursement until payment in full of such disbursed amount at a
varying rate per annum equal to (i) the then applicable interest rate for ABR
Loans for each day such LC Disbursement shall remain outstanding through the
fifth (5th) Business Day following its receipt of notice of such disbursement
and (ii) thereafter, the post default rate for ABR Loans for the period from and
including the sixth (6th) Business Day following the date of such disbursement
to and including the date of repayment in full of such disbursed amount;
provided that, unless the Borrower shall have notified the Administrative Agent
to the contrary not later than 10:00 a.m., New York City time, on the Business
Day next following the date on which the Borrower shall have been notified of
such LC Disbursement, the Borrower will be deemed to have requested, and the
Borrower does hereby request under such circumstances, in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing on such
Business Day in an equivalent amount and, to the extent the Borrower satisfies
the condition precedent to such ABR Borrowing set forth in Section 6.02(b), the
Borrower’s obligation to make such payment shall be discharged with the proceeds
of the requested ABR Borrowing. If the Borrower fails to make such payment when
due and the Borrower is not entitled to make a Borrowing in the amount of such
payment, the Administrative

 

- 52 -



--------------------------------------------------------------------------------

Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this Section 2.08(e), the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(e) to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this Section 2.08(e) to reimburse any Issuing Bank for any LC Disbursement shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of set-off against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Bank, such Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in good
faith, either accept and make payment upon such documents without responsibility
for further investigation or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

- 53 -



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.08(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(i), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit not
later than one Business Day after receipt of notice from the Administrative
Agent (or, if such notice is received after 12:00 p.m. Noon, New York, New York
time, not later than the second Business Day after receipt of such notice), in a
deposit account with the Administrative Agent, cash collateral for the benefit
of the Lenders in an amount equal to, in the case of an Event of Default, the LC
Exposure, and in the case of a payment required by Section 3.04(c), the amount
of such excess as provided in Section 3.04(c), as of such date plus any accrued
and unpaid interest thereon; provided that such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to any Loan Party described in Section
10.01(g) or Section 10.01(h). The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks and the Lenders, a first priority
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(i) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which any Loan
Party may now or hereafter have against any such beneficiary, the Issuing Banks,
the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the other Loan Parties’ obligations under this
Agreement and the other Loan Documents in a “securities account” (within the
meaning of Article 8 of the UCC) over which the Administrative Agent shall have
“control” (within the meaning of the UCC). Notwithstanding the foregoing, the
Borrower may direct the Administrative Agent and the “securities intermediary”
(within the meaning of the UCC) to invest amounts credited to the securities
account, at the Borrower’s risk and expense, in Investments described in Section
9.05(c) through (f). Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

- 54 -



--------------------------------------------------------------------------------

(j) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure exists
at the time a Lender becomes a Defaulting Lender, then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 6.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (or, if such notice is received after 12:00
p.m. Noon, New York, New York time, within two (2) Business Days following
receipt of such notice) cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.08(i) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.08(j), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.08(j), then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.08(j), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks until such LC Exposure
is cash collateralized and/or reallocated.

 

- 55 -



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.08(j)(i) (and any Defaulting Lender shall not
participate therein).

(k) Addition of an Issuing Bank. A Lender (or any of its Affiliates) may become
an additional Issuing Bank hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Lender. The Administrative Agent
shall notify the Lenders of any such additional Issuing Bank.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of (a) each outstanding Loan on the Termination Date and (b)
each Non-Conforming Borrowing Base Loan upon the Non-Conforming Borrowing Base
Reduction Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2.0% plus the rate applicable to ABR Loans as provided in Section 3.02(a), or
if no rate is then applicable to such amount, at a rate per annum equal to 2.0%
plus the highest rate then applicable to ABR Loans as provided in Section
3.02(a).

 

- 56 -



--------------------------------------------------------------------------------

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date
and, with respect to the Non-Conforming Borrowing Base Loans, on the
Non-Conforming Borrowing Base Reduction Date; provided that (i) interest accrued
pursuant to Section 3.02(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Termination Date and, with respect to the Non-Conforming Borrowing
Base Loans, prior to the Non-Conforming Borrowing Base Reduction Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to prior
notice in accordance with Section 3.04(b), but each prepayment must be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

 

- 57 -



--------------------------------------------------------------------------------

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, one Business Day prior to the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), a Borrowing Base Deficiency
exists, then the Borrower shall (A) prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount sufficient to fully
eliminate such Borrowing Base Deficiency, and (B) if any Borrowing Base
Deficiency remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.08(i).

(ii) Upon any Scheduled Redetermination or Interim Redetermination of the
Borrowing Base in accordance with Section 2.07(b) or any adjustment to the
Borrowing Base under Section 8.12(d), if a Borrowing Base Deficiency results
therefrom, then the Borrower shall, within 30 days following receipt of the New
Borrowing Base Notice or notice pursuant to Section 8.12(d), as applicable,
provide written notice to the Administrative Agent stating the action which the
Borrower proposes to take to eliminate such Borrowing Base Deficiency, and the
Borrower shall, within 30 days (or 60 days in the case of clause (C) of this
Section 3.04(c)(ii)) after its receipt of a New Borrowing Base Notice or notice
pursuant to Section 8.12(d), as the case may be: (A) prepay the Loans in an
amount equal to the full amount sufficient to eliminate such Borrowing Base
Deficiency, (B) prepay the Loans in an amount sufficient to fully eliminate such
Borrowing Base Deficiency in four equal monthly installments, commencing on the
30th day following its receipt of such New Borrowing Base Notice or notice, as
the case may be (provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to (x) the Termination Date and (y)
with respect to the Non-Conforming Borrowing Base Loans, the Non-Conforming
Borrowing Base Reduction Date), (C) submit (and pledge as Mortgaged Properties
pursuant to a Mortgage) to the Administrative Agent not later than 60 days after
its receipt of a New Borrowing Base Notice or notice pursuant to Section 8.12(d)
additional Oil and Gas Properties directly owned (whether in fee or by

 

- 58 -



--------------------------------------------------------------------------------

leasehold) by a Loan Party for consideration in connection with the
determination of the Borrowing Base which the Administrative Agent and the
Lenders in good faith deem sufficient in their sole discretion and consistent
with their normal oil and gas lending criteria as they exist at the time of
determination to fully eliminate such Borrowing Base Deficiency or (D) undertake
a combination of the actions specified in clauses (B) and (C) of this Section
3.04(c)(ii) to fully eliminate such Borrowing Base Deficiency. If, because of LC
Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall pay to the Administrative Agent on behalf of the Lenders an
amount equal to such remaining Borrowing Base Deficiency to be held as cash
collateral as provided in Section 2.08(i).

(iii) Upon any adjustment to the Borrowing Base pursuant to Section 2.07(f),
Section 2.07(g) or Section 2.07(i), the Borrower shall (A) prepay Non-Conforming
Borrowing Base Loans in the amount that the principal amount of such
Non-Conforming Borrowing Base Loans exceed the Non-Conforming Borrowing Base,
(B) prepay Borrowings in an aggregate principal amount, if any, necessary to
fully eliminate such Borrowing Base Deficiency, and (C) if any Borrowing Base
Deficiency remains after prepaying all Borrowings as a result of an LC Exposure,
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.08(i). The Borrower shall make such prepayment and/or deposit of cash
collateral on or prior to the second Business Day immediately following the date
it receives notice from the Administrative Agent of such reduction of the
Borrowing Base and resulting Borrowing Base Deficiency; provided that any such
prepayment in connection with the termination or monetization of any Swap
Agreements or issuance of Senior Notes will be made on the date on which the
proceeds of such termination, monetization or issuance are received and any such
prepayment in connection with a reduction in the Borrowing Base pursuant to
Section 2.07(g) shall be made on the date of such reduction as set forth in
Section 3.01(b).

(iv) If, at the close of business on any Friday (or such other business day as
the Administrative Agent and the Borrower may agree), (i) there is Credit
Exposure outstanding, and (ii) the Loan Parties shall have a Consolidated Cash
Balance in excess of $20,000,000 (any such excess amount, the “Excess Cash”),
then on the next Business Day, the Borrower will prepay the Loans in an amount
equal to the Excess Cash and to the extent such Excess Cash is in an amount
greater than the total outstanding principal amount of the Loans, the Borrower
shall use such cash to collateralize outstanding LC Exposure as provided in
Section 2.08(i). Each prepayment of Loans pursuant to this Section 3.04(c)(iv)
will be applied as directed by the Borrower, provided that if the Borrower does
not provide instructions for the application of such prepayment, such prepayment
shall be applied first, ratably to any ABR Loans then outstanding, and,
secondly, to any Eurodollar Loans then outstanding, and if more than one
Eurodollar Loan is then outstanding, to each such Eurodollar Loan in order of
priority beginning with the Eurodollar Loan with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Loan with the most number of days remaining in the Interest Period
applicable thereto. Notwithstanding anything in this clause (iv) or the
definition of “Consolidated Cash Balance” to the contrary, if any Net Available
Cash excluded from the definition of “Consolidated Cash Balance” pursuant to
clause (iv)(y) thereof would otherwise have been subject to the prepayment
requirements of this clause (iv), the Borrower shall immediately prepay the
Loans with such Net Available Cash if the Borrower has not repaid the Permitted
Second Lien Debt as permitted by Section 3.04(c)(i) of the Second Lien Credit

 

- 59 -



--------------------------------------------------------------------------------

Agreement (as in effect on the Effective Date) or the equivalent provision of
any Permitted Second Lien Debt Documents or any Senior Notes (so long as such
provision is substantially identical to Section 3.04(c)(i) of the Second Lien
Credit Agreement) and within the time period required under such section.

(v) During the Subject Waterfall Period, the Borrower shall apply (within one
(1) Business Day of receipt) any Net Available Cash received by the Parent, the
Borrower or any Restricted Subsidiary in connection with any Asset Disposition
or Casualty Event, as follows:

(A) first, to satisfy the requirements of Section 3.04(c)(iii) in respect of
eliminating any Borrowing Base Deficiency existing after a reduction of the
Conforming Borrowing Base in connection with such Asset Disposition or Casualty
Event;

(B) second, if Liquidity is less than or equal to $20,000,000 as of the date
clause (A) above is satisfied, to prepay outstanding Borrowings on such date
with the remainder, if any, of such Net Available Cash until Liquidity is equal
to $20,000,000 (or if the proceeds remaining after the application in clause (A)
above are not sufficient to increase the Borrower’s Liquidity to $20,000,000,
then all such remaining Net Available Cash shall be applied to repay outstanding
Borrowings;

(C) third, to prepay Borrowings on such date in an aggregate principal amount
not to exceed, together with all other prepayments made pursuant to this clause
(C) since the first day of the Subject Waterfall Period, 5% of the amount of the
Conforming Borrowing Base as in effect on the Effective Date (such amount being
$20,500,000) and concurrently reduce the Conforming Borrowing Base by the same
amount; and

(D) fourth, if the aggregate amount of the Net Available Cash exceeds the
aggregate amount of payments required to be made pursuant to clauses (A) through
(C) above, then, the Parent, the Borrower or any Subsidiary Guarantor shall use
such excess Net Available Cash to repay Permitted Second Lien Debt or Senior
Notes (as applicable) in accordance with, and subject to compliance with the
terms of, Section 9.04(b) or, if such repayment is not required under Section
3.04(c)(i) of the Second Lien Credit Agreement (as in effect on the Effective
Date) or the equivalent provision of any Permitted Second Lien Debt Documents or
any Senior Notes (so long as such provision is substantially identical to
Section 3.04(c)(i) of the Second Lien Credit Agreement), to prepay the Loans in
accordance with Section 3.04(c)(iv), and any remainder shall be used for any
other general working purposes (to the extent permitted under Article IX
hereof).

(vi) At all times on and prior to the Non-Conforming Borrowing Base Reduction
Date and subject to Section 3.04(c)(iii)(B), each prepayment of Borrowings
pursuant to this Section 3.04(c) shall be applied, first, ratably to any ABR
Borrowings then outstanding under the Non-Conforming Borrowing Base, secondly,
to any Eurodollar Borrowings then outstanding under the Non-Conforming Borrowing
Base as the Borrower may direct, thirdly, ratably to any ABR Borrowings then
outstanding under the Conforming Borrowing Base and fourthly, any Eurodollar
Borrowings then outstanding under the Conforming Borrowing Base as the Borrower
may direct. At all times after the Non-Conforming Borrowing Base Reduction

 

- 60 -



--------------------------------------------------------------------------------

Date, each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, secondly,
to any Eurodollar Borrowings then outstanding as the Borrower may direct.

(vii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this Section
3.04 shall be without premium or penalty, except as required under Section 5.02,
and shall not result in a reduction in the Maximum Credit Amounts.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of the unused amount of each
Lender’s Applicable Percentage of the Borrowing Base during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the third Business Day
after the last day of March, June, September and December of each year and on
the Termination Date and, with respect to the Non-Conforming Borrowing Base, on
the Non-Conforming Borrowing Base Reduction Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin for Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to each Issuing Bank, for its own account, a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any year, and (iii) to each Issuing
Bank, for its own account, its standard and customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year will
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees will be payable on the Termination Date and any such fees accruing
after the Termination Date will be payable on demand. Any other fees payable to
the Issuing Banks pursuant to this Section 3.05(b) will be payable within 10

 

- 61 -



--------------------------------------------------------------------------------

days after demand. All participation fees and fronting fees will be computed on
the basis of a year of 360 days and will be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon by the Borrower and the Administrative Agent in the Fee
Letter.

(d) Defaulting Lender Fees. Subject to Section 2.08(j), the Borrower shall not
be obligated to pay the Administrative Agent any Defaulting Lender’s ratable
share of the fees described in Section 3.05(a) for the period commencing on the
day such Defaulting Lender becomes a Defaulting Lender and continuing for so
long as such Lender continues to be a Defaulting Lender.

(e) Upfront Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender an upfront fee equal to 0.75% of the amount of such
Lender’s Commitment on the Effective Date, which fee shall have been fully
earned on the Effective Date and 0.25% shall be payable on the Effective Date
and 0.50% shall be payable immediately prior to the Maturity Date or
acceleration of the Loans, as applicable.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or reimbursement
of LC Disbursements or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 Noon, New York, New York time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to an Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If, at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest, fees and other amounts then due hereunder, such funds shall be
applied: first, ratably to reimbursement of expenses and indemnities provided
for in this Agreement and the Security Instruments; secondly, to accrued
interest on the Loans; thirdly, to fees; fourthly, pro rata to outstanding
principal of the Loans and unreimbursed LC Disbursements; and fifthly, if
required by the terms of this Agreement, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; in each case, ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties.

 

- 62 -



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall take an assignment of, or
purchase participations in, (in any event, for cash at face value) the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
a Loan Party or Affiliate thereof (as to which the provisions of this Section
4.01(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law and under this Agreement,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 63 -



--------------------------------------------------------------------------------

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower or any other applicable Loan Party and the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Parties.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any participation therein,

 

- 64 -



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or other such Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or otherwise), then, upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, in each case by an amount deemed by such Lender to be material,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company would have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(a)(ii) and reasonably detailed calculations therefor shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
5.01 for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

- 65 -



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.05, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes paid by the relevant Recipient, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate of the Recipient as to the amount
of such payment or liability under this Section 5.03 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

 

- 66 -



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or a Guarantor to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E

 

- 67 -



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s

 

- 68 -



--------------------------------------------------------------------------------

obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) [reserved].

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will a Recipient be required to pay any amount to a
Loan Party pursuant to this paragraph (h), the payment of which would place the
applicable Recipient in a less favorable net after-Tax position than the
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

- 69 -



--------------------------------------------------------------------------------

(i) The Administrative Agent, the Borrower and the Parent shall cooperate to
determine (i) whether a “significant modification” (within the meaning of
Treasury Regulations Section 1.1001-3) of any debt instrument has occurred for
U.S. federal income tax purposes, (ii) the “issue price” of the Loans (within
the meaning of Sections 1273 and 1274 of the Code) for U.S. federal income and
other applicable Tax purposes, and (iii) any other information necessary or
helpful for the Borrower and Parent to comply with their Tax reporting and
filing obligations.

(j) Survival. The agreements in this Section 5.03 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, (c) any Lender becomes a Defaulting Lender, (d) any Lender has
not approved an increase in the Borrowing Base proposed by the Administrative
Agent pursuant to Section 2.07(c)(iii), or (e) any Lender has not approved a
proposed waiver or amendment requiring 100% approval or consent (other than an
increase in the Borrowing Base) but which has been approved by Lenders holding
50% or more of the then outstanding Commitments, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments or will result in the approval of the proposed
Borrowing Base.

 

- 70 -



--------------------------------------------------------------------------------

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder (exclusive of the
Existing Letters of Credit) shall not become effective until the date on which
each of the following conditions is satisfied (or waived with the consent of the
Administrative Agent in accordance with Section 12.02):

(a) The Bankruptcy Court shall have entered a final order satisfactory to the
Administrative Agent confirming the Plan of Reorganization (the “Confirmation
Order”) and all conditions to the Effective Date (as defined in the Plan of
Reorganization) of the Plan of Reorganization shall have been satisfied (or will
be satisfied upon the occurrence of the Effective Date) or waived. The
Confirmation Order shall approve the Loan Documents and authorize the Loan
Parties’ execution and delivery thereof. The Confirmation Order shall be in full
force and effect and shall not be stayed. The Effective Date (as defined in the
Plan of Reorganization) shall occur concurrently with the effectiveness of this
Agreement, without waiver or modification that could be reasonably be expected
to affect the interests of the Administrative Agent, the Issuing Banks or the
Lenders, unless consented to by the Administrative Agent.

(b) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date pursuant to this
Agreement, the Fee Letter, including, to the extent invoiced to the Borrower at
least two (2) Business Days prior to the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Parent, the Borrower, each Guarantor and,
solely with respect to

 

- 71 -



--------------------------------------------------------------------------------

clause (iv) below, each Broker-Dealer Subsidiary, as applicable setting forth
(i) resolutions of its Board of Directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Parent,
the Borrower or such Guarantor (A) who are authorized to sign the Loan Documents
to which the Borrower or such Guarantor is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Parent, the Borrower, such Guarantor and
such Broker-Dealer Subsidiary (each in form and substance reasonably
satisfactory to the Administrative Agent), certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(d) The Administrative Agent shall have received the following certificates:

(i) recent certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Parent, the Borrower and each
Guarantor;

(ii) [reserved];

(iii) a certificate of a Responsible Officer of the Borrower certifying that
attached to such certificate is a true and complete list of all Swap Agreements
of the Borrower, each Subsidiary Guarantor and each Designated Partnership,
including: all Swap Agreements of a Participating Partnership entered into
pursuant to the Designated Partnership Hedge Facility, if any, the type, term,
effective date, termination date and notional amounts or volumes and the net
mark-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement;

(iv) a certificate of a Responsible Officer of the Borrower certifying that,
immediately after giving effect to the Transactions, the Parent, the Borrower
and the Restricted Subsidiaries will have no Debt or Disqualified Capital Stock
outstanding other than the Indebtedness under this Agreement and other Debt
permitted under Section 9.02;

(v) a certificate of a Responsible Officer of the Borrower certifying in
reasonable detail all of the transactions with Affiliates of the Borrower and,
among other things, the identity of the relevant Affiliates and the aggregate
consideration in respect of each such transaction; and

(vi) a Solvency Certificate from a Financial Officer of the Parent.

(e) The Administrative Agent shall have received from (i) each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party and (ii) the Borrower a
counterpart of the Fee Letter signed by the Borrower.

 

- 72 -



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments will, when properly
executed and recorded, create and reaffirm first priority, perfected Liens
(except for Excepted Liens, but subject to the provisos at the end of such
definition and subject to Immaterial Title Deficiencies) on at least the
Required Mortgage Value of Oil and Gas Properties and all other Property
purported to be pledged as collateral pursuant to such Security Instruments
(including, without limitation, all Equity Interests in each Designated
Partnership and each Broker-Dealer Subsidiary);

(ii) have received certificates, together with undated, blank stock powers (or
the equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests
(other than any Excluded Property (as defined in the Security Agreement)) of
each Subsidiary and of the Loan Parties’ Equity Interests in each Designated
Partnership and each Broker-Dealer Subsidiary; and

(iii) have received the original Intercompany Note, together with an undated,
blank allonge for the Intercompany Note.

(h) The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of (i) Paul Hastings
LLP, special counsel to the Borrower, and (ii) local counsel in each of the
following states: Alabama, Arkansas, Colorado, New Mexico, Ohio, Oklahoma,
Pennsylvania, Texas, Virginia and West Virginia.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower, the Restricted Subsidiaries and the Designated
Partnerships evidencing that such Persons are carrying insurance in accordance
with Section 7.13.

(j) The Administrative Agent shall have received title information in form and
substance reasonably satisfactory to the Administrative Agent setting forth (i)
the status of title on at least 95% of the total value of all Oil and Gas
Properties (other than Designated Partnership Properties and subject to the
proviso below) evaluated in the Initial Reserve Report and (ii) the status of
title on the Designated Partnership Properties evaluated in the Initial Reserve
Report; provided that, the Administrative Agent shall have received the status
of title on 100% of the total value of all Eagle Ford Properties owned by the
Loan Parties.

(k) The Administrative Agent shall have received the Financial Statements and
the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.11(c)(i).

 

- 73 -



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that (i) the Borrower or another Loan Party
has received all consents and approvals required by Section 7.03 and (ii) there
shall be no litigation, governmental, administrative or judicial action or
proceeding pending or, to the knowledge of any Responsible Officer of the
Borrower, threatened in any court or before any Governmental Authority that
could reasonably be expected to restrain or prevent the Transactions.

(m) The Administrative Agent shall have received certified copies of requests
for information or copies (Form UCC-1) that are filed in the jurisdictions
necessary to perfect and maintain the security interests granted under the
Security Instruments, or equivalent reports, listing all effective financing
statements that name any Loan Party as debtor, together with copies of such
other financing statements and any appropriate UCC and other Lien and real
property record search certificates from Alabama, Arkansas, Colorado, New
Mexico, Ohio, Oklahoma, Pennsylvania, Texas, Virginia, West Virginia and any
additional jurisdiction of organization of each Loan Party, and any other
jurisdiction reasonably requested by the Administrative Agent, in each case
reflecting no Liens encumbering the Properties of each Loan Party or Designated
Partnership, as applicable, other than Liens released pursuant to the Plan of
Reorganization on or prior to the Effective Date or Liens permitted by
Section 9.03, including, without limitation, Immaterial Title Deficiencies.

(n) (i) The Permitted Second Lien Debt Documents shall be reasonably
satisfactory to the Administrative Agent and shall have become effective and
term loans in an aggregate principal amount of $250,000,000 plus Accrued PIK
Interest under the Second Lien Credit Agreement shall have been made on the
Effective Date. The Administrative Agent shall have received (i) fully executed
copies of the Permitted Second Lien Debt Documents, and (ii) fully executed
counterparts of the Junior Lien Intercreditor Agreement from each party thereto
(including the Borrower and the Guarantors).

(o) After giving effect to the terms of the Plan of Reorganization, there shall
not exist any Default or Event of Default under the Loan Documents or any
default or event of default under the Permitted Second Lien Debt Documents.

(p) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(q) The Administrative Agent shall have received certified copies of each of the
organizational documents of each of the Designated Partnerships.

(r) The Administrative Agent shall be reasonably satisfied that all claims
against, or interests in, the Borrower and the Guarantors shall have been
satisfied or otherwise addressed pursuant to the terms of the Plan of
Reorganization.

(s) The Administrative Agent shall have received an annual consolidated budget
of the Borrower for fiscal year 2016 at least five (5) days prior to the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent and containing the information required pursuant to
Section 8.01(o).

 

- 74 -



--------------------------------------------------------------------------------

(t) The Administrative Agent shall have reviewed and be satisfied with the
Borrower’s corporate and capital structure and hedging strategy and shall have
performed and be satisfied with such other due diligence regarding the Borrower
and the Guarantors and their respective Properties as the Administrative Agent
may require (it being understood that the corporate and capital structure
contemplated by the Plan of Reorganization is satisfactory to the Administrative
Agent).

(u) The Borrower shall have paid all interest, fees, and other obligations,
including expense reimbursement obligations, outstanding under the Prepetition
RBL Credit Agreement.

(v) The Administrative Agent shall have received fully executed counterparts of
the Intercreditor Agreement from each party thereto.

(w) The Administrative Agent shall have received evidence satisfactory to it
that the Borrower has assumed all obligations pursuant to the Swap Contracts (as
defined in the Plan of Reorganization) and such Swap Contracts will constitute
Secured Swap Agreements upon the occurrence of the Effective Date (as defined in
the Plan of Reorganization).

(x) The Borrower shall have, or shall have caused another Loan Party to have,
entered into Swap Agreements on terms consistent with Section 9.17(a) to hedge
notional volumes of natural gas and crude oil, calculated separately, not less
than the applicable volumes set forth on Schedule 6.01 for each calendar month
from the Effective Date to December 31, 2018, which hedges shall meet the
applicable minimum prices set forth on Schedule 6.01 and otherwise have terms
and conditions reasonably satisfactory to the Administrative Agent.

(y) The Administrative Agent and the Lenders shall have received a certificate
of a Financial Officer of each Broker-Dealer Subsidiary attaching copies of (i)
the most recent FINRA Focus Report filed by (or on behalf of) such Broker-Dealer
Subsidiary, (ii) the most recent financial report performed or required to be
performed by any Designated Examining Authority of such Broker-Dealer Subsidiary
and permitted to be disclosed under applicable Law and (iii) the audited
financial statements of such Broker-Dealer Subsidiary prepared by (or on behalf
of) such Broker-Dealer Subsidiary’s accountants for the fiscal year ended
December 31, 2015.

(z) The Borrower shall use the net proceeds of the Loans on the Effective Date
in accordance with Section 8.15.

(aa) The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of

 

- 75 -



--------------------------------------------------------------------------------

the Borrower or any of the other Loan Parties shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

Section 6.02 Each Credit Event. (a) The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a conversion or continuation of an
outstanding Borrowing and other than a Borrowing to reimburse an LC Disbursement
made pursuant to Section 2.08(e), but including the initial funding), and of
each Issuing Bank to issue, renew, or extend any Letter of Credit, is subject to
the satisfaction of the following conditions:

(i) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default or Borrowing Base Deficiency shall have occurred and be continuing.

(ii) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, renewal or extension
of such Letter of Credit, as applicable, such representations and warranties
shall continue to be true and correct as of such specified earlier date.

(iii) The making of such Loan or the issuance, renewal or extension of such
Letter of Credit, as applicable, would not conflict with, or cause any Lender or
any Issuing Bank to violate or exceed, any applicable Law, and no Change in Law
shall have occurred, and no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain the making or repayment of any Loan, the issuance, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(iv) The receipt by the Administrative Agent of a Borrowing Request (together
with any exhibit required pursuant to Section 2.03(g)) in accordance with
Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(b) The obligation of each Lender to make a Loan on the occasion of any
Borrowing deemed to have been requested by the Borrower to reimburse an LC
Disbursement pursuant to Section 2.08(e) shall be subject to the satisfaction of
the conditions that (i) at the time of and immediately after giving effect to
such Borrowing, no Event of Default shall have occurred and be continuing, and
(ii) after giving effect to such Borrowing, (x) the total Credit Exposures shall
not exceed the total Commitments and (y) the Credit Exposure of such Lender
shall not exceed its Commitments.

(c) Each Borrowing (other than a conversion or continuation of an outstanding
Borrowing and other than a Borrowing to reimburse an LC Disbursement made

 

- 76 -



--------------------------------------------------------------------------------

pursuant to Section 2.08(e)), and each issuance, renewal or extension of any
Letter of Credit will be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (i),
(ii), and (iii) of paragraph (a) above.

Section 6.03 Additional Conditions to Credit Event. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or the
Borrower will cash collateralize the LC Exposure in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in
accordance with Section 2.08(j)(i) (and Defaulting Lenders shall not participate
therein).

ARTICLE VII

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Parent, the Borrower and each
Restricted Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Parent’s, the Borrower’s and each other Guarantor’s corporate powers and have
been duly authorized by all necessary corporate and, if required, member action.
Each Loan Document to which the Parent, the Borrower or any other Guarantor is a
party has been duly executed and delivered by it and constitutes a legal, valid
and binding obligation of the Parent, the Borrower or such other Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b)

 

- 77 -



--------------------------------------------------------------------------------

will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Parent, the Borrower or any other
Guarantor or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Parent, the Borrower or any other Guarantor or its Properties, or give
rise to a right thereunder to require any payment to be made by the Parent, the
Borrower or any other Guarantor and (d) will not result in the creation or
imposition of any Lien on any Property of the Parent, the Borrower or any other
Guarantor (other than the Liens created by the Loan Documents or permitted under
Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) ARP’s consolidated
balance sheet and statements of income, stockholders equity and cash flows (A)
as of and for the fiscal year ended December 31, 2015, reported on by Grant
Thornton LLP, independent public accountants, and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2016 and (ii) the
Parent and its Subsidiaries’ consolidated balance sheet as of the Effective
Date, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent, the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.

(b) Since June 30, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent, the Borrower and the
Restricted Subsidiaries has been conducted only in the ordinary course
consistent with industry standards for companies of similar type and size.

(c) None of the Parent, the Borrower nor any Restricted Subsidiary has on the
date hereof any material Debt (including Disqualified Capital Stock) or any
material contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements or as disclosed in this
Agreement (including the Schedules hereto).

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Parent, the Borrower or any
Restricted Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions and, to the
knowledge of the Parent and the Borrower, no such action, suit, investigation or
proceeding is threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

- 78 -



--------------------------------------------------------------------------------

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Parent, the Borrower or any Restricted
Subsidiary nor the operations conducted thereon violate any order or requirement
of any court or Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Parent, the
Borrower or any Restricted Subsidiary nor the operations currently conducted
thereon or, to the best knowledge of the Parent, the Borrower and any Restricted
Subsidiary, by any prior owner or operator of such Property or operation, are in
violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental
Authority or to any remedial obligations under Environmental Laws.

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Parent, the Borrower and each Restricted Subsidiary, including,
without limitation, past or present treatment, storage, disposal or release of a
Hazardous Material or solid waste into the environment, have been duly obtained
or filed, and the Parent, the Borrower and each Restricted Subsidiary are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Parent, the
Borrower or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Parent, the Borrower and the
other Guarantors, all such transport carriers and treatment and disposal
facilities have been and are operating in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes have been disposed of or otherwise Released and there has
been no threatened Release of any Hazardous Materials on or to any Property of
the Parent, the Borrower or any Restricted Subsidiary, except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) To the extent applicable, all Property of the Parent, the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements

 

- 79 -



--------------------------------------------------------------------------------

imposed by the OPA or scheduled as of the Effective Date to be imposed by OPA
during the term of this Agreement, and the Borrower does not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.

(g) None of the Parent, the Borrower nor any Restricted Subsidiary has any known
contingent liability in connection with any Release or threatened Release of any
oil, Hazardous Material or solid waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Parent, the Borrower and each Restricted Subsidiary (i) is in
compliance with all Laws applicable to it or its Property and all agreements and
other instruments binding upon it or its Property, and (ii) possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except, in each case, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(b) None of the Parent, the Borrower nor any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Parent, the Borrower or any Restricted Subsidiary
to Redeem or make any offer to Redeem under any indenture, note, credit
agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Parent, the Borrower or any Restricted Subsidiary or
any of their Properties is bound.

(c) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Parent, the Borrower nor any
Restricted Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. None of the Parent, the Borrower nor
any other Guarantor is engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Parent, the Borrower and the Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Parent, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Parent, the

 

- 80 -



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries in respect of taxes and other
governmental charges are, in the reasonable opinion of the Borrower and the
Parent, adequate. No tax Lien has been filed and no claim is being asserted with
respect to any such tax or other such governmental charge, except for Liens and
claims for taxes not yet due and payable or those being contested in good faith
by appropriate proceedings and for which the Parent, the Borrower, or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

(a) The Parent, the Borrower, the Restricted Subsidiaries and each ERISA
Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent, the Borrower, any Restricted Subsidiary or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent, the Borrower, any Restricted Subsidiary or any ERISA Affiliate has
been or is expected by the Parent, the Borrower, any Restricted Subsidiary or
any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred.

(e) Full payment when due has been made of all amounts which the Parent, the
Borrower, the Restricted Subsidiaries or any ERISA Affiliate is required under
the terms of each Plan or applicable law to have paid as contributions to such
Plan as of the date hereof, and no accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent, the Borrower, any Restricted
Subsidiary or any ERISA Affiliate in its sole discretion at any time without any
material liability.

 

- 81 -



--------------------------------------------------------------------------------

(h) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.

(i) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it, the Parent, the Borrower or any of
the Restricted Subsidiaries is subject, and all other matters known to it, that,
in each case, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Parent, the Borrower or any of the Restricted Subsidiaries to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished, collectively, the “Information”) contained, as of the
date delivered, any material misstatement of fact or omitted to state, as of the
date delivered, any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and,
as of the Effective Date, the Information does not contain any misstatement of
fact or omit to state any fact that would make the Information, taken as a whole
and viewed in the light of the circumstances under which the Information was
prepared, misleading in any material respect; provided that, with respect to
Information consisting of projected financial information or other
forward-looking information, the Borrower represents only that such Information
was prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time.

Section 7.13 Insurance. Each of the Parent and the Borrower has, and has caused
all of the Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Laws and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Parent, the Borrower and
the Restricted Subsidiaries. All Designated Partnerships maintain all
appropriate insurance policies to the extent contemplated or required under the
limited partnership agreement (or similar governing document) of such Designated
Partnership. With respect to insurance policies of the Parent, the Borrower and
the Restricted Subsidiaries, the Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

Section 7.14 Restriction on Liens. None of the Parent, the Borrower nor any of
the Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.

 

- 82 -



--------------------------------------------------------------------------------

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, each of the Parent and the Borrower has
no Subsidiaries or joint ventures and each Restricted Subsidiary is a
Wholly-Owned Subsidiary. None of the Parent, the Borrower nor any Restricted
Subsidiary has any Foreign Subsidiaries. Schedule 7.15 as updated from time to
time lists (a) all the Designated Partnerships owned by the Parent, the Borrower
or the Restricted Subsidiaries and their partnership interests in each such
Designated Partnership and (b) all Broker-Dealer Subsidiaries.

(b) Each of the Parent’s, the Borrower’s and the other Guarantors’ Equity
Interests in the Designated Partnerships and the Broker-Dealer Subsidiaries are
free and clear of any and all Liens, claims and encumbrances, including any
preferential rights to purchase and consents to assignments, other than (i)
Liens created pursuant to the Security Instruments, (ii) Excepted Liens
described in clause (a) of the definition thereof and (iii) Liens permitted
under Section 9.03(g) hereof.

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. Each of the Parent, the Borrower and
each other Guarantor have good and marketable title to all the Equity Interests
of the Subsidiaries issued to it, free and clear of all Liens, other than (i)
Liens created pursuant to the Security Instruments, (ii) Excepted Liens
described in clause (a) of the definition thereof and (iii) Liens permitted
under Section 9.03(g) hereof, and all such Equity Interests have been duly and
validly issued and are fully paid and nonassessable (except to the extent
general partnership interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Titan Energy Operating, LLC; and the organizational
identification number of the Borrower in Delaware is 6096549 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(j) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(j) and Section 12.01(c)). The Parent’s and each other Guarantor’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.15 (or as set forth
in a notice delivered pursuant to Section 8.01(j)).

 

- 83 -



--------------------------------------------------------------------------------

Section 7.17 Properties; Titles, Etc.

(a) Subject to Immaterial Title Deficiencies, each of the Parent, the Borrower
and the other Guarantors specified as the owner had, as of the date evaluated in
the most recently delivered Reserve Report, direct, good and defensible title as
owner of a fee or leasehold interest to the Oil and Gas Properties (other than
Designated Partnership Properties) evaluated in such Reserve Report free and
clear of Liens, except Excepted Liens, Liens securing the Indebtedness and Liens
permitted under Section 9.03(g) hereof. Each of the Parent, the Borrower and the
other Guarantors have good title to all personal Properties owned by it free and
clear of all Liens, except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, each of the Parent, the Borrower and the other
Guarantors specified as the owner of Hydrocarbon Interests in the most recently
delivered Reserve Report owned, as of the date evaluated in such Reserve Report,
the net interests in production attributable to the Hydrocarbon Interests
reflected in such Reserve Report (other than those attributable to Designated
Partnership Properties), and the ownership (whether in fee or by leasehold) of
such Properties shall not in any material respect obligate the Parent, the
Borrower and the other Guarantors to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in such Reserve Report
that is not offset by a corresponding proportionate increase in the Parent’s,
the Borrower’s and the other Guarantors’ net revenue interest in such Property
other than as reflected in such Reserve Report; provided that to the extent the
Parent, the Borrower or any other Guarantor is a general partner of a Designated
Partnership, it is liable for all of the costs and expenses attributable to such
Designated Partnership’s interest but is only entitled to its percentage
interest in such Designated Partnership’s net revenues. All information
contained in the most recently delivered Reserve Report is true and correct in
all material respects as of the date to which such Reserve Report relates.

(b) Subject to Immaterial Title Deficiencies, the Parent, the Borrower, any
other Guarantor or a Designated Partnership had, as of the date evaluated in the
most recently delivered Reserve Report, good and defensible title as owner of a
fee or leasehold interest to the Designated Partnership Properties evaluated in
such Reserve Report, free and clear of all Liens, except Liens described in
clause (E) of the definition of “Designated Partnership”. After giving full
effect to the Excepted Liens, the Parent, the Borrower, any other Guarantor or a
Designated Partnership owned, as of the date evaluated in such Reserve Report,
the net interests in production attributable to the Hydrocarbon Interests
relating to Designated Partnership Properties reflected in such Reserve Report,
and the ownership (in fee or in leasehold) of such Properties shall not in any
material respect obligate such owner to bear the costs and expenses relating to
the maintenance, development and operations of each such Property in an amount
in excess of the working interest of each Property set forth in such Reserve
Report that is not offset by a corresponding proportionate increase in such
owner’s net revenue interest in such Property other than as reflected in such
Reserve Report; provided that to the extent the Parent, the Borrower or any
other Guarantor is a general partner of a Designated Partnership, it is liable
for all of the costs and expenses attributable to such Designated Partnership’s
interest but is only entitled to its percentage interest in such Designated
Partnership’s net revenues.

(c) All material leases and agreements necessary for the conduct of the business
of the Parent, the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, except as, in each
case, could not reasonably be expected to result in a Material Adverse Effect.

 

- 84 -



--------------------------------------------------------------------------------

(d) The rights and Properties presently owned, leased or licensed by the Parent,
the Borrower and the Restricted Subsidiaries, including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Parent, the Borrower and the Restricted Subsidiaries to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

(e) All of the Properties of the Parent, the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the material operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

(f) Each of the Parent, the Borrower and each Restricted Subsidiary owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent, the Borrower and such Restricted Subsidiary does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. Each of the Parent, the Borrower and the Restricted Subsidiaries
either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

(g) The interests issued or sold by the Designated Partnerships or any Affiliate
of the Borrower were issued or sold in compliance with all state and federal
laws applicable to such issuance and sale, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No litigation has been
commenced, and the Parent, the Borrower and the other Guarantors are not aware
of any litigation that is contemplated, with respect to the offering or sale of
the interests in the Designated Partnerships that, if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Parent, the
Borrower and the other Guarantors and the Designated Partnerships have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of such Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (a) no Oil and Gas
Property owned (whether in fee or by leasehold) by the Parent, the Borrower, any
other Guarantors or any Designated Partnership is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (b) none of the wells comprising a part of the
Oil and Gas Properties owned (whether in fee or by leasehold) by the Parent, the
Borrower, any other Guarantors or any Designated Partnership (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Law, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Parent, the Borrower, any other Guarantors or any Designated Partnership that
are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Parent, the Borrower, any other Guarantors or any
Designated Partnership, in a manner consistent with the Parent’s, the
Borrower’s, the other Guarantors’ or Designated Partnership’s past practices
(other than those the failure of which to maintain in accordance with this
Section 7.18 could not reasonably be expect to have a Material Adverse Effect).

 

- 85 -



--------------------------------------------------------------------------------

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Parent, the Borrower, any Restricted Subsidiary or any Designated
Partnership with respect to the Oil and Gas Properties evaluated in the Initial
Reserve Report that would require the Parent, the Borrower, any Restricted
Subsidiary or any Designated Partnership to deliver and transfer ownership of at
some future time volumes of Hydrocarbons produced from such Oil and Gas
Properties having a value (based on current prices) of more than $2,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on
Schedule 7.20, and thereafter disclosed in writing by the Borrower to the
Administrative Agent, in each case as included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it, the Parent or the Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity except as disclosed
on Schedule 7.20 or the most recently delivered Reserve Report), no agreements
exist which are not cancelable by the Parent, the Borrower or a Restricted
Subsidiary on 60 days’ notice or less without penalty to the Parent, the
Borrower or a Restricted Subsidiary or detriment for the sale of production from
the Parent’s, the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six months from the date hereof (in the case of Schedule 7.20) or
the most recently delivered Reserve Report (in the case of each other such
agreement).

Section 7.21 Swap Agreements and Qualified ECP Guarantor. Each report required
to be delivered by the Borrower, pursuant to Section 8.01(d), sets forth a true
and complete list of all Swap Agreements of the Borrower, each Subsidiary
Guarantor and each Designated Partnership, including all Swap Agreements of a
Participating Partnership entered into pursuant to the Designated Partnership
Hedge Facility, the type, term, effective date, termination date and notional
amounts or volumes and the net mark-to-market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement. All reports and other information relating
to the Designated Partnership Hedge Facility delivered to the Administrative
Agent pursuant to Section 8.01(d) are true and complete in all material
respects. The Borrower is a Qualified ECP Guarantor.

 

- 86 -



--------------------------------------------------------------------------------

Section 7.22 Solvency. The Parent, the Borrower and the other Guarantors, taken
as a whole, are, and immediately after giving effect to the incurrence of any
Debt or obligations being incurred in connection herewith will be, Solvent.

Section 7.23 Anti-Corruption Laws; Anti-Money Laundering; Sanctions.

(a) None of the Parent, the Borrower, its Subsidiaries and their respective
directors, officers and employees, and, to the knowledge of the Borrower, the
agents of the Parent, the Borrower and its Subsidiaries (i) has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) offered, paid, given,
promised to pay, authorized the payment of, or taken any action in furtherance
of the payment of anything of value directly or indirectly to a Government
Official or any other person to improperly influence the recipient’s action or
otherwise to obtain or retain business or to secure an improper business
advantage or (iii) violated or is in violation of any provision of any
Anti-Corruption Laws in any material respect. The Borrower will maintain in
effect policies and procedures designed to promote compliance by the Parent, the
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents, with any Anti-Corruption Law.

(b) The operations of the Parent, the Borrower and its Subsidiaries are and have
been conducted at all times in compliance in all material respects with all
Anti-Money Laundering Laws and no action, suit or proceeding by or before any
Governmental Authority or any arbitrator involving a member of the Group with
respect to Anti-Money Laundering Laws is pending and no such actions, suits or
proceedings are threatened or contemplated.

(c) No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law, Anti-Money Laundering Law or
applicable Sanctions.

(d) None of the Parent, the Borrower, any of its Subsidiaries or, to the
knowledge of the Borrower, any director, officer, employee, agent, or affiliate
of the Parent, the Borrower or any of its Subsidiaries is a Sanctioned Person.

(e) In connection with this Agreement, the Loans and all of its business with,
through or involving the Administrative Agent, the Issuing Bank and the Lenders,
the Loan Parties have not violated, will not violate, and will not cause the
Administrative Agent, the Issuing Bank or the Lenders to violate any Sanctions.

Section 7.24 Broker-Dealer Subsidiaries.

 

- 87 -



--------------------------------------------------------------------------------

(a) Each domestic Broker-Dealer Subsidiary that extends purpose credit to
customers (as those terms are defined in Regulation T) maintains procedures and
internal controls reasonably designed to ensure that such Broker-Dealer
Subsidiary does not extend or maintain purpose credit to or for its customers
other than in accordance with the provisions of Regulation T, and designated
employees of each domestic Broker-Dealer Subsidiary that extends purpose credit
to customers regularly supervise its activities and the activities of members
and employees of such Broker-Dealer Subsidiary to ensure that such Broker-Dealer
Subsidiary does not extend purpose credit to or for its customers other than in
accordance with the provisions of Regulation T.

(b) Each Broker-Dealer Subsidiary (i) is a member in good standing of FINRA, the
NFA and/or the equivalent foreign self-regulatory body, (ii)(A) if a Domestic
Subsidiary, is duly registered as a broker-dealer with the SEC and/or duly
registered as an FCM or IB with the CFTC, and in each state where the conduct of
its business requires such registration and (B) if a Foreign Subsidiary, is duly
registered as the equivalent of a broker-dealer, FCM or IB with the equivalent
foreign regulatory body, in each case where the conduct of its business requires
such registration.

(c) To the knowledge of the Loan Parties, no Broker-Dealer Subsidiary or its
“associated persons” (as defined in the Securities Exchange Act) is currently
ineligible or disqualified pursuant to Section 15, Section 15B or Section 15C of
the Securities Exchange Act to serve as a broker or dealer or “associated
person” of a broker or dealer, except as would not reasonably be expected to
have a Material Adverse Effect.

(d) As of the Effective Date, the Loan Parties have delivered or made available
to the Lenders a true and correct copy of the currently effective Broker-Dealer
Form BD and any amendments thereto filed with the SEC and FINRA by each
Broker-Dealer Subsidiary. The information contained in such forms and reports
was, at the time of filing, complete and accurate in all material respects. Each
Broker-Dealer Subsidiary has made available to the Lender a true, correct and
complete copy of such entity’s currently effective FINRA Membership Agreement.
Each Broker-Dealer Subsidiary has not exceeded in any material way with respect
to its business, the business activities enumerated in its FINRA Membership
Agreement or any other applicable restriction agreement or other limitations
imposed in connection with its FINRA or state registrations or licenses with any
other self-regulatory organization or Governmental Authority.

(e) No Broker-Dealer Subsidiary has received a notice from the SEC, the CFTC,
FINRA, the NFA, any self-regulatory organization or any other Governmental
Authority of any alleged rule violation or other circumstance which could
reasonably be expected to have a Material Adverse Effect.

(f) No Broker-Dealer Subsidiary is in arrears with respect to any assessment
made upon it by the SIPC.

(g) As of the Effective Date, FINRA has been designated as the Designated
Examining Authorities for the Broker-Dealer Subsidiaries and is the
Broker-Dealer Subsidiaries’ Designated Self-Regulatory Organizations.

 

- 88 -



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any Guarantor has granted
to the issuer of each outstanding Letter of Credit a first priority perfected
security interest in cash collateral (on terms and conditions reasonably
acceptable to the applicable Issuing Banks) equal to 105% of the amount of the
LC Exposure relating to such Letter(s) of Credit, and all other amounts due and
payable under the Loan Documents (other than contingent obligations for which no
claim has been made) have been paid in full, each of the Parent and the Borrower
covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Parent and the
Borrower will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth, in each case, in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each fiscal quarter of each fiscal year of the Parent, its consolidated balance
sheet and related statements of income, partners’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth, in each case, in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Parent in substantially the
form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01 and
(iii) certifying a copy of the compliance certificate delivered for such fiscal
period under any Permitted Second Lien Debt Documents or any Senior Notes. Each
such certificate (including the financial statements and calculations delivered
with such certificate) shall include reasonably detailed information regarding
(x) any Asset Dispositions consummated during the period covered by such
certificate and give effect to such Asset Disposition in the calculation of all
financial covenants and other financial metrics required under this Agreement
and (y) any cash dividends and distributions received by any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios that are the subject of Section 9.01 (which
information shall include a reconciliation of the Borrower’s calculation of
EBITDA versus the calculation of Consolidated Net Income in accordance with
GAAP).

 

- 89 -



--------------------------------------------------------------------------------

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date a
true and complete list of all Swap Agreements of the Borrower, each Subsidiary
Guarantor and each Designated Partnership, including, without limitation, any
Swap Agreement entered into by a Participating Partnership pursuant to the
Designated Partnership Hedge Facility, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes and
volumes attributable to Designated Partnership production), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement. Concurrently with the delivery of such
certificate, the Borrower shall deliver or cause any Participating Partnership
to deliver to the Administrative Agent all reports and other information
delivered to an Approved Counterparty pursuant to the Designated Partnership
Hedge Facility for such period.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days of the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to Section 8.01(a) and
Section 8.01(b) and this Section 8.01(f) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

 

- 90 -



--------------------------------------------------------------------------------

(h) Lists of Purchasers. Concurrently with any delivery of a Reserve Report
under Section 8.11, a list of Persons purchasing Hydrocarbons from the Borrower
or any Restricted Subsidiary accounting for at least 85% of the revenues
resulting from the sale of all Hydrocarbons in the one-year period prior to the
“as of” date of such Reserve Report.

(i) Asset Dispositions and Casualty Events. Promptly upon (and in any event
within three Business Days thereof) the consummation of any Asset Disposition or
the occurrence of any Casualty Event or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event, a
certificate from a Financial Officer of the Borrower setting forth an updated
calculation of (i) the financial covenants set forth in Section 9.01, (ii) the
then current and pro forma Consolidated Cash Balance and (iii) any relevant
financial metrics related to the foregoing (including an updated EBITDA), in
each case, after giving effect to such Asset Disposition or Casualty Event, as
applicable.

(j) Information Regarding the Borrower and the Guarantors. Prompt written notice
(and in any event within ten (10) Business Days thereof) of any change (i) in
the Borrower’s or any Guarantor’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties (including, without limitation, the acquisition of new Oil and Gas
Properties), (ii) in the location of the Borrower’s or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower’s or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower’s or any
Guarantor’s federal taxpayer identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by the Borrower, any Guarantor or any Designated Partnership,
and setting forth the related ad valorem, severance and production taxes and
lease operating expenses attributable thereto and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
of the execution thereof, copies of any amendment, modification or supplement to
the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any Guarantor.

(m) Incurrence of Debt by Designated Partnerships. Within five (5) Business Days
prior to the incurrence by any of the Designated Partnerships of any Debt, a
certificate of a Financial Officer setting forth (i) the name of the Designated
Partnership incurring that Debt, (ii) the amount of that Debt, (iii) a
description of any security for that Debt, (iv) a statement certifying that the
managing general partner, managing member or manager, as applicable, of such
Designated Partnership will be the holder of that Debt, and (v) a statement
certifying that, after giving effect to the incurrence of such Debt, the
aggregate amount of outstanding Debt incurred or suffered to exist at such time
by all Designated Partnerships will be less than or equal

 

- 91 -



--------------------------------------------------------------------------------

to $2,000,000; provided that, for purposes of this clause (m) only, accounts
payable incurred in the ordinary course of business (except to the extent due
and payable and remains unpaid when due or within any originally applicable
grace period (not exceeding 60 days)) shall not be considered Debt.

(n) Notice of Amendments to Designated Partnership Organizational Documents.
Subject to Section 9.23(b), in the event that any Designated Partnership intends
to amend or otherwise modify its organizational documents in a manner that could
reasonably be expected to be materially adverse to the Administrative Agent or
the Lenders, then the Borrower shall deliver to the Administrative Agent
reasonable prior written notice of (and a final, unexecuted copy of) such
amendment or other modification and any other details thereof reasonably
requested by the Administrative Agent.

(o) Annual Budget. As soon as available and in any event no later than 10 days
prior to the commencement of any fiscal year, an annual budget, in substantially
the same form as agreed between the Borrower and the Administrative Agent on the
Effective Date (with respect to each such fiscal year, the “Budget”), which
Budget shall be certified by a Financial Officer of the Borrower as having been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made and at the time such Budget is furnished to the
Administrative Agent.

(p) Affiliate Transactions. Within three Business Days after the end of each
month, a certificate of a Responsible Officer of the Borrower setting forth a
schedule describing in reasonable detail all Affiliate Transactions entered into
during such month, which schedule shall, among other things, identify the
relevant Affiliates and include aggregate consideration in respect of each
Affiliate Transaction.

(q) Broker-Dealer Subsidiary Information. The following with respect to each
Broker-Dealer Subsidiary: (i) within five (5) days of filing, each FINRA Focus
Report filed by such Broker-Dealer Subsidiary, such report to include the
calculation of Net Capital (as defined in the Net Capital Rule) as of such date;
(ii) within three (3) days of receipt thereof, a copy of any financial report
performed or required to be performed by any Designated Examining Authority of
such Broker-Dealer Subsidiary and permitted to be disclosed under applicable
Law; (iii) within 90 days after the last day of each fiscal year of such
Broker-Dealer Subsidiary, a copy of the audited financial statements of such
Broker-Dealer Subsidiary prepared by such Broker-Dealer Subsidiary’s accountants
to comply with regulatory requirements applicable to such Broker-Dealer
Subsidiary; and (iv) promptly, and in any event within two days of giving the
same, copies of any notices from a Governmental Authority or FINRA regarding the
violation by such Broker-Dealer Subsidiary of the Net Capital Rule (including,
without limitation, any violation of the Early Warning Threshold).

(r) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower, copies of each notice or other correspondence
received from the SEC concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower.

 

- 92 -



--------------------------------------------------------------------------------

(s) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five Business Days after the Borrower obtains knowledge thereof, of
any Designated Partnership no longer meeting the requirements set forth in the
definition of “Designated Partnership”.

(t) G&A Allocation Methodology. Promptly (and, in any event, no later than three
Business Days) after the approval of the methodology by which ATLS or Titan
Management, as applicable, allocates its and its Affiliates’ or Interested
Parties’ (including, without limitation, AGP) general and administrative costs
(including corporate overhead) to the Borrower or any changes thereto by the
Parent’s conflicts committee pursuant to the Parent LLC Agreement, a certificate
from a Financial Officer of the Borrower setting forth such methodology (or such
updated methodology, as the case may be) and certifying that such methodology
does not and will not adversely affect the ability of the Parent, the Borrower
or any Subsidiary to fulfill its obligations under the Loan Documents.

(u) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent, the Borrower or any Restricted Subsidiary (including,
without limitation, financial statements of any Subsidiaries of the Borrower,
any Plan or Multiemployer Plan and any reports or other information required to
be filed under ERISA and such information about any Designated Partnership), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Parent and the Borrower will
furnish to the Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower, the Parent or any Restricted Subsidiary thereof not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration previously disclosed to
the Lenders that, if adversely determined, could reasonably be expected to
result in liability in excess of $5,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Restricted Subsidiaries in an
amount exceeding $2,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect or an adjustment to the Borrowing Base
pursuant to Section 2.07(f) or Section 8.12(d).

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

- 93 -



--------------------------------------------------------------------------------

Section 8.03 Existence; Conduct of Business. Each of the Parent and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which the nature of the business
conducted by it requires such qualification, except where the failure to do any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. Each of the Parent and the Borrower will,
and will cause each Restricted Subsidiary to, pay its obligations (other than
obligations in respect of Debt or Swap Agreements, as to which Section 10.01(f)
shall apply), including tax liabilities of the Borrower and all of the
Restricted Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of the Parent, the Borrower or any
Restricted Subsidiary in excess of $5,000,000 in the aggregate.

Section 8.05 Operation and Maintenance of Properties. Each of the Parent and the
Borrower, at its own expense, will, and will cause each other Restricted
Subsidiary to:

(a) in all material respects, operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Laws, including, without limitation,
applicable pro rata requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

(b) keep and maintain in all material respects all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities, except to the extent a portion of such
Property is no longer capable of producing Hydrocarbons in economically
reasonable amounts; provided that the foregoing shall not prohibit any sale of
any assets permitted by Section 9.11;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, in all material respects, all delay rentals,
royalties, and expenses accruing under the leases or other agreements affecting
or pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;

 

- 94 -



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed in all material respects, in accordance with industry standards for
companies of similar type and size, the obligations required by each and all of
the assignments, deeds, leases, subleases, contracts and agreements affecting
its interests in its Oil and Gas Properties and other material Properties; and

(e) to the extent the Borrower or any Guarantor is not the operator of any
Property, use commercially reasonable efforts to cause the operator to comply
with this Section 8.05.

Section 8.06 Insurance. The Parent and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Parent and the Borrower will
cause each Designated Partnership to maintain all appropriate insurance policies
to the extent contemplated or required under the limited partnership agreement
(or similar governing document) of such Designated Partnership. With respect to
insurance policies of the Parent, the Borrower and the Restricted Subsidiaries,
the loss payable clauses or provisions in said insurance policy or policies
insuring any of the collateral for the Loans shall be endorsed in favor of and
made payable to the Administrative Agent as its interests may appear and such
policies shall name the Administrative Agent and the Lenders as “additional
insureds” and/or “loss payee,” as applicable, and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent and the
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties (accompanied by a
representative of the Borrower), to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that the Parent and the Borrower shall be
given the opportunity to participate in such discussions), all at such
reasonable times during normal business hours and as often as reasonably
requested.

Section 8.08 Compliance with Laws. The Parent and the Borrower will, and will
cause each Restricted Subsidiary to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its Property
(including, without limitation, all applicable rules and regulations of the SEC,
FINRA and any equivalent foreign self-regulatory body, including such rules and
regulations dealing with the maintenance of minimum Net Capital under the Net
Capital Rule), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.09 Environmental Matters.

(a) Each of the Parent and the Borrower shall at its sole expense: (i) comply,
and shall cause its Properties and operations and each Restricted Subsidiary and
each Restricted

 

- 95 -



--------------------------------------------------------------------------------

Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or the
Restricted Subsidiaries’ Properties or any other property offsite the Property
to the extent caused by the Borrower’s or any of the Restricted Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all environmental permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or the Restricted Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Restricted Subsidiary to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrower’s or the Restricted Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for a claim for damages or
compensation that could reasonably be expected to have a Material Adverse
Effect; and (vi) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the Restricted
Subsidiaries obligations under this Section 8.09 are timely and fully satisfied,
which failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

(b) The Parent and the Borrower will promptly, but in no event later than five
(5) Business Days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any action, investigation or
inquiry by any Governmental Authority or any demand or lawsuit by any Person
against the Parent, the Borrower or the Restricted Subsidiaries or their
Properties of which the Parent or the Borrower has knowledge in connection with
any Environmental Laws if the Parent or the Borrower could reasonably anticipate
that such action will result in liability (whether individually or in the
aggregate) of greater than $5,000,000 in excess of the amount covered by
insurance.

(c) The Parent and the Borrower will, and will cause each Restricted Subsidiary
to, provide environmental assessments, audits and tests in accordance with the
most current version of the American Society of Testing Materials standards upon
request by the Administrative Agent and the Lenders and no more than once per
year in the absence of any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
or other Properties.

 

- 96 -



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

(a) Each of the Parent and the Borrower at its expense will, and will cause each
Restricted Subsidiary to, promptly (and, in any event, within 10 days (or such
later date as agreed to by the Administrative Agent in its sole discretion))
execute and deliver to the Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Borrower or any Restricted Subsidiary, as the case may be,
in the Loan Documents, including the Notes, if any, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b) Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of any Loan Party where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.

Section 8.11 Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing October 1, 2016,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report. The Reserve Report to be delivered on or before April 1 of each year
shall be prepared as of December 31 of the prior year. The Reserve Report to be
delivered on or before October 1 of each year shall be prepared as of June 30 of
that year. The Reserve Report prepared as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers. All other Reserve Reports
shall be prepared by or under the supervision of the chief engineer of the
Borrower and substantially in accordance with the procedures used in the
preceding Reserve Report prepared as of December 31. Each Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower shall
be certified by the chief engineer to be true and accurate in all material
respects and to have been prepared substantially in accordance with the
procedures used in the immediately preceding Reserve Report prepared as of
December 31. Each Reserve Report shall identify (i) which of the Oil and Gas
Properties included in such Reserve Report are Designated Partnership
Properties, (ii) which Designated Partnership beneficially owns (whether in fee
or by leasehold) each such Designated Partnership Property and (iii) which Loan
Party owns (whether in fee or by leasehold) each Oil and Gas Property included
in such Reserve Report (other than Designated Partnership Properties) and no
Reserve Report shall evaluate any Oil and Gas Property other than those directly
owned (whether in fee or by leasehold) by a Loan Party or by a Designated
Partnership.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision

 

- 97 -



--------------------------------------------------------------------------------

of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate in all material respects and to have been prepared
substantially in accordance with the procedures used in the immediately
preceding Reserve Report dated as of December 31. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report as soon as
reasonably practicable with an “as of” date as may be reasonably requested by
the Administrative Agent, but in any event no later than 45 days following the
Borrower’s receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit G from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that, with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) and Section 7.17(b)
remain true and correct as of the date of such certificate, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances or other prepayments made to the Borrower, any Restricted Subsidiary
or any Designated Partnership with respect to the Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Restricted Subsidiary or any Designated Partnership to deliver and transfer
ownership at some future time volumes of Hydrocarbons produced from such Oil and
Gas Properties having a value (based on current prices) of more than $2,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons, (iv) none of the Oil and Gas Properties of the Borrower, the
Guarantors or the Designated Partnerships have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of the Oil and Gas Properties so sold
in such detail as reasonably required by the Administrative Agent, (v) attached
to the certificate is a list of all marketing agreements entered into subsequent
to the later of the date hereof or the most recently delivered Reserve Report
which the Borrower would have been obligated to list on Schedule 7.20 had such
agreement been in effect on the date hereof and (vi) attached to the certificate
is a schedule of the Oil and Gas Properties evaluated by such Reserve Report
that are Mortgaged Properties and demonstrating the percentage of the value of
all Oil and Gas Properties evaluated in such Reserve Report (other than
Designated Partnership Properties) as of the date of the certificate that the
value of such Mortgaged Properties represent.

Section 8.12 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, title information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior

 

- 98 -



--------------------------------------------------------------------------------

to the date such Reserve Report is required to be delivered pursuant to
Section 8.11(a), title information (reasonably satisfactory to the
Administrative Agent) as the Administrative Agent may reasonably require with
respect to any Oil and Gas Properties evaluated in such Reserve Report so that
the Administrative Agent shall have received, together with title information
previously reviewed by the Administrative Agent, the Minimum Title Information.

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.12(a) or Section 8.12(b), the Borrower shall,
within 60 days (or such later date as agreed to by the Administrative Agent in
its sole discretion) of notice from the Administrative Agent that the
Administrative Agent has reasonably determined that title defects, exceptions or
omissions (other than Excepted Liens (subject to the provisos at the end of such
definition) and Immaterial Title Deficiencies) exist with respect to such
Properties, either (i) cure any such title defects, exceptions or omissions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute Mortgaged Properties with no title defects,
exceptions or omissions except for Immaterial Title Deficiencies and Excepted
Liens (subject to the provisos at the end of such definition) having at least an
equivalent value as determined in the most recent Reserve Report, or (iii)
deliver title information in form and substance reasonably satisfactory to the
Administrative Agent with respect to other Oil and Gas Properties so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (and other Oil and Gas Properties submitted as Mortgaged
Properties under the foregoing clause (ii)) free from such title defects,
exceptions or omissions (other than Excepted Liens (subject to the provisos at
the end of such definition) and Immaterial Title Deficiencies).

(d) If the Borrower is unable to take such corrective action as set forth in
clause (c) above with respect to any title defect, exception or omission (other
than Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies) reasonably identified by the Administrative Agent
or the Lenders within the 60-day period (or such later date as agreed to by the
Administrative Agent in its sole discretion) or the Borrower does not timely
provide or make reasonably available the Minimum Title Information, such failure
shall not be a Default, but instead the Administrative Agent and/or the Super
Majority Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Super Majority Lenders are not reasonably satisfied that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report free from such title defects, exceptions or omissions (other than
Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies) after the 60-day period (or such later date as
agreed to by the Administrative Agent in its sole discretion) has elapsed, the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be automatically reduced to take into
account such title deficiencies, exceptions or omissions, effective immediately,
by an amount as determined by the Super Majority Lenders in good faith based
upon such criteria as the Super Majority Lenders deem appropriate in their sole
discretion and consistent with their normal oil and gas lending criteria as they
exist at the time of

 

- 99 -



--------------------------------------------------------------------------------

determination (it being understood that such reduction to the Borrowing Base
shall apply to the Non-Conforming Borrowing Base first). Notwithstanding
anything to the contrary contained herein, the failure of any Designated
Partnership to hold record title to any Designated Partnership Property shall
not be deemed to be a title defect, exception or omission with respect to such
Designated Partnership Property for the purposes of this Section 8.12 so long as
(i) such Designated Partnership holds beneficial title to such Designated
Partnership Property and (ii) a Loan Party holds record title to such Designated
Partnership Property.

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report prepared in connection with such redetermination
pursuant to Section 8.11 and the Oil and Gas Properties subject to a Mortgage as
of the date of such Reserve Report. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage is less than the Required Mortgage Value, then
the Borrower shall, and shall cause the Restricted Subsidiaries to, grant within
30 days of the delivery of the certificate referred to in Section 8.11(c) to the
Administrative Agent as security for the Indebtedness a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on additional Oil and Gas Properties to the extent necessary
to cause the aggregate value of the Oil and Gas Properties subject to a Mortgage
to equal or exceed the Required Mortgage Value. All such Liens will be created
and perfected by and in accordance with the provisions of Mortgages or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Borrower shall promptly (and, in any event, within 10 days (or such
later date as agreed to by the Administrative Agent in its sole discretion))
cause each Restricted Subsidiary (other than any Broker-Dealer Subsidiary)
formed or acquired after the Effective Date to guarantee the Indebtedness
pursuant to the Guaranty Agreement. In connection with any such guaranty, the
Borrower shall (i) cause such Restricted Subsidiary (other than any
Broker-Dealer Subsidiary) to (A) execute and deliver a Joinder Agreement
pursuant to which such Restricted Subsidiary becomes a party to the Guaranty
Agreement and becomes a Guarantor, and (B) execute and deliver a Joinder
Agreement pursuant to which such Restricted Subsidiary becomes a party to the
Security Agreement and grants a first-priority security interest in
substantially all of its personal Property, and (ii) execute and deliver (or, if
the direct parent of such Restricted Subsidiary is not the Borrower, cause such
Restricted Subsidiary’s direct parent to execute and deliver) a Security
Agreement Supplement pursuant to which the applicable Loan Party will grant a
first-priority security interest in all of the Equity Interests in such
Restricted Subsidiary (and will, without limitation, deliver original
certificates (if any) evidencing the Equity Interests of such Restricted
Subsidiary, together with undated stock powers (or the equivalent for any such
Restricted Subsidiary that is not a corporation) for each certificate duly
executed in blank by the registered owner thereof).

(c) In the event that the Parent, the Borrower or any Restricted Subsidiary
becomes a partner or member in a Designated Partnership or acquires additional
interests in a Designated Partnership, the Parent or the Borrower shall, or
shall cause such Restricted Subsidiary to, promptly (and, in any event, within
10 days (or such later date as agreed to by the Administrative Agent in its sole
discretion)) grant a first-priority security interest in all the Equity
Interests owned by such Person in such Designated Partnership.

 

- 100 -



--------------------------------------------------------------------------------

(d) In the event that the Parent, the Borrower or any other Guarantor acquires
any material Property (other than any Oil and Gas Property and any Property in
which a security interest is created under the Security Agreement) after the
Effective Date, the Parent or the Borrower shall, or shall cause such other
Guarantor to, promptly (and, in any event, within 10 days (or such later date as
agreed to by the Administrative Agent in its sole discretion)) execute and
deliver any Security Instruments reasonably required by the Administrative Agent
in order to create a first-priority security interest and Lien in such Property.

(e) In the event that the Parent, the Borrower or any other Guarantor makes any
loans to any Designated Partnership, the Parent or the Borrower shall, or shall
cause such other Guarantor to, promptly (and, in any event, within 10 days)
collaterally assign such Loan Party’s interests in such loans to the
Administrative Agent for the benefit of the Lenders to secure the Indebtedness
on the terms and conditions set forth in the Security Agreement.

(f) In the event that the Parent, the Borrower or any other Guarantor withdraws
its ownership interest in a Participating Partnership in the form of a working
interest in the production from the Oil and Gas Properties of such Participating
Partnership at the direction of the Majority Lenders pursuant to
Section 10.02(a), the Parent or the Borrower shall, or shall cause such other
Guarantor to, substantially contemporaneously with such withdrawal, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on such Oil and Gas Properties. All such Liens will be
created and perfected by and in accordance with the provisions of Mortgages or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent.

(g) The Parent and the Borrower agrees that it will not, and will not permit any
other Guarantor to, grant a Lien on any Property to secure the Permitted Second
Lien Debt without contemporaneously granting to the Administrative Agent, as
security for the Indebtedness, a first priority, perfected Lien (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on the same Property pursuant to Security Instruments in form and
substance reasonably satisfactory to the Administrative Agent.

(h) The Parent and the Borrower will cause any Subsidiary guaranteeing Permitted
Second Lien Debt or any Senior Notes that is not guaranteeing the Indebtedness
to contemporaneously become a Guarantor hereunder by executing and delivering a
Joinder Agreement.

(i) In furtherance of the foregoing in this Section 8.13, each Loan Party
(including any newly created or acquired Restricted Subsidiary) shall promptly
(and, in any event, within 10 days (or such later date as agreed to by the
Administrative Agent in its sole discretion)) execute and deliver (or otherwise
provide, as applicable) to the Administrative Agent such other additional
Security Instruments, documents, certificates, legal opinions, title insurance

 

- 101 -



--------------------------------------------------------------------------------

policies, surveys, abstracts, appraisals, environmental assessments, flood
information and/or flood insurance policies, in each case, as may be reasonably
requested by the Administrative Agent and as reasonably satisfactory to the
Administrative Agent.

(j) In the event that the Parent or the Borrower makes any loans or advances to
any Restricted Subsidiary, or any Restricted Subsidiary makes any loans or
advances to the Parent, the Borrower or any other Restricted Subsidiary, the
Parent or the Borrower, as the case may be, shall, and shall cause each such
Restricted Subsidiary, to (i) make such loans in the form of the Intercompany
Note and (ii) collaterally assign the Parent’s, the Borrower’s or the applicable
Restricted Subsidiary’s interests in such Intercompany Note to the
Administrative Agent for the benefit of the Lenders to secure the Indebtedness
as provided in the Security Agreement.

Section 8.14 ERISA Compliance. Each of the Parent and the Borrower will promptly
furnish and will cause the Restricted Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent (a) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (b) promptly upon becoming aware of the occurrence
of any ERISA Event or of any “prohibited transaction,” as described in section
406 of ERISA or in section 4975 of the Code, in connection with any Plan or any
trust created thereunder, a written notice signed by the President or the
principal Financial Officer, the Restricted Subsidiary or the ERISA Affiliate,
as the case may be, specifying the nature thereof, what action the Borrower, the
Restricted Subsidiaries or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (c) promptly upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), each of the
Parent and the Borrower will, and will cause each Restricted Subsidiary and
ERISA Affiliate to, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (i) satisfy in
full and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

Section 8.15 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) for working capital and general corporate purposes of the Borrower and
the Guarantors and (ii) to refinance certain Debt in accordance with the Plan of
Reorganization. No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, for any purpose that would violate any
of the regulations of the Board, including Regulations T, U and X.

Section 8.16 Swap Agreements for MGP Volumes. If, at any time, including,
without limitation, pursuant to Section 10.02(a), (a) the Master General Partner
withdraws any of its ownership interest in a Participating Partnership in the
form of a working interest in such

 

- 102 -



--------------------------------------------------------------------------------

Participating Partnership’s Oil and Gas Properties and (b) such Participating
Partnership has entered into any Swap Agreements that are secured by assets of
such Participating Partnership pursuant to the Designated Partnership Hedge
Facility with respect to any production from such Oil and Gas Properties, then
substantially contemporaneously with any such withdrawal, the Borrower shall
cause the Master General Partner to enter into any novation, amendment or other
agreement to reflect that any obligations arising under any Swap Agreement in
respect of the notional volumes of the production of such Oil and Gas Properties
attributable to the working interests so withdrawn (such volumes, the “MGP
Volumes”) are no longer secured pursuant to the Designated Partnership Hedge
Facility. Upon execution of such novation, amendment or other agreement, any
such Swap Agreement in respect of the MGP Volumes shall be deemed to be a
Secured Swap Agreement hereunder.

Section 8.17 Swap Agreements.

(a) On or before December 31, 2017, the Borrower shall, or shall cause any
Subsidiary Guarantor to, enter into Swap Agreements on terms consistent with
Section 9.17(a) to hedge a notional volume of not less than, in the aggregate,
80% of the reasonably anticipated projected natural gas and crude oil
production, calculated separately, from the Loan Parties’ Oil and Gas Properties
constituting Proved Developed Producing Reserves for each calendar month during
2019 (as such anticipated production is set forth in the most recently delivered
Reserve Report hereunder at the time the last such Swap Agreement necessary to
achieve compliance with this Section 8.17(a) was entered into); provided that
such Reserve Report and the pricing and other terms and conditions of such Swap
Agreements shall be reasonably acceptable to the Administrative Agent.

(b) Swap Agreements referenced in clause (a) and Section 6.01(w) above entered
into with Lenders or Affiliates of Lenders shall be deemed to be Secured Swap
Agreements hereunder.

Section 8.18 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Indebtedness of each Guarantor and
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Guarantor in order for
such Guarantor to honor its obligations under the Guaranty Agreement, including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section 8.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.18, or otherwise under this Agreement or any Loan Document,
as it relates to such Guarantors, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section 8.18 shall remain in full
force and effect until all Indebtedness is paid in full to the Lenders and the
Administrative Agent, and all of the Lenders’ Commitments are terminated. The
Borrower intends that this Section 8.18 constitute, and this Section 8.18 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 8.19 Tax Status. The Borrower and each of the Subsidiaries (other than
Anthem Securities, Inc.) will remain disregarded entities within the meaning of
United States Treasury Regulation section 301.7701-3. The Parent will remain a
corporation for United States federal income tax purposes.

 

- 103 -



--------------------------------------------------------------------------------

Section 8.20 Notice of Tax Audits. The Borrower and the Parent will notify the
Administrative Agent of, and keep the Administrative Agent informed of, all
material tax administrative and judicial proceedings and shall furnish a copy of
each related notice or other communication received by the Borrower or the
Parent from the IRS to the Administrative Agent.

Section 8.21 Asset Sales Strategy. The Borrower shall, and shall cause each
Restricted Subsidiary to, use commercially reasonable efforts to execute the
asset sales and partnership liquidation strategy as presented in the Initial
Budget; provided, however, that the Borrower shall not be required to take any
action which the Board of Directors of the Borrower reasonably deems (based upon
reasonable advice of counsel) would constitute a breach of such Board of
Directors’ fiduciary duties.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any Guarantor has granted
to the issuer of each outstanding Letter of Credit a first priority perfected
security interest in cash collateral (on terms and conditions reasonably
acceptable to the applicable Issuing Bank) equal to 105% of the LC Exposure
relating to such Letter(s) of Credit, and all other amounts due and payable
under the Loan Documents (other than contingent obligations for which no claim
has been made) have been paid in full, each of the Parent and the Borrower
covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDA. Each of the Parent and the Borrower will not
permit, as of the last day of any Rolling Period commencing with the Rolling
Period ending December 31, 2016, the ratio of Total Debt as of such day to
EBITDA (or, in the case of the Rolling Periods ending on or before June 30,
2017, Annualized EBITDA) for the Rolling Period ending on such day to be greater
than 5.00 to 1.00.

(b) Current Ratio. Each of the Parent and the Borrower will not permit, as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2016, the ratio of (i) current assets of the Parent, the Borrower
and the Restricted Subsidiaries determined in accordance with Section 1.05
(including the unused amount of the total Commitments of Lenders (but only to
the extent that no Event of Default then exists), and excluding non-cash assets
under ASC Topic 815) to (ii) current liabilities of the Parent, the Borrower and
the Restricted Subsidiaries determined in accordance with Section 1.05
(excluding non-cash obligations under ASC Topic 815, current maturities of Loans
and other long-term

 

- 104 -



--------------------------------------------------------------------------------

Debt and those portions of advance payments received by the Parent, the Borrower
or any of the Restricted Subsidiaries for drilling and completion of oil and gas
wells that exceed the cost to the Parent, the Borrower or any Restricted
Subsidiary and are classified as current liabilities) to be less than 1.00 to
1.00.

(c) First Lien Leverage Ratio. Each of the Parent and the Borrower will not
permit, as of the last day of any Rolling Period commencing with the Rolling
Period ending December 31, 2016, the ratio of the total First Lien Debt as of
such day to EBITDA (or, in the case of the Rolling Periods ending on or before
June 30, 2017, Annualized EBITDA) (the “First Lien Leverage Ratio”) for the
Rolling Period ending on such day to be greater than 3.50 to 1.00.

(d) Interest Coverage Ratio. Each of the Parent and the Borrower will not
permit, as of the last day of any Rolling Period commencing with the Rolling
Period ending December 31, 2016, the ratio of EBITDA (or, in the case of the
Rolling Periods ending on or before June 30, 2017, Annualized EBITDA) for the
Rolling Period ending on such day to Interest Expense (or, in the case of the
Rolling Periods ending on or before June 30, 2017, Annualized Interest Expense)
for the Rolling Period ending on such day to be less than 2.50 to 1.00.

(e) Capital Expenditures. Each of the Parent and the Borrower shall not, and
shall cause each Restricted Subsidiary not to, make any Capital Expenditures in
respect of drilling and completion or any directly related infrastructure,
without the prior written approval of the Administrative Agent other than (i)
Capital Expenditures made by the Borrower to or on behalf of Designated
Partnerships permitted hereunder, (ii) acquisition of all or substantially all
of the assets of a Person or the Equity Interests of a Person to the extent
permitted by Section 9.05, (iii) Capital Expenditures in an aggregate amount not
exceeding $60,000,000 per fiscal year, and (iv) additional Capital Expenditures
so long as the First Lien Leverage Ratio (calculated on an annualized basis
consistent with Section 9.01(c) for any Rolling Period ending on or before
June 30, 2017) for the period of four consecutive fiscal quarters of the
Borrower (taken as one accounting period) ended on the last day of the fiscal
quarter of the Borrower during which such Capital Expenditures are made, after
giving pro forma effect to such Capital Expenditures, does not exceed 3.00 to
1.00.

Section 9.02 Debt. Each of the Parent and the Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents;

(b) Debt of the Borrower and the Subsidiary Guarantors existing on the date
hereof that is reflected in the Financial Statements and on Schedule 9.02 and
any refinancings, refundings, replacements, renewals and extensions thereof that
do not increase the then outstanding principal amount thereof (other than any
increase not exceeding the amount of any fees, premium, if any, and financing
costs relating to such refinancing);

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the

 

- 105 -



--------------------------------------------------------------------------------

ordinary course of business which are not greater than 90 days past the date of
invoice or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

(d) the Borrower and the Restricted Subsidiaries may incur Debt under Capital
Leases or Purchase Money Debt not to exceed $5,000,000 in the aggregate at any
time outstanding;

(e) the Borrower and the Restricted Subsidiaries may incur Debt associated with
worker’s compensation claims, performance, bid, appeal, surety or similar bonds
or surety obligations required by Law or third parties in connection with the
operation of Oil and Gas Properties and otherwise in the ordinary course of
business;

(f) unsecured intercompany Debt between the Borrower and any Subsidiary
Guarantor or between Subsidiary Guarantors to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or a Subsidiary
Guarantor except pursuant to the Loan Documents, and provided further that any
such Debt owed by either the Borrower or a Subsidiary Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement
and represented by the Intercompany Note;

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Parent, the Borrower or any Restricted
Subsidiary in the ordinary course of business against insufficient funds;

(h) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default;

(i) unsecured Debt incurred to fully refinance the Permitted Second Lien Debt in
the form of unsecured notes, provided that (i) at the time of incurring such
Debt (A) no Default or Event of Default has occurred and is then continuing, (B)
no Default or Event of Default would result from the incurrence of such Debt
after giving effect to the incurrence of such Debt (and any concurrent repayment
of Debt with the proceeds of such incurrence) and (C) no Borrowing Base
Deficiency exists, (ii) such Debt does not have any scheduled amortization of
principal or a maturity date prior to 180 days after the Maturity Date, (iii)
such Debt does not contain voluntary prepayments or mandatory redemption events
that require redemption of such Debt prior to 180 days after the Maturity Date
(other than provisions requiring offers to repurchase in connection with asset
sales and casualty events to the extent such provisions are substantially
identical to the equivalent provisions in the Second Lien Credit Agreement as in
effect on the Effective Date and change of control (provided that “change of
control” (or the equivalent term) shall be defined in a manner customary for
unsecured senior notes issued by similarly-situated companies) and, in each case
solely to the extent permitted pursuant to Section 9.04(b), (iv) such Debt does
not prohibit repayment of Loans, (v) other than as set forth in this
Section 9.02(i), the material terms of such Debt are not less favorable to the
Borrower on an individual basis than the equivalent terms of the Permitted
Second Lien Debt Documents and all the terms of such Debt are not materially
less favorable to the Borrower, taken as a whole, than

 

- 106 -



--------------------------------------------------------------------------------

the terms of the Permitted Second Lien Debt Documents, (vi) the principal amount
of such Debt shall not exceed (1) the outstanding principal amount of the
Permitted Second Lien Debt so refinanced plus (2) accrued and unpaid interest on
the Permitted Second Lien Debt plus (3) costs, fees, premiums and expenses
(including upfront fees or OID) in an amount not to exceed 2.75% of the
outstanding principal amount of the Permitted Second Lien Debt plus (4) an
additional amount equal to 33 1⁄3% of the sum of the amounts in the foregoing
clauses (1), (2) and (3), up to $75,000,000 of which amount shall be used to
satisfy the requirements of Section 2.07(i) and the remainder, if any, shall be
used to repay the Loans, (vii) the interest rate on such Debt shall not exceed
13.5% per annum and (viii) the Lenders (as defined in the Second Lien Credit
Agreement) and their Affiliates shall not hold in the aggregate more than 25% of
the principal amount of such Debt;

(j) [reserved];

(k) Debt incurred by the entering into of any guarantee of, or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted to be incurred by the Parent, the Borrower or such Restricted
Subsidiary under Section 9.05;

(l) the Borrower and the Subsidiary Guarantors may incur unsecured Debt
(including acquired debt) after the date of this Agreement not to exceed
$5,000,000 in the aggregate at any time outstanding, provided that (i) such
unsecured Debt has a maturity date not sooner than 180 days after the Maturity
Date, (ii) such unsecured Debt does not have amortization or other regularly
scheduled payments and (iii) the Borrower is in pro forma compliance with the
covenants contained in Section 9.01; and

(m) Permitted Second Lien Debt incurred by the Borrower and guarantee
obligations of any Guarantor in respect thereof; provided that the Permitted
Second Lien Debt and any guarantees in respect thereof are subject to the Junior
Lien Intercreditor Agreement.

Section 9.03 Liens. Each of the Parent and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness;

(b) Excepted Liens and Immaterial Title Deficiencies;

(c) the Borrower and the Restricted Subsidiaries may incur Liens securing
Capital Leases and Purchase Money Debt permitted by Section 9.02(d) but only on
the Property that is the subject of such Capital Lease or Purchase Money Debt
and on other Property reasonably related thereto;

(d) the Borrower and the Subsidiary Guarantors may incur Liens in existence on
the date hereof listed on Schedule 9.03, securing Debt permitted by
Section 9.02(b) or other obligations (not constituting Debt) of the Borrower and
the Subsidiary Guarantors, provided that (i) no such Lien is spread to cover any
additional property after the Effective Date (other than after acquired title in
or on such property and proceeds of the existing collateral in accordance with
the instrument creating such Lien (without any modification thereof after the
Effective Date)) and (ii) to the extent such Liens secure Debt, the amount of
Debt secured thereby is not increased except (A) as permitted by Section 9.02(b)
and (B) pursuant to the instrument creating such Lien (without any modification
thereof after the Effective Date);

 

- 107 -



--------------------------------------------------------------------------------

(e) [reserved];

(f) the Borrower and the Subsidiary Guarantors may incur Liens on Property (and
proceeds thereof) securing the Borrower’s or any Restricted Subsidiary’s
obligations in respect of bankers’ acceptances issued or created for the account
of the Borrower or such Restricted Subsidiary, as applicable, to facilitate the
purchase, shipment or storage of Property; provided that the aggregate amount of
obligations secured by Liens permitted under this Section 9.03(f) shall not
exceed $1,000,000 at any time outstanding;

(g) Liens on Property securing Permitted Second Lien Debt, but only to the
extent that the Administrative Agent holds first priority (subject to Liens
permitted under this Section 9.03 (other than Liens permitted under this clause
(g)) Liens on such Property and such Liens are subject to the Junior Lien
Intercreditor Agreement; and

(h) the Borrower and the Guarantors may incur other Liens (other than Liens
securing Debt for borrowed money) not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt secured under this Section 9.03(h) shall not exceed
$1,000,000 at any time outstanding and provided further that such Liens shall
not remain in place for a period longer than one fiscal quarter.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Excepted Liens,
Immaterial Title Deficiencies and Liens permitted under Section 9.03(g)) may at
any time attach to any Oil and Gas Properties directly owned (whether in fee or
by leasehold) by the Borrower or any Restricted Subsidiary and evaluated in the
most recently delivered Reserve Report.

Section 9.04 Restricted Payments; Redemption of Debt and Equity; Amendments to
Certain Debt Documents; Interest Payments on Certain Debt.

(a) Each of the Parent and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as follows:

(i) the Parent, the Borrower and the Subsidiary Guarantors may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock);

(ii) the Borrower may make Restricted Payments to the Parent to the extent
required to permit it to satisfy its obligations under the Omnibus Agreement,
subject to compliance with the terms of Section 9.13;

(iii) the Parent and Borrower may make payments to Atlas Energy Group, LLC,
pursuant to that certain Tax Matters Agreement by and among Parent, Borrower,
Atlas Energy Group, LLC and the other parties thereto, dated as of September 1,
2016 (the “Tax Matters Agreement”);

 

- 108 -



--------------------------------------------------------------------------------

(iv) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor;

(v) the Borrower may make distributions to the Parent equal to the applicable
Tax Distribution Amount provided that, to the extent the cumulative amount
distributed by the Borrower to the Parent pursuant to this Section 9.04(a)(v)
for any taxable year is greater than the amount that should have been
distributed for such year, the amount of any Restricted Payment otherwise
permitted under this Section 9.04 in the succeeding taxable year (or, if
necessary, any subsequent taxable years) shall be reduced by the amount of such
excess (which excess shall be deemed to be reduced by the amount of any
distributions returned by the Parent to the Borrower);

(vi) the Borrower and the Subsidiary Guarantors may make Restricted Payments
constituting purchases by the Borrower or any Subsidiary Guarantor of any other
Subsidiary Guarantor’s capital stock pursuant to a transaction expressly
permitted by Section 9.05; and

(vii) any Loan Party may make Restricted Payments to pay the Series A Call Price
(as defined in the Parent LLC Agreement) in connection with the Preferred Share
Call Right so long as (A) no Borrowing Base Deficiency exists, (B) no Default or
Event of Default has occurred and is continuing, or would exist immediately
after giving effect to any such payment, (C) at the time of and immediately
after giving effect to any such payment, the Borrowing Base Utilization
Percentage is less than 90% and (D) the Non-Conforming Period has ended.

(b) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, prior to the date that is 180 days after the Maturity
Date: (i) call, make or offer to make any optional, voluntary, mandatory or
other Redemption of or otherwise optionally, voluntarily, mandatorily or
otherwise Redeem (whether in whole or in part), or pay any expenses, fees or
premiums (including the Prepayment Premium (as defined in the Second Lien Credit
Agreement or any premium in any Senior Notes) in cash (other than Permitted
Second Lien Expenses) in connection with, any Permitted Second Lien Debt or any
Senior Notes, provided that the Borrower may (x) Redeem such Permitted Second
Lien Debt with Equity Interests (other than Disqualified Capital Stock) or the
net cash proceeds of any sale of Equity Interests of the Parent (other than
Disqualified Capital Stock), (y) mandatorily Redeem such Permitted Second Lien
Debt or any Senior Notes or (z) pay such expenses, fees or premiums in cash, in
each case so long as (A) no Borrowing Base Deficiency exists or would exist
immediately after giving effect to any such Redemption, (B) no Default or Event
of Default has occurred and is continuing, or would exist immediately after
giving effect to any such Redemption, (C) solely in the case of mandatory
prepayments required pursuant to Section 3.04(c)(i) of the Second Lien Credit
Agreement or the equivalent provision of any Permitted Second Lien Debt
Documents or any Senior Notes (so long as such provision is substantially
identical to Section 3.04(c)(i) of the Second Lien Credit Agreement), the amount
of the Accumulated Permanent Borrowing Base Reductions equals 5% of the amount
of the Conforming Borrowing Base as in effect on the Effective Date (such amount
being $20,500,000), (D) at the time of and immediately after giving effect to
any such Redemption, the Borrowing Base Utilization Percentage is less than 90%,
(E) the Non-Conforming Period has ended and (F) no proceeds of Loans shall be
used in connection with such Redemption, (ii) amend, modify, waive or otherwise
change, consent or agree to any amendment, modification, waiver or other change
to, any of the terms of the Permitted Second Lien Debt Documents if such
amendments or other modifications are prohibited under the Junior Lien
Intercreditor Agreement (other than in connection with a refinancing thereof
permitted under the Junior Lien Intercreditor Agreement) or (iii) amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Senior Notes or any
indenture, agreement, instrument, certificate or other document relating to such
Senior Notes permitted hereunder other than (x) supplemental indentures to add
guarantors if such Person has become a Guarantor of the Indebtedness and (y)
amendments or other modifications that (1) do not violate the terms of this
Agreement or any other Loan Document, (2) could not reasonably be expected to be
adverse to the rights, interests, or privileges of the Administrative Agent or
the Lenders or their ability to enforce the Loan Documents, and (3) could not
reasonably be expected to have a Material Adverse Effect.

 

- 109 -



--------------------------------------------------------------------------------

(c) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, make any payments of cash interest (including default
interest) in excess of 2% per annum in respect of the Permitted Second Lien Debt
(i) prior to the date that is the nine-month anniversary of the Effective Date
and (ii) on and after the date that is the nine-month anniversary of the
Effective Date to the date that is the second anniversary of the Effective Date,
if (x) the Non-Conforming Period is in effect, (y) the First Lien Leverage Ratio
is greater than 3.25 to 1.00 or (z) any Borrowing Base Deficiency exists.

(d) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, make any payments in respect of “phantom units” or
“phantom shares” or any other similar rights.

(e) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, without the prior written consent of the
Administrative Agent, call, make or offer to make any optional voluntary,
mandatory or other Redemption of or otherwise optionally, voluntarily,
mandatorily or otherwise Redeem (whether in whole or in part), or make open
market purchases of, or pay any fees or premiums in connection with, Equity
Interests or Debt of the Parent, the Borrower or any Restricted Subsidiary
(other than (i) in accordance with Section 9.04(b), (ii) so long as no Default
or Event of Default has occurred and is continuing, Debt permitted pursuant to
Section 9.02(f) and (iii) Redemption of Debt permitted hereunder other than Debt
permitted under Section 9.02(i) or Section 9.04(b) on the maturity date of such
Debt; provided that, the Borrower may Redeem Permitted Second Lien Debt with the
net cash proceeds of the issuance of Senior Notes so long as such Redemption
occurs substantially contemporaneously with the Borrower’s receipt of such
proceeds).

Section 9.05 Investments, Loans and Advances. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

(a) the Borrower and the Subsidiary Guarantors may make Investments reflected in
the Financial Statements and which are disclosed to the Lenders on
Schedule 9.05;

 

- 110 -



--------------------------------------------------------------------------------

(b) accounts receivable and extensions of trade credit of the Borrower and
Subsidiary Guarantors arising in the ordinary course of business; provided that
any such accounts receivable or extensions of trade credit to Affiliates of the
Borrower (other than a Subsidiary Guarantor) shall not exceed $1,000,000 (or
such greater amount as the Administrative Agent may agree to in its sole
discretion) at any time outstanding;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year of the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short-term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively;

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments made after the Effective Date (i) by the Parent in the Borrower
(ii) the Borrower in any Subsidiary Guarantor or (iii) by any Subsidiary
Guarantor in another Subsidiary Guarantor;

(h) Investments by the Borrower and any Subsidiary Guarantor (including, without
limitation, capital contributions) in any Designated Partnership; provided that
such Investments shall consist solely of (i) land not subject to a Mortgage,
(ii) Properties disposed of in accordance with Section 9.11(k), (iii) loans to
such Designated Partnership, and/or (iv) other cash Investments, so long as the
Non-Conforming Period has ended and, after giving effect to such cash
Investment, (A) no Default or Event of Default has occurred and is continuing or
would result therefrom and (B) no Borrowing Base Deficiency exists at such time;
provided, however, none of the Borrower or any of its Restricted Subsidiaries
may contribute any general partnership interests of a Designated Partnership to
another Designated Partnership pursuant to this clause (h);

(i) the Borrower and the Subsidiary Guarantors may make Investments existing or
contemplated to be made and described on Schedule 9.05; provided, that the
Borrower or such Subsidiary Guarantor shall, and shall cause the applicable
Affiliate to, settle and discharge any liabilities arising under any Investment
made in connection with transactions described in paragraphs 1 and 2 of
Schedule 9.05 within a period not exceeding 20 days from the date on which such
Investment is made;

 

- 111 -



--------------------------------------------------------------------------------

(j) [reserved];

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Parent, the Borrower or any Restricted
Subsidiary;

(l) to the extent constituting Investments, the working interest owned by the
Borrower or a Subsidiary Guarantor resulting from the liquidation of assets of
any Designated Partnership by the Borrower or such Subsidiary Guarantor;

(m) Investments constituting or made in lieu of a Restricted Payment expressly
permitted by Section 9.04 (other than Section 9.04(a)(i),(v) or (vi)), provided
that any such Investment shall reduce (without duplication), on a
dollar-for-dollar basis, the amount available for such Restricted Payment in the
relevant clause in Section 9.04;

(n) the Borrower and any Subsidiary Guarantor may make Investments in Swap
Agreements relating to the business and finances of the Borrower or any
Subsidiary Guarantor and not for purposes of speculation;

(o) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary;

(p) the Borrower and any Subsidiary Guarantor may make Investments made from net
proceeds from the sale of Equity Interests so long as (i) no Default or Event of
Default has occurred and is continuing or would result from such Investment,
(ii) no Borrowing Base Deficiency exists at such time, (iii) at the time of and
immediately after giving effect to any such Investment, the Borrowing Base
Utilization Percentage is less than 80% and (iv) the Non-Conforming Period has
ended;

(q) Investments by the Borrower, any Subsidiary Guarantor or a Broker-Dealer
Subsidiary in a Broker-Dealer Subsidiary with the intent of permitting such
Broker-Dealer Subsidiary to comply with the requirements of Section 9.19(a);
provided that the aggregate amount of all such Investments shall not exceed the
amount by which is necessary to be invested to permit such Broker-Dealer
Subsidiary to be in compliance with the requirements of Section 9.19(a); and

(r) so long as (i) the Non-Conforming Period has ended, (ii) no Default or Event
of Default has occurred and is continuing or would result from such Investments
and (iii) no Borrowing Base Deficiency exists at such time, other Investments
made by Borrower and Subsidiary Guarantors not to exceed $2,000,000 in the
aggregate outstanding at any time.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Each of the Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration, production and
transportation company (or a holding company of the Borrower) and will conduct
their business in a manner consistent with normal industry practices and market
standards. From and after the date hereof, each of the Parent and the Borrower
will not, and will not permit any Restricted Subsidiary to, (a) acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States or (b) form or acquire any Foreign
Subsidiaries.

 

- 112 -



--------------------------------------------------------------------------------

Section 9.07 Proceeds of Loans. Each of the Parent and the Borrower will not
permit the proceeds of the Loans to be used for any purpose other than those
permitted by Section 8.15. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing or Letter of Credit, and each of the
Parent and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws in any material respect, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 9.08 ERISA Compliance. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, the Borrower, any Restricted Subsidiary or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code if either of which would have a Material
Adverse Effect;

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Parent, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate to the PBGC;

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto if
such failure could reasonably be expected to have a Material Adverse Effect;

(d) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Parent, the
Borrower, a Restricted Subsidiary or any ERISA Affiliate which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on
an ongoing basis in accordance with Title IV of ERISA) of such Plan allocable to
such benefit liabilities by more than $5,000,000. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA;

 

- 113 -



--------------------------------------------------------------------------------

(e) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan;

(f) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Parent,
the Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate
of the Parent, the Borrower or a Restricted Subsidiary if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on an ongoing basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by any amount in excess of $5,000,000;

(g) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

(h) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; and

(i) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Parent, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate is required to provide security to
such Plan under section 401(a)(29) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Subsidiary Guarantor out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, discount or
sell (with or without recourse) to any other Person that is not the Borrower or
a Subsidiary Guarantor any of its notes receivable or accounts receivable.

Section 9.10 Mergers, Etc. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (any such transaction, a “consolidation”), or
liquidate or dissolve; provided that:

(a) any Restricted Subsidiary (other than a Broker-Dealer Subsidiary) may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving Person);

 

- 114 -



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary of the Borrower (other than a Broker-Dealer
Subsidiary) may participate in a consolidation with any other Restricted
Subsidiary (other than a Broker-Dealer Subsidiary) (provided that, if a party to
such consolidation is (i) a Subsidiary Guarantor, then the survivor is either a
Subsidiary Guarantor or becomes a Subsidiary Guarantor in accordance with
Section 8.13(b)) and (ii) a Wholly-Owned Subsidiary, then the survivor shall be
a Wholly-Owned Subsidiary;

(c) any Restricted Subsidiary (other than a Broker-Dealer Subsidiary) may
dispose of any or all of its assets (i) to the Borrower or any other Subsidiary
Guarantor or (ii) pursuant to a disposition permitted by Section 9.11; and

(d) any Investment to be made by the Borrower or any Subsidiary Guarantor
expressly permitted by Section 9.05 or disposition by the Borrower or any
Subsidiary Guarantor expressly permitted by Section 9.11 may be structured as a
consolidation or liquidation (provided that, if any such consolidation involves
the Borrower or a Subsidiary Guarantor, the Borrower or such Subsidiary
Guarantor (as applicable) shall be the continuing or surviving Person).

Section 9.11 Sale of Properties; Termination of Swap Agreements. Each of the
Parent and the Borrower will not, and will not permit any Restricted Subsidiary
to, sell, assign, farm-out, convey or otherwise transfer any Property or to
terminate any Swap Agreement in respect of commodities except for:

(a) the sale or other transfer of Hydrocarbons by the Borrower or any Restricted
Subsidiary in the ordinary course of business and consistent with past practice;

(b) farm-outs of undeveloped acreage, zones or depths, and assignments in
connection with such farm-outs by the Borrower or any Restricted Subsidiary;

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of similar value and use;

(d) subject to Section 2.07(f), the Borrower or any Subsidiary Guarantor may
sell or otherwise dispose of, or, with respect to Swap Agreements in respect of
commodities, the termination or other monetization of, (i) any Oil and Gas
Property (including production payments), (ii) any interest therein, (iii) 100%
of the Equity Interests in any Restricted Subsidiary directly owning (whether in
fee or by leasehold) Oil and Gas Properties, (iv) any Equity Interests in a
Designated Partnership and (v) any Swap Agreement in respect of commodities;
provided that, in each case, (A) the Borrower or such Subsidiary Guarantor shall
receive consideration in cash in respect of such sale or other disposition in
the amount of the greater of (x) 75% of the consideration received and (y) the
Borrowing Base Value of the

 

- 115 -



--------------------------------------------------------------------------------

Property (as calculated by the Administrative Agent in good faith after
consultation with the Borrower and in a manner consistent with normal industry
practices) sold or disposed of (or, in the case of Swap Agreements, set-offs or
netting) (provided that, notwithstanding the foregoing, for purposes of this
clause (A), the Borrower and any Subsidiary Guarantor may sell or otherwise
dispose of Oil and Gas Properties in any period between Redeterminations of the
Borrowing Base with an aggregate Borrowing Base Value not to exceed $2,000,000
without regard to the consideration requirements contained in this clause (A) so
long as the consideration for such sales or other dispositions is fair and
reasonable as determined in good faith by the Borrower), (B) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the greater of (x) the value as determined in the most recent
Reserve Report of the Oil and Gas Property or (y) the fair market value of the
interest therein or Equity Interests which are the subject of such sale or other
disposition or Swap Agreement which is the subject of such termination or other
monetization as reasonably determined by the Borrower (if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying to that effect), (C) no Default or Event of Default has
occurred and is continuing or would result from such sale, disposition or
termination, as applicable, (D) if such sale, disposition or termination would
reasonably be expected to result in an automatic redetermination of the
Borrowing Base pursuant to Section 2.07(f), the Borrower delivers reasonable
prior written notice thereof to the Administrative Agent at least five (5)
Business Days prior to such sale, disposition or termination, and (E) if a
Borrowing Base Deficiency would result from such sale, disposition or
termination as a result of an automatic redetermination of the Borrowing Base
pursuant to Section 2.07(f), the Borrower prepays Borrowings, prior to or
contemporaneously with the consummation of such sale, disposition or
termination, to the extent that such prepayment would have been required under
Section 3.04(c)(iii) after giving effect to such automatic redetermination of
the Borrowing Base;

(e) dispositions permitted by Section 9.09 and Section 9.10;

(f) the sale, contribution or issuance of any Restricted Subsidiary’s Equity
Interests to the Borrower or any Subsidiary Guarantor and the contribution of
Property to the Borrower or any Subsidiary Guarantor;

(g) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), and Section 9.05(o);

(h) dispositions of Property by the Borrower or any Subsidiary Guarantor in
connection with a sale-leaseback transaction as long as the Debt incurred in
connection therewith is permitted by Section 9.02(d);

(i) the termination or other monetization by the Borrower or any Subsidiary
Guarantor of Permitted Participating Partnership Swap Agreements as permitted by
the Designated Partnership Hedge Facility;

(j) other sales and dispositions of Properties by the Borrower or any Subsidiary
Guarantor (other than Oil and Gas Properties, Swap Agreements in respect of
commodities, 100% of the Equity Interests in a Restricted Subsidiary directly
owning (whether in fee or by leasehold) Oil and Gas Properties and Equity
Interests in Designated Partnerships) having an aggregate fair market value not
greater than $1,000,000 during any six-month period and not more than $5,000,000
prior to the Maturity Date; and

(k) the sale or other transfer of (i) any Properties set forth on Schedule 9.11
on terms and conditions acceptable to the Administrative Agent or (ii) subject
to compliance with Section 8.13, any substitute or additional Properties
acquired after the Effective Date (to the extent permitted by this Agreement) to
a Designated Partnership; provided that the aggregate amount of total
consideration paid by the Borrower or any Subsidiary Guarantor for such
substitute or additional Properties that are sold or transferred pursuant to
this clause (ii) shall not exceed an aggregate amount of $5,000,000 in any
fiscal year without the prior written consent of the Majority Lenders.

 

- 116 -



--------------------------------------------------------------------------------

Section 9.12 Environmental Matters. Each of the Parent and the Borrower will
not, and will not permit any Restricted Subsidiary to, cause or permit any of
its Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to a Release or threatened Release of
Hazardous Materials, exposure to any Hazardous Materials, or to any Remedial
Work under any applicable Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property if such violations, Release
or threatened Release, exposure or Remedial Work could reasonably be expected to
have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates.

(a) Each of the Parent and Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, enter into, make, amend or
conduct any transaction (including making a payment to, the purchase, sale,
lease or exchange of any property or the rendering of any service), contract,
agreement or understanding with or for the benefit of any Affiliate or
Interested Party of the Parent (an “Affiliate Transaction”) unless:

(i) the terms of such Affiliate Transaction are no less favorable to the Parent,
the Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate or Interested
Party or, if in the good faith judgment of the independent members of the Board
of Directors of the Parent no comparable transaction with an unrelated Person
would be available, such independent directors determine in good faith that such
Affiliate Transaction is fair to the Parent, the Borrower or such Restricted
Subsidiary from a financial point of view; provided, however, that any Affiliate
Transaction or series of Affiliate Transactions (other than transactions (A)
among the Parent, the Borrower, and the other Guarantors or (B) with Related
Interested Parties of Permitted Holders to the extent the identities of such
Related Interested Parties are unknown to any Loan Party) that involves
consideration in excess of $2,000,000 individually or in the aggregate in any
fiscal year shall require the consent of the Administrative Agent in its sole
discretion; provided, further, however, notwithstanding anything to the contrary
set forth in this Section 9.13(a), any change to the current methodology by
which ATLS or any of its Subsidiaries allocates its and its Affiliates’ or
Interested Parties’ (including, without limitation, AGP) general and
administrative costs (including corporate overhead) to the Parent or the
Borrower shall be permitted so long as (x) such change is approved by a majority
of the Parent’s conflict committee and (y) the Borrower has delivered to the
Administrative Agent and each Lender the certificate required pursuant to
Section 8.01(t);

 

- 117 -



--------------------------------------------------------------------------------

(ii) the terms of such transaction have been approved by a majority of the
members of the Board of Directors of the Parent and by a majority of the members
of such Board of Directors having no personal stake in such transaction, if any
(and such majority or majorities, as the case may be, determine that such
Affiliate Transaction satisfies the criteria in clause (i) above); and

(iii) the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer certifying that such Affiliate Transaction complies with
this Section 9.13(a).

(b) Section 9.13(a) will not apply to:

(i) any Restricted Payment permitted to be made pursuant to Section 9.04(a) or
any Investment made pursuant to Section 9.05(m) or any other Investment made
pursuant to Section 9.05; provided that such other Investment shall be on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;

(ii) any issuance of Equity Interests (other than Disqualified Capital Stock),
or other payments, awards or grants in Equity Interests (other than Disqualified
Capital Stock) pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase Equity
Interests (other than Disqualified Capital Stock) of the Parent, restricted
stock plans, long-term incentive plans, stock appreciation rights plans,
participation plans or similar employee benefits plans and/or indemnity provided
on behalf of directors, officers and employees in the ordinary course of
business;

(iii) any transaction between Loan Parties that is not prohibited under this
Article IX;

(iv) any transaction with a Designated Partnership in the ordinary course of
business and on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(v) the issuance or sale of any Equity Interests (other than Disqualified
Capital Stock) of the Parent or the receipt by the Parent of any capital
contribution from its unitholders;

(vi) indemnities of officers, directors and employees of the Parent, the
Borrower or any of the Restricted Subsidiaries permitted by (A) law or statutory
provisions and (B) any employment agreement or other employee compensation plan
or arrangement entered into in the ordinary course of business by the Parent,
the Borrower or any of the Restricted Subsidiaries;

(vii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

- 118 -



--------------------------------------------------------------------------------

(viii) the transactions described on Schedule 9.13, as in effect as of the
Effective Date; provided, that (A) no amendment, supplement or other
modification to the documents evidencing such transactions shall be permitted
without the prior written consent of the Administrative Agent in its sole
discretion, (B) to the extent any transactions described in Schedule 9.13
relates to the allocation of revenue between the Parent, the Borrower or any
Restricted Subsidiary on the one hand and any other Affiliate or Interested
Party on the other hand, each of the Parent and the Borrower shall not, and
shall cause such Restricted Subsidiary not to, pre-fund any revenue to such
other Affiliate or Interested Party until the Parent, the Borrower or such
Restricted Subsidiary receives such revenue, (C) any payment of expenses or
general and administrative costs (including overhead costs) must be evidenced by
an invoice and shall be at cost without any mark-up and (D) each of the Parent
and the Borrower shall not, and shall cause any Restricted Subsidiary not to,
pay expenses, general and administrative costs (including overhead costs) and
salaries (after giving effect to any reimbursement by any other Affiliate or
Interested Party of the Parent, the Borrower or such Restricted Subsidiary) in
excess of the ratable benefit received by the Parent, the Borrower and such
Restricted Subsidiary on the one hand and any other Affiliate or Interested
Party on the other hand, as reasonably determined by the Parent in good faith;
and

(ix) gas purchase, gathering, transportation, marketing, hedging, production
handling, operating, construction, terminalling, storage, lease, platform use,
or other operational contracts, entered into in the ordinary course of business
on terms substantially similar to those contained in similar contracts entered
into by the Borrower or any Restricted Subsidiary with third parties, or if
neither the Borrower nor any Restricted Subsidiary has entered into a similar
contract with a third party, on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party.

Section 9.14 Subsidiaries. Each of the Parent and the Borrower shall not, and
shall not permit any Restricted Subsidiary to, create or acquire any additional
Subsidiary unless the Borrower gives notice to and, if such Subsidiary does not
become a Subsidiary Guarantor on the day it is created or acquired, obtains the
prior written consent of the Administrative Agent to such creation or
acquisition and complies with Section 8.13(b). Each of the Parent and the
Borrower shall not, and shall not permit any Restricted Subsidiary to, sell,
assign or otherwise dispose of any Equity Interests in any Restricted
Subsidiary, except as permitted pursuant to Section 9.11. None of the Parent,
the Borrower nor any Restricted Subsidiary shall have any Foreign Subsidiaries.

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. Each of the
Parent and the Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any other Restricted
Subsidiary, or which requires the consent of other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases or licenses or similar contracts as
they affect any Property or Lien, (c) any restriction with respect to a
Restricted Subsidiary imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all

 

- 119 -



--------------------------------------------------------------------------------

or substantially all the Property of such Restricted Subsidiary pending the
closing of such sale or disposition, (d) customary provisions with respect to
the distribution of Property in joint venture agreements, (e) any agreements
with respect to any Restricted Subsidiary acquired in a transaction permitted by
Section 9.05 (in which case, any prohibition or limitation shall only be
effective against the Property of such Restricted Subsidiary) and (f) any
agreements governing Debt permitted by Section 9.02 incurred by the Borrower or
any Restricted Subsidiary.

Section 9.16 Gas Imbalances. Each of the Parent and the Borrower shall not, nor
shall it permit any Restricted Subsidiary to, allow on a net basis, gas
imbalances or other prepayments or other prepayments made to the Borrower or any
Restricted Subsidiary with respect to the Oil and Gas Properties of the Borrower
or any Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
their respective Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $2,000,000 without receiving full
payment therefore at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any Swap Agreements
with any Person other than the Borrower and any Subsidiary Guarantor may enter
into:

(a) Permitted Participating Partnership Swap Agreements, Swap Agreements listed
in the certificate delivered pursuant to Section 6.01(d)(iii) and other Swap
Agreements (other than purchase options) in respect of commodities entered into
by the Borrower fixing prices on oil and/or gas expected to be produced by the
Borrower, the Subsidiary Guarantors and the Designated Partnerships, provided
that such Swap Agreements meet the following criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty;

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than the Designated Partnerships (but only to
the extent (A) of a Loan Party’s percentage interest in such Designated
Partnership’s net revenues and (B) that such Designated Partnership (1) was
formed prior to March 22, 2011 and (2) is not otherwise a Participating
Partnership) or any Subsidiary Guarantor;

(iii) each such Swap Agreement shall have a term not to exceed sixty six (66)
months; and

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated future projected production from the Borrower’s and the other
Subsidiary Guarantors’, and their proportionate share (based on such Loan
Parties’ percentage interests in such Designated Partnerships’ net revenues) of
the Designated Partnerships’, proved Oil and Gas Properties.

Any projections in this Section 9.17(a) shall be adjusted as follows: (1) Oil
and Gas Properties evaluated in the most recently delivered Reserve Report shall
reflect the actual historical decline

 

- 120 -



--------------------------------------------------------------------------------

profile of such Oil and Gas Properties and (2) Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report shall reflect a
reasonable decline profile based upon actual historical decline profiles of
similar or analogous Oil and Gas Properties for each month during the period
during which such Swap Agreement is in effect for each of crude oil and natural
gas, calculated separately.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Subsidiary Guarantors then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and the
Subsidiary Guarantors then in effect effectively converting interest rates from
floating to fixed) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Subsidiary Guarantor to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that (i) Secured Swap Agreements may be secured by the
Mortgaged Properties pursuant to the Security Instruments and (ii) Permitted
Participating Partnership Swap Agreements may be secured by Properties of such
Participating Partnership pursuant to the Designated Partnership Hedge
Facility).

(d) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, terminate or otherwise unwind or monetize any Swap
Agreement in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto), now existing or hereafter arising, without
the prior written consent of the Super Majority Lenders except to the extent
such terminations are permitted by Section 9.11.

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a disregarded entity within the meaning of United
States Treasury Regulation section 301.7701-3 for purposes of United States
Federal income taxes. Each of the Parent and the Borrower shall not, and shall
not permit any Subsidiary to, amend or modify any provision of any
organizational document, or any agreements with Affiliates of the type referred
to in Section 9.13, or file any United States federal income tax or state or
local tax elections, if such amendment, modification, or election could
reasonably be expected to have a Material Adverse Effect. The Parent will not
alter its status as a corporation for purposes of United States Federal income
taxes.

Section 9.19 Broker-Dealer Subsidiaries.

(a) No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, (i) create or acquire any Broker-Dealer Subsidiary at any time after
the Effective Date or (ii) permit the Net Capital (as defined in the Net Capital
Rule) of any Broker-Dealer Subsidiary at any time to be less than the Early
Warning Threshold for such Broker-Dealer Subsidiary.

(b) To the extent that any domestic Broker-Dealer Subsidiary extends purpose
credit to customers (as those terms are defined in Regulation T of the FRB), it
shall maintain procedures and internal controls reasonably designed to ensure
that such Broker-Dealer Subsidiary does not extend or maintain purpose credit to
or for its customers other than in accordance with the provisions of Regulation
T, and designated employees of each domestic Broker-Dealer Subsidiary that
extends purpose credit to customers shall regularly supervise its activities and
the activities of members and employees of such Broker-Dealer Subsidiary to
ensure that such Broker-Dealer Subsidiary does not extend purpose credit to or
for its customers other than in accordance with the provisions of Regulation T.

 

- 121 -



--------------------------------------------------------------------------------

Section 9.20 Side Agreements. Whether prior to, on or after the Effective Date,
each of the Parent and the Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any agreements (other than the Parent LLC
Agreement and the Borrower LLC Agreement, in each case as attached to the
certificates delivered pursuant to Section 6.01(c) and the Junior Intercreditor
Agreement), or amend or allow any amendment to any agreements (whether written
or oral) (including the Parent LLC Agreement, the Borrower LLC Agreement and the
Junior Intercreditor Agreement) with any Person with respect to (a) any Loan
Party’s consent right with respect to the assignment of Loans or (b) any
provision related to any the refinancing or replacement of the Indebtedness
(including, without limitation, any restriction on the type of Person providing
any Indebtedness or in connection with the items listed in the definition of
Restricted Refinancing as defined in the Parent LLC Agreement). Neither the
Parent nor the Borrower will, nor will they permit any of their respective
Subsidiaries to, amend, supplement or otherwise modify any provision of the
Organizational Documents (including the Parent LLC Agreement and the Borrower
LLC Agreement) in any manner that is material and adverse to the interests of
the Lenders.

Section 9.21 Change in Name, Location or Fiscal Year. Each of the Parent and the
Borrower shall not, and shall not permit any Restricted Subsidiary to, (a)
change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Mortgaged Property is held or stored (other than locations where such
Loan Party is a lessee with respect to any oil and gas lease), or the location
of its records concerning the Mortgaged Property as set forth in the Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case, without providing five (5) Business Days prior written notice to the
Administrative Agent and unless any action requested by the Administrative Agent
in connection therewith has been, or will be contemporaneously therewith,
completed or taken (including any action to continue the perfection of any Liens
in favor of the Administrative Agent, on behalf of the Lenders, in any Mortgaged
Property), provided that any new location shall be in the United States. Each of
the Parent and the Borrower shall not, and shall not permit any other Restricted
Subsidiary to, change its fiscal year which currently ends on December 31.

 

- 122 -



--------------------------------------------------------------------------------

Section 9.22 Drilling and Operating Agreements. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary or Designated
Partnership to, directly or indirectly, amend or otherwise modify any drilling
or operating agreement between Borrower or any Restricted Subsidiary and any
Designated Partnership which in any case (a) violates the terms of this
Agreement or any other Loan Document, (b) could reasonably be expected to be
materially adverse to the rights, interests or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents or (c) could
reasonably be expected to have a Material Adverse Effect.

Section 9.23 Designated Partnerships’ Organizational Documents. Each of the
Parent and the Borrower will not, and will not permit any Restricted Subsidiary
or any new or newly-designated Designated Partnership to, (a) execute any
Organizational Document of any Designated Partnership that does not contain an
express provision allowing the Master General Partner of such Designated
Partnership to withdraw its ownership interest in such Designated Partnership in
the form of a working interest in the production from the Oil and Gas Properties
of such Designated Partnership without the consent of any other party to such
Organizational Document or (b) directly or indirectly, amend or otherwise modify
the Organizational Document of such Designated Partnership (i) to remove the
provision required in the foregoing clause (a) or (ii) in a manner that could
reasonably be expected to be materially adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the Loan Documents without the prior written consent of the
Administrative Agent.

Section 9.24 Designated Partnership Hedge Facility. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary or
Participating Partnership to enter into any agreement with respect to the
Designated Partnership Hedge Facility that (a) could reasonably be expected to
be materially adverse to the rights, interests or privileges of the
Administrative Agent or the Lenders or their ability to enforce the Loan
Documents or (b) conflicts with the terms and conditions set forth in the Loan
Documents.

Section 9.25 Non-Qualified ECP Guarantors. The Borrower shall not permit any
Loan Party that is not an “eligible contract participant,” as defined in the
Commodity Exchange Act, to own, at any time, any Oil and Gas Properties or any
Equity Interests in any Subsidiaries.

Section 9.26 Passive Status of the Parent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Parent shall not
engage in any operating or business activities, incur any liabilities or hold
any assets other than its ownership of the Borrower; provided that the following
shall be permitted in any event: (a) the maintenance of its legal existence, (b)
the performance of its obligations with respect to the Loan Documents, the
Permitted Second Lien Documents, any Senior Notes, the Omnibus Agreement,
Indebtedness, Liens (including the granting of Liens) and Guarantees in each
case to the extent expressly permitted hereunder, (c) filing Tax returns,
reports and payment of Taxes (and contesting any Taxes), (d) incurring other
transactions expressly permitted to be incurred by the Parent hereunder, (e)
entering into the Tax Matters Agreement and performing its obligations
thereunder and (f) any other activities required in connection with the
foregoing.

 

- 123 -



--------------------------------------------------------------------------------

Section 9.27 Modifications of Material Agreement. The Loan Parties shall not
agree to terminate or cancel any agreement described on item 1 of Schedule 9.13
and, for so long as ATLS Controls AGP or any of its Affiliates, items 2 and 3 of
Schedule 9.13 and shall use their reasonable efforts to prevent the termination
or cancellation of such agreement; provided that, if any such agreement is
terminated or cancelled for any reason, (i) the Parent shall give concurrent
notice to the Administrative Agent of such termination or cancellation and (ii)
such agreement shall be, concurrently with such termination or cancellation,
replaced by another agreement (with a copy of such agreement delivered
concurrently to the Administrative Agent) that is on substantially similar terms
or terms that are more favorable to the Parent, the Borrower and it Restricted
Subsidiaries so long as in each case any replacement agreement is not adverse to
the interests of the Lenders hereunder; provided further that, if such
replacement agreement is with a party that was not a party to the original
agreement or an Affiliate thereof, such replacement agreement shall be
reasonably satisfactory to the Majority Lenders.

Section 9.28 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

(a) None of the Parent, the Borrower or any of its Subsidiaries nor any
director, officer, employee, or agent associated with or acting on behalf of any
of the foregoing shall (i) use any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Government Official or any other person to
improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage or (iii), by act or
omission, violate any Anti-Corruption Laws.

(b) Each Loan Party (i) shall, and shall cause its Affiliates to, conduct its
operations at all times in compliance in all material respects with all
Anti-Money Laundering Laws and (ii) shall not, directly or indirectly, use the
proceeds of the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person for
the purpose of financing or facilitating any activity that would violate any
Anti-Money Laundering Laws.

(c) The Loan Parties will not involve or include, directly or indirectly, any
person that is a subject of Sanctions in any of its dealings with the
Administrative Agent, the Issuing Bank or the Lenders or dealings related to
this Agreement.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment or prepayment thereof or otherwise;

 

- 124 -



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five (5)
Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower by the Administrative
Agent;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect when made or deemed;

(d) (i) the Parent, the Borrower or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.01(m), Section 8.01(i), Section 8.01(t), Section 8.02(a), Section 8.17 or in
Article IX or (ii) any provision of the Organizational Documents (including the
Parent LLC Agreement and the Borrower LLC Agreement) is amended, supplemented or
otherwise modified in any manner that is material and adverse to the interests
of the Lenders;

(e) the Parent, the Borrower or any Restricted Subsidiary shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in Section 8.12(c), Section 10.01(a), Section
10.01(b), Section 10.01(d), or Section 10.01(n)) or any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
to occur of (i) written notice thereof from the Administrative Agent to the
Borrower or (ii) a Responsible Officer of the Borrower otherwise becoming aware
of such default;

(f) the Parent, the Borrower or any Restricted Subsidiary (i) fails to pay any
principal in respect of any Debt or any amount owing under any Swap Agreement
(including any Permitted Participating Partnership Swap Agreement) after the
same have become due and payable and the aggregate amount remaining unpaid at
any time exceeds $5,000,000, (ii) fails to observe or perform (after applicable
grace periods, if any) any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such Debt
or such Swap Agreement (other than any Permitted Participating Partnership Swap
Agreement) if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Parent, the Borrower or any Restricted Subsidiary in respect of such Swap
Agreement or a trustee on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, principal of such Debt and amounts
owing under such Swap Agreement exceeding $5,000,000 in the aggregate to become
immediately due and payable, or (iii) fails to observe or perform (after
applicable grace periods, if any) any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
Permitted Participating Partnership Swap Agreement if the effect of any failure
referred to in this clause (iii) is to cause amounts owing under such Permitted
Participating Swap Agreements exceeding $5,000,000 in the aggregate to become
immediately due and payable;

 

- 125 -



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Restricted Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Parent, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(g), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent, the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Parent, the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability, or fail generally to pay its debts as they
become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent, the Borrower, any
Restricted Subsidiary, or any combination thereof, and all such judgments shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof;

(k) any provision of the Loan Documents (including the Intercreditor Agreement
and the Junior Lien Intercreditor Agreement) material to the rights and
interests of the Lenders shall for any reason, except to the extent permitted by
the terms thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms against the Parent, the Borrower or
any Subsidiary Guarantor, or, in the case of the Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, against any other party thereto, or any
provision of the Loan Documents shall be repudiated, or cease to create a valid
and perfected Lien of the priority required thereby on any portion of the
collateral purported to be covered thereby that is material to the rights and
interests of the Lenders, except to the extent permitted by the terms of this
Agreement, or the Parent, the Borrower or any Subsidiary Guarantor shall so
state in writing;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Restricted Subsidiaries in an
aggregate amount exceeding $5,000,000;

(m) a Change of Control shall occur;

 

- 126 -



--------------------------------------------------------------------------------

(n) the Parent, the Borrower or any Restricted Subsidiary shall fail to observe
or perform any covenant, condition or agreement contained in Section 2.1 of the
Intercreditor Agreement, and such failure shall continue unremedied for a period
of 10 Business Days after the earlier to occur of (i) written notice thereof
from the Administrative Agent to the Borrower or (ii) a Responsible Officer of
the Parent, the Borrower or of any Restricted Subsidiary otherwise becoming
aware of such default; or

(o) for any reason whatsoever, ATLS cease to (i) beneficially own 51% or more of
the voting power of the total outstanding Equity Interests of Titan Management
or (ii) possess, directly or indirectly, the power to direct or cause the
direction of the management or policies of Titan Management, whether through the
ability to exercise voting power, by contract or otherwise.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in Section
10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, or at
the direction of the Majority Lenders shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees (including, without limitation, fees earned pursuant to
Section 3.05(e)) and other obligations of the Parent, the Borrower and the other
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(i)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Parent, the Borrower and each other Guarantor and (iii)
require the Master General Partner to immediately withdraw its ownership
interest in any or all of the Participating Partnerships in the form of a
working interest in the production from the Oil and Gas Properties of such
Participating Partnerships and (A) deliver such Mortgages or other Security
Instruments or documents as required under Section 8.13(f) and (B) execute a
novation, amendment or agreement to reflect that the MGP Volumes shall no longer
be secured by the Designated Partnership Hedge Facility; and in case of an Event
of Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i),
the Commitments shall automatically terminate and the Notes and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and the other obligations of the Parent, the Borrower and the other Guarantors
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(i)), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent, the Borrower and each other Guarantor.

 

- 127 -



--------------------------------------------------------------------------------

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Termination Date, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
secondly, to accrued interest on the Loans; thirdly, to fees; fourthly, pro rata
to (i) outstanding principal of the Loans and LC Disbursements, (ii) to serve as
cash collateral to be held by the Administrative Agent to secure LC Exposure and
(iii) the payment of Indebtedness referred to in clauses (b) and (c) of the
definition of Indebtedness; fifthly, to any other Indebtedness; and any excess
shall be paid to the Borrower or as otherwise required by any Law.

Notwithstanding the foregoing, amounts received from the Parent, the Borrower or
any other Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act shall not be applied to any Excluded Swap Obligations (it
being understood that, in the event that any amount is applied to Indebtedness
other than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Indebtedness described in clause fourth above by the holders of
any Excluded Swap Obligations are the same as the proportional aggregate
recoveries with respect to other Indebtedness pursuant to clause fourth above).

ARTICLE XI

The Administrative Agent And The Issuing Banks

Section 11.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 11.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent, regardless of whether or not a
Default or Event of Default has occurred and is continuing. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for such Issuing Bank with respect
thereto; provided, however, that each Issuing Bank shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
XI with respect to any acts taken or omissions suffered by an Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article XI included each Issuing Bank with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to each Issuing Bank.

 

- 128 -



--------------------------------------------------------------------------------

Section 11.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct.

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be. All rights of action under the Loan Documents and all right to the
Mortgaged Properties, if any, hereunder may be enforced by the Administrative
Agent and any suit or proceeding instituted by the Administrative Agent in
furtherance of such enforcement shall be brought in its name as the
Administrative Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders (and, with respect to Secured Swap Agreements and Bank
Products, Affiliates, if applicable) subject to the expenses of the
Administrative Agent. In actions with respect to any Property of the Borrower or
any Restricted Subsidiary, the Administrative Agent is acting for the ratable
benefit of each Lender (and, with respect to Secured Swap Agreements and Bank
Products, Affiliates, if applicable). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of
Borrower to the Indebtedness shall be construed as being for the ratable benefit
of each Lender (and, with respect to Secured Swap Agreements and Bank Products,
Affiliates, if applicable).

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (and,
with respect to Secured Swap Agreements and Bank Products, Affiliates, if
applicable) (or, if previously entered into, hereby ratifies the Administrative
Agent’s (or any predecessor administrative agent’s) previously entering into
such agreements and Security Instruments).

 

- 129 -



--------------------------------------------------------------------------------

(c) Except to the extent unanimity (or other percentage set forth in Section
12.02) is required hereunder, each Lender agrees that any action taken by the
Majority Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Majority Lenders of the power set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.

(d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Mortgaged Property or
Security Instruments which may be necessary to perfect and maintain perfected
Liens upon the Mortgaged Properties granted pursuant to the Security
Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Mortgaged Property exists or is
owned (whether in fee or by leasehold) by the Person purporting to own it or is
cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent (or any predecessor administrative agent)
herein or pursuant thereto have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights
granted or available to the Administrative Agent in this Section 11.03 or in any
of the Security Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF
THE MORTGAGED PROPERTY, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE
ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN INTEREST IN THE MORTGAGED
PROPERTY AS ONE OF THE LENDERS AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY LENDER (AND, WITH RESPECT TO SECURED SWAP
AGREEMENTS AND BANK PRODUCTS, AFFILIATES), OTHER THAN TO ACT WITHOUT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Mortgaged Property: (A) constituting property in
which neither Borrower nor any Restricted Subsidiary owned an interest at the
time the Lien was granted or at any time thereafter; (B) constituting property
leased to the Borrower or a Restricted Subsidiary under a lease which has
expired or been terminated in a transaction permitted under the Loan Documents
or is about to expire and which has not been, and is not intended by the
Borrower or such Restricted Subsidiary to be, renewed; or (C) consisting of an
instrument or other possessory collateral evidencing Debt or other obligations
pledged to the Administrative Agent (for the benefit of the Lenders), if the
Debt or obligations evidenced thereby has been paid in full or otherwise
superseded. In addition, the Lenders irrevocably authorize the Administrative
Agent to release Liens upon Mortgaged Property as contemplated herein and in the
other Loan Documents, or if approved in accordance with Section 12.02. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Mortgaged Property pursuant to this Section 11.03.

 

- 130 -



--------------------------------------------------------------------------------

(g) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Mortgaged Property and
Security Instruments to perfect, maintain, and preserve the Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Mortgaged Property to the extent authorized herein or in
the other Loan Documents. This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Mortgaged Property
matters described in this Section 11.03. The powers and authorities herein
conferred on the Administrative Agent may be exercised by the Administrative
Agent through any Person who, at the time of the execution of a particular
instrument, is an officer of the Administrative Agent (or any Person acting on
behalf of the Administrative Agent pursuant to a valid power of attorney). The
power of attorney conferred by this Section 11.03(g) to the Administrative Agent
is granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Indebtedness, or any part thereof, shall remain
unpaid or the Lenders are obligated to make any Loan or issue any Letter of
Credit under the Loan Documents.

Section 11.04 Liability of Administrative Agent. NO RELATED PARTY OF THE
ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any Restricted Subsidiary or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
the Administrative Agent shall be under any obligation to any Lender or
Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Restricted Subsidiary or any Affiliate thereof.

 

- 131 -



--------------------------------------------------------------------------------

Section 11.05 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower or any Restricted Subsidiary),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and Participants. Where this Agreement expressly
permits or prohibits an action, unless the Majority Lenders or Super Majority
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the
initial Loan on the Effective Date (or, if there is no Loan made on such date,
each Lender other than the Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender (or otherwise made
available for such Lender on SyndTrak Online, DXSyndicate™ or any similar
website) for consent, approval, acceptance or satisfaction, or required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Agreement; provided, however, that, unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

 

- 132 -



--------------------------------------------------------------------------------

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Related Party of the Administrative
Agent has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Restricted
Subsidiary or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Related Party of the Administrative Agent to
any Lender as to any matter, including whether Related Parties of the
Administrative Agent have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Related Party of the Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
any Guarantor and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Related Party of the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Guarantors. In this regard, each Lender
acknowledges that Linklaters LLP and Vinson & Elkins L.L.P. are acting in this
transaction as counsel to the Administrative Agent. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Related Party of the Administrative Agent.

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD
HARMLESS EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND
ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH RELATED PARTY OF THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT TO ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however, that no action taken in
accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 11.08. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand

 

- 133 -



--------------------------------------------------------------------------------

for its ratable share of any costs or out-of-pocket expenses (including counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower. The undertaking in this Section 11.08 shall survive
termination of the Commitments, the payment of all Indebtedness hereunder and
the resignation or replacement of the Administrative Agent.

Section 11.09 Administrative Agent in its Individual Capacity. Wells Fargo and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Wells Fargo were not the Administrative Agent or an Issuing Bank hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Wells
Fargo shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent or an Issuing Bank, and the terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

Section 11.10 Successor Administrative Agent and Issuing Bank. The
Administrative Agent or an Issuing Bank may resign at any time upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Administrative Agent or Issuing Bank resigns under this Agreement, the Majority
Lenders shall appoint from among the Lenders a successor administrative agent or
issuing bank for the Lenders which successor administrative agent or issuing
bank shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, delayed or conditioned). If no successor administrative
agent or issuing bank is appointed prior to the effective date of the
resignation of the Administrative Agent or Issuing Bank, the Administrative
Agent may appoint, after consulting with the Lenders and, so long as no Event of
Default has occurred which is continuing, upon written approval of the Borrower
(which approval of the Borrower shall not be unreasonably withheld, delayed or
conditioned), a successor administrative agent and/or issuing bank from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent and/or issuing bank hereunder, such successor administrative agent and/or
issuing bank shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Issuing Bank, and the term “Administrative Agent” and
“Issuing Bank” shall mean such successor administrative agent or issuing bank
and the retiring Administrative Agent’s or Issuing Bank’s appointment, powers
and duties as Administrative Agent or Issuing Bank shall be terminated. The
resigning Issuing Bank shall remain the Issuing Bank with respect to any Letters
of Credit outstanding on the effective date of its resignation and the
provisions affecting such Issuing Bank with respect to Letters of Credit shall
inure to the benefit of the resigning Issuing Bank until the termination of all
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and
Sections 12.03 and 12.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

 

- 134 -



--------------------------------------------------------------------------------

Section 11.11 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other
Indebtedness that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Indebtedness or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 11.12 Secured Swap Agreements. To the extent any Affiliate of a Lender
is a party to a Secured Swap Agreement with the Borrower or any of the
Restricted Subsidiaries and thereby becomes a beneficiary of the Liens pursuant
to any Security Instrument, such Affiliate of a Lender shall be deemed to
appoint the Administrative Agent its nominee and agent to act for and on behalf
of such Affiliate in connection with such Security Instruments and to be bound
by the terms of this Article XI and the other provisions of this Agreement.

 

- 135 -



--------------------------------------------------------------------------------

Section 11.13 Bank Product Obligations. To the extent any Affiliate of a Lender
provides any Bank Products and thereby becomes a beneficiary of the Liens
pursuant to any Security Instrument, such Affiliate of a Lender shall be deemed
to appoint the Administrative Agent its nominee and agent to act for and on
behalf of such Affiliate in connection with such Security Instruments and to be
bound by the terms of this Article XI and the other provisions of this
Agreement.

Section 11.14 Intercreditor Agreement and Junior Lien Intercreditor Agreement.
The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreement and any Junior Lien Intercreditor Agreement and to amend
such agreement in accordance with the provisions of Section 12.02. Each Lender
(by receiving the benefits thereunder and of the Mortgaged Property pledged
pursuant to the Security Instruments) agrees that the terms of the Intercreditor
Agreement and any Junior Lien Intercreditor Agreement shall be binding on such
Lender and its successors and assigns, as if it were a party thereto.

Section 11.15 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect; and

(ii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.02 and Section 10.02) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

 

- 136 -



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Parent, the Borrower or the Subsidiary Guarantors, to it at:

Titan Energy Operating, LLC

712 Fifth Avenue, 11th Floor

New York, NY 10019

Attn: Betsy Toney

Attn: Christine Bausch

Email: btoney@atlasenergy.com

Email: cbausch@atlasenergy.com

with a copy to:

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, TX 77002

Attn: James Vallee

     Lindsay Sparks

Fax: (713) 353-3100

Email: jamesvallee@paulhastings.com

       lindsaysparks@paulhastings.com

 

- 137 -



--------------------------------------------------------------------------------

(ii) if to Administrative Agent or to Wells Fargo in its capacity as Issuing
Bank, to it at:

Wells Fargo Bank, National Association

1525 W WT Harris BLVD, 1st Floor

MAC D1109-019

Charlotte, North Carolina 28262-8522

Attn: Agency Services

Phone: (704) 590-2706

Fax: (704) 590-2782

with a copy to:

Wells Fargo Bank, National Association

1445 Ross Avenue, Suite 4500, T9216-451

Dallas, Texas 75202

Attn: Bryan M. McDavid

Fax: (713) 652-5874

Email: bryan.m.mcdavid@wellsfargo.com

with a copy to:

Linklaters LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Margot Schonholtz

Fax: (212) 903-9100

Email: margot.schonholtz@linklaters.com

(iii) if to any other Lender, in its capacity as such (or in its capacity as
Issuing Bank if such Lender is an Issuing Bank hereunder), to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

- 138 -



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
nor any provision thereof may be waived, amended or modified, except pursuant to
an agreement or agreements in writing entered into by the Loan Parties party
thereto and the Majority Lenders or by the Borrower and the Administrative Agent
with the consent of the Majority Lenders; provided that no such agreement shall

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender,

(ii) increase the Conforming Borrowing Base, the Non-Conforming Borrowing Base
or the Borrowing Base without the written consent of all Lenders (other than any
Defaulting Lender) or decrease or maintain the Conforming Borrowing Base, the
Non-Conforming Borrowing Base or the Borrowing Base without the consent of the
Super Majority Lenders,

(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby,

(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone or extend
any Termination Date without the written consent of each Lender directly and
adversely affected thereby,

 

- 139 -



--------------------------------------------------------------------------------

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

(vi) release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral, or reduce any percentage set
forth in the definition of “Required Mortgage Value” to less than 80%, without
the written consent of each Lender (other than any Defaulting Lender); provided
that any reduction of such percentage to 80% or higher shall only require the
written consent of the Super Majority Lenders,

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby,

(viii) postpone or extend the Non-Conforming Borrowing Base Reduction Date
without the consent of the Super Majority Lenders but in no event shall such
postponement or extension extend the Non-Conforming Borrowing Base Reduction
Date beyond the Maturity Date without the consent of all Lenders; provided that
all Lenders shall obtain at least the same economics and other material terms
(including, without limitation, indemnities and liability releases) with respect
to such postponement or extension as the Lenders (as defined in any Permitted
Second Lien Debt Documents or any Senior Notes) receive in connection with any
waiver contemplated by Section 10.01(m) of the Second Lien Credit Agreement or
the equivalent provision of any Permitted Second Lien Debt Documents or any
Senior Notes; or

(ix) materially, adversely and disproportionately affect (i) a Lender Swap
Counterparty under a Secured Swap Agreement as compared to the other Secured
Creditors or (ii) the Lender Swap Counterparties under a Secured Swap Agreement
as compared to the Lenders without the written consent of each Lender Swap
Counterparty under a Secured Swap Agreement directly affected thereby;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be. Notwithstanding
the foregoing, any supplement to Schedule 7.15 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other

 

- 140 -



--------------------------------------------------------------------------------

similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket costs, expenses, taxes, assessments and other charges incurred by
the Administrative Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or similar negotiations in respect of
such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
GUARANTOR TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY LAW, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,

 

- 141 -



--------------------------------------------------------------------------------

NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY RESTRICTED SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (2) A MATERIAL BREACH OF THE
MATERIAL

 

- 142 -



--------------------------------------------------------------------------------

OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS OR (3) ANY PROCEEDING
THAT DOES NOT INVOLVE AN ACT OR OMISSION BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES AND THAT IS BROUGHT BY ANY INDEMNITEE AGAINST ANY OTHER INDEMNITEE
(OTHER THAN ANY PROCEEDING AGAINST AN INDEMNITEE IN ITS CAPACITY OR IN
FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR SIMILAR ROLE).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) The Borrower hereby assumes, and agrees to pay, all expense reimbursement
and indemnification obligations of ARP under the Prepetition RBL Credit
Agreement to the Administrative Agent (as defined in the Prepetition RBL Credit
Agreement), the Prepetition RBL Lenders and the other Indemnitees (as defined in
the Prepetition RBL Credit Agreement) including, without limitation, pursuant to
Section 5.03, Section 12.03(a) and Section 12.03(b) of the Prepetition RBL
Credit Agreement.

(e) To the extent permitted by applicable law, Loan Parties party to the Credit
Agreement shall not assert, and hereby waives, any claim against any indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

(f) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks, and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

- 143 -



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of (x) the Administrative Agent and the Issuing Banks (such
consent not to be unreasonably withheld, conditioned or delayed), provided that
no consent of the Administrative Agent or the Issuing Banks shall be required
for an assignment to a Lender, an Affiliate of a Lender, or an Approved Fund and
(y) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed, and if the Borrower has not communicated its approval or disapproval in
writing to the Administrative Agent within 10 days after receiving notice of
such assignment, such silence shall be deemed to be an approval), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, if smaller, the
entire remaining amount of the assigning Lender’s Maximum Credit Amount, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to a Disqualified Lender.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

- 144 -



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Maximum Credit Amount of, and
principal amount of the Loans and LC Exposures owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 12.04(b), and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

 

- 145 -



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Disqualified Lender) (each a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to Section 12.02(b) and (2) directly affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02, and Section 5.03 (subject to the requirements and limitations
therein, including the requirements under Section 5.03(e), it being understood
that the documentation required under Section 5.03(e) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 12.04(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 12.08
as though it were a Lender, provided such Participant shall be subject to
Section 4.01 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 with respect to any participation, other than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or the sale
of the participation to such Participant is made with the Borrower’s prior
written consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

 

- 146 -



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Loan Parties in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 5.01, Section 5.02, Section
5.03 and Section 12.03 and Article XI shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuing Bank or any Lender, and such payment or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, any Issuing Bank or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other laws for the relief
of debtors or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent and/or the Issuing Bank,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
6.1, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

- 147 -



--------------------------------------------------------------------------------

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Restricted Subsidiary against any of and all the obligations
of the Borrower or any Restricted Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. Such
Lender shall promptly notify the Borrower after any such set off and application
made by such Lender, but the failure to give such notice will not affect the
validity of such set off and application. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

Without limiting the generality of the foregoing, “set off” as used herein shall
include the set off and application of any amounts owed by any Lender or its
Affiliates to any Loan Party under any Swap Agreement against all obligations
and indebtedness owed by such Loan Party to such Lender under this Agreement or
the other Loan Documents, whether direct or indirect, contingent or liquidated,
matured or unmatured, including, without limitation, any amounts owed under any
participation in amounts owed by the Borrower to such Lender purchased by such
Lender (or its Affiliates) under Section 4.01(c) or any other similar provisions
for the pro rata sharing of payments received from or on behalf of the Loan
Parties among the Lenders.

 

- 148 -



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.

(b) The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any Guarantor or its properties
in the courts of any jurisdiction.

(c) The Borrower and each other Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 12.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

- 149 -



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 12.10 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Borrower or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information (a)
to the Administrative Agent, any other Lender or any affiliate thereof (subject,
in the case of such disclosure to any affiliate of the Administrative Agent or a
Lender, to the Administrative Agent or such Lender, as applicable, instructing
such affiliate to comply with the provisions of this Section 12.11), (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to any self-regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) to the extent it becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the

 

- 150 -



--------------------------------------------------------------------------------

other Loan Documents will be syndicate-level information, which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Restricted Subsidiary, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any Issuing Bank
or any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Secured Swap Agreement with
the Borrower or any of the Restricted Subsidiaries on a pro rata basis in
respect of any obligations of the Borrower or any of the Restricted Subsidiaries
which arise under any such Secured Swap Agreement while such Person or its
Affiliate is a Lender, including any obligations of ARP, the Borrower or any of
the Restricted Subsidiaries which arose under any such Secured Swap Agreements
during the Bankruptcy Proceedings. For the avoidance of doubt, the obligations
under any such Secured Swap Agreement will continue to be secured if the Person
that is a counterparty to such Secured Swap Agreement ceases to be a Lender or
an Affiliate of a Lender, subject to the limitations set forth in the definition
of “Secured Swap Agreement.”

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

- 151 -



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

 

- 152 -



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.19 Amendment and Restatement. It is the intention of the parties
hereto that this Agreement supersedes and replaces the Prepetition RBL Credit
Agreement in its entirety; provided that (a) such amendment and restatement
shall operate to renew, amend, modify, extend and assign all of the rights,
duties, liabilities and obligations of ARP under the Prepetition RBL Credit
Agreement and under the Existing Loan Documents, which rights, duties,
liabilities and obligations are hereby renewed, amended, modified and extended,
and shall not act as a novation thereof, and (b) the Liens securing the
Indebtedness under and as defined in the Prepetition RBL Credit Agreement and
the rights, duties, liabilities and obligations of ARP and the Guarantors under
the Prepetition RBL Credit Agreement and the Existing Loan Documents to which
they are a party shall not be extinguished (except as contemplated by the Plan
of Reorganization and

 

- 153 -



--------------------------------------------------------------------------------

the Confirmation Order) but shall be carried forward and shall secure such
obligations and liabilities as amended, renewed, extended and/or restated
hereby. The parties hereto confirm, ratify and reaffirm each of the Existing
Loan Documents entered into prior to the Effective Date (but excluding the
Prepetition RBL Credit Agreement) and agree that such Existing Loan Documents
continue to be legal, valid, binding and enforceable in accordance with their
terms (except to the extent amended, restated and superseded in connection with
the transactions contemplated hereby). The Parent and the Borrower, jointly and
severally, represent and warrant that, as of the Effective Date, there are no
claims or offsets against, or defenses or counterclaims to, their obligations
(or the obligations of any Guarantor) under the Prepetition RBL Credit Agreement
or any of the other Existing Loan Documents. In furtherance of the foregoing and
the Plan of Reorganization, each Lender hereby authorizes and directs the
Administrative Agent, to execute, on such Lender’s behalf, a release agreement
with respect to any claims or causes of action such Lender may have against
Atlas Energy Group, LLC, solely in its capacity as general partner of ARP prior
to the Effective Date, relating to the Prepetition RBL Credit Agreement or the
Existing Loan Documents.

Section 12.20 OID Legend. If the transactions contemplated by the Plan of
Reorganization result in a “significant modification” (within the meaning of
Treasury Regulations Section 1.1001-3) of the Loans for U.S. federal income tax
purposes, the Loans may be treated as issued with original issue discount for
U.S. federal income tax purposes. The issue price, amount of original issue
discount and yield to maturity of the Loans may be obtained by writing to the
Borrower at the address set forth in Section 12.01.

Section 12.21 Real Property Improvement. Notwithstanding anything to the
contrary herein or in the Loan Documents, no Mortgage on any Property that is an
enclosed structure (having two walls and a roof) or manufactured mobile home
affixed to a permanent foundation (each a “Real Property Improvement”) shall be
delivered pursuant to the requirements of Section 8.13 until the Administrative
Agent, after consulting with the Lenders, determines that such Real Property
Improvement (a) is not located in a flood zone (or otherwise is not subject to
the flood insurance requirements of the Federal Emergency Management Agency
(“FEMA”)), or (b) has sufficient flood insurance coverage to satisfy FEMA’s
flood insurance requirements. As of the Effective Date, no Real Property
Improvement is subject to a Mortgage. In furtherance of the foregoing, each of
the Parent and the Borrower shall not, and shall not permit any Restricted
Subsidiary to, grant a Lien on any Real Property Improvement to any party other
than the Administrative Agent.

[SIGNATURES BEGIN NEXT PAGE]

 

- 154 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     TITAN ENERGY OPERATING, LLC     By:       By:  

/s/ Jeffrey Slotterback

      Name:   Jeffrey Slotterback       Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

PARENT:     TITAN ENERGY, LLC     By:           By:  

/s/ Jeffrey Slotterback

      Name:   Jeffrey Slotterback       Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as Administrative Agent and
an Issuing Bank By:  

/s/ Bryan McDavid

Name:   Bryan McDavid Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

GBAM SPECIAL ASSETS GROUP, as a Lender

By:  

/s/ Edna Aguilar Mitchell

Name:   Edna Aguilar Mitchell Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Robert Kret

Name:   Robert Kret Title:   AVP

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ Kyle Gruen

Name:   Kyle Gruen Title:   Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Charles D. Mulkeen

Name:   Charles D. Mulkeen Title:   Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Stephen Hartman

Name:   Stephen Hartman Title:   Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

CIT BANK, N.A., formerly known as One West Bank, N.A., as a Lender By:  

/s/ John Feeley

Name:   John Feeley Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Saqeeb Ludhi

Name:   Saqeeb Ludhi Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Jeffrey M. Parilla

Name:   Jeffrey M. Parilla Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Payton K. Swope

Name:   Payton K. Swope Title:   Executive Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Anca Trjian

Name:   Anca Trjian Title:   Managing Director By:  

/s/ Peter Cucchiara

Name:

 

Peter Cucchiara

Title:

 

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Margaret Niekrash

Name:   Margaret Niekrash Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Scott Lamoreaux

Name:   Scott Lamoreaux Title:   Director By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jo Linda Papadakis

Name:

 

Jo Linda Papadakis

Title:

 

Authorized Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:  

/s/ Tim Polvado

Name:   Tim Polvado Title:   Senior Managing Director By:  

/s/ Jarrett Price

Name:

 

Jarrett Price

Title:

 

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Ataman

Name:

 

John Ataman

Title:

 

S.V.P.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ Aidan Lanigan

Name:   Aidan Lanigan Title:   Senior Vice President By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Janet R. Naifeh

Name:   Janet R. Naifeh Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:  

/s/ Liana Tchemysheva

Name:   Liana Tchemysheva Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

/s/ H. Veldman

Name:   H. Veldman Title:   Associate Director By:  

/s/ Stefan Nobbenhuis

Name:   Stefan Nobbenhuis Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT –

TITAN ENERGY OPERATING, LLC]



--------------------------------------------------------------------------------

ANNEX I

 

Lender

   Maximum
Credit Amount      % of Aggregate Maximum
Credit Amount  

ABN AMRO BANK N.V.

   $ 20,533,333         4.6666666667 % 

BANK OF AMERICA, N.A., GBAM SPECIAL ASSETS GROUP

   $ 29,333,333         6.6666666665 % 

BRANCH BANKING AND TRUST COMPANY

   $ 11,733,333         2.6666666669 % 

CADENCE BANK, N.A.

   $ 11,733,333         2.6666666669 % 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

   $ 20,533,333         4.6666666667 % 

CAPITAL ONE, NATIONAL ASSOCIATION

   $ 11,733,333         2.6666666669 % 

CIT BANK, N.A., formerly known as One West Bank, N.A.

   $ 9,600,000         2.1818181826 % 

CITIBANK, N.A.

   $ 29,333,333         6.6666666665 % 

COMERICA BANK

   $ 20,533,333         4.6666666667 % 

COMPASS BANK

   $ 20,533,333         4.6666666667 % 

DEUTSCHE BANK AG, NEW YORK BRANCH

   $ 29,333,333         6.6666666665 % 

THE HUNTINGTON NATIONAL BANK

   $ 11,733,333         2.6666666669 % 

ING CAPITAL LLC

   $ 20,533,333         4.6666666667 % 

JPMORGAN CHASE BANK, N.A.

   $ 29,333,333         6.6666666665 % 

NATIXIS, NEW YORK BRANCH

   $ 20,533,333         4.6666666667 % 

PNC BANK, NATIONAL ASSOCIATION

   $ 9,600,000         2.1818181826 % 

ROYAL BANK OF CANADA

   $ 20,533,333         4.6666666667 % 

SANTANDER BANK, N.A.

   $ 15,466,667         3.5151515154 % 

SUNTRUST BANK

   $ 20,533,333         4.6666666667 % 

THE BANK OF NOVA SCOTIA

   $ 11,733,333         2.6666666669 % 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 53,333,333         12.1212121188 % 

WHITNEY BANK

   $ 11,733,333         2.6666666669 % 

 

 

Annex I - 1



--------------------------------------------------------------------------------

ANNEX II

 

Applicant

  

Beneficiary

  

Issuing Bank

   Amount     

Issue Date

  

Number

Atlas Noble, LLC

   The East Ohio Gas Company    Wells Fargo Bank, National Association    $
100,000       January 14, 2014    IS0140485U

ARP Production Company, LLC

   Southern Natural Gas Company, L.L.C.    Wells Fargo Bank, National
Association    $ 30,000       January 13, 2014    IS0142226U

Atlas Resource Partners, LP

   Paramount Group, Inc., as agent for 712 Fifth Avenue, L.P.    Wells Fargo
Bank, National Association    $ 376,845       June 28, 2011    IS0001138

Atlas Resources, LLC

  

Commonwealth of Pennsylvania, Department of Transportation

or

Municipal Authority of Washington Township

   Wells Fargo Bank, National Association    $ 35,000       August 4, 2011   
IS0002063

ARP Production Company, LLC

   Springer Electric Cooperative, Inc.    Wells Fargo Bank, National Association
   $ 1,500,000       September 23, 2013    IS0074505U

ARP Production Company, LLC

   Colorado Interstate Gas Company, L.L.C.    Wells Fargo Bank, National
Association    $ 1,440,000       December 13, 2013    IS0129905U

ARP Mountaineer Production, LLC

   East Tennessee Natural Gas, LLC    Wells Fargo Bank, National Association   
$ 404,050       May 2, 2014    IS0171809U

ARP Mountaineer Production, LLC

   Columbia Gas Transmission, LLC    Wells Fargo Bank, National Association    $
305,320       May 2, 2014    IS0171810U

 

 

Annex II - 1



--------------------------------------------------------------------------------

    EXHIBIT A

FORM OF NOTE

 

$[        ]    [            ], 201[  ]

FOR VALUE RECEIVED, Titan Energy Operating, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay [            ] (the “Lender”),
at the office of Wells Fargo Bank, National Association (the “Administrative
Agent”), at 1445 Ross Avenue, Suite 4500, T9216-451, Dallas, Texas 75202,
Attention: Bryan M. McDavid, the principal sum of [            ] Dollars
($[        ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement (as hereinafter defined)), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of September 1, 2016, among the Borrower, Titan
Energy, LLC, a Delaware limited liability company, the Administrative Agent, and
the other lenders from time to time party thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
in this Note have the respective meanings assigned to them in the Credit
Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

[THIS DEBT INSTRUMENT HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE,
THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD TO MATURITY OF THE DEBT
INSTRUMENT, PLEASE CONTACT 712 FIFTH AVENUE, 11TH FLOOR, NEW YORK, NY 10019.]1

 

1  To be included in the event that transactions contemplated by the Plan of
Reorganization result in a “significant modification” of the Loans within the
meaning of Treasury Regulations Section 1.1001-3 for U.S. federal income tax
purposes, or if otherwise applicable.

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[  ]

Titan Energy Operating, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Third Amended and Restated Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”), among the Borrower, Titan Energy, LLC, a Delaware limited liability
company, Wells Fargo Bank, National Association, as Administrative Agent, and
the other lenders (the “Lenders”) from time to time party thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

(i) The aggregate amount of the requested Borrowing is $[        ];

(ii) The date2 of such Borrowing is [            ], 201[  ];

(iii) The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [In the case of a Eurodollar Borrowing, the initial Interest Period3
applicable thereto is [one] [two] [three] [six] months];

(v) The amount of the Borrowing Base in effect on the date hereof is
$[        ];

(vi) The total Credit Exposures (without regard to the requested Borrowing) on
the date hereof is $[        ]; and

(vii) The pro forma total Credit Exposures (giving effect to the requested
Borrowing) is $[        ];

(viii) The location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

2  The date shall be a Business Day.

3  The initial Interest Period shall be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned certifies that:

 

  (a) He/She is the [            ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower;

 

  (b) The principal amount of the requested Borrowing plus the aggregate amount
of cash and Cash Equivalents of the Loan Parties as of the date of the requested
Borrowing (before giving effect to such Borrower) [does not] exceed[s]
$20,000,000;

 

  (c) [The proceeds of the requested Borrowing will be used as set forth on
Exhibit 1 attached hereto;]4 and

 

  (d) After giving effect to the requested Borrowing and the proposed use of
proceeds, the Loan Parties will not have Excess Cash.

 

4  To be included if the principal amount of the Borrowing plus the aggregate
amount of cash and Cash Equivalents of the Loan Parties at the time of such
Borrowing (before giving effect thereto) exceeds $20,000,000

 

 

B-2



--------------------------------------------------------------------------------

The undersigned further certifies, represents and warrants on behalf of the
Borrower that the Borrower is entitled to receive the requested Borrowing under
the terms and conditions of the Credit Agreement.

 

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 201[  ]

Titan Energy Operating, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Third Amended and Restated Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”), among the Borrower, Titan Energy, LLC, a Delaware limited liability
company, Wells Fargo Bank, National Association, as Administrative Agent, and
the lenders (the “Lenders”) from time to time party thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies5 is
[            ];

(ii) The effective date6 of the election made pursuant to this Interest Election
Request is [            ], 201[  ]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

(iv) [If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period7
applicable to the resulting Borrowing after giving effect to such election is
[one] [two] [three] [six] months].

 

5  If different options are being elected with respect to different portions of
the Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs (iii) and (iv)
for each resulting Borrowing).

6  The effective date must be a Business Day.

7  The initial Interest Period must be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Parent, hereby certifies that he/she
is the [            ] of Titan Energy, LLC, a Delaware limited liability company
(the “Parent”), and that as such he/she is authorized to execute this
certificate on behalf of the Parent. With reference to the Third Amended and
Restated Credit Agreement dated as of September 1, 2016 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”), among Titan Energy Operating, LLC, a Delaware limited liability
company, the Parent, Wells Fargo Bank, National Association, as Administrative
Agent, and the lenders (the “Lenders”) from time to time party thereto, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Parent ended as of December 31, 201[  ] (the “Reporting
Date”), together with the report and opinion of an independent certified public
accountant required by such section, including to the effect that such Financial
Statements present fairly, in all material respects, the financial condition and
results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Parent ended as of             , 201[  ] (the “Reporting
Date”). Such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

2. No Default has occurred as the date hereof.8

3. The representations and warranties of the Parent, the Borrower and the
Subsidiary Guarantors set forth in the Agreement and in the other Loan Documents
are true and correct on and as of the date hereof except, in each case, to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date hereof, such representations
and warranties are true and correct as of such specified earlier date [other
than                                         ].

4. Attached hereto as Schedule 2 are reasonably detailed calculations showing
the Parent’s and the Borrower’s compliance as of the Reporting Date with the
requirements of Section 9.01 of the Agreement.

 

8  If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

D-1



--------------------------------------------------------------------------------

5. Attached hereto as Schedule 3 is reasonably detailed information regarding
all cash dividends and distributions received by any Restricted Subsidiary from
Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 of the
Agreement, including a reconciliation of the Parent’s calculation of EBITDA
versus the calculation of Consolidated Net Income in accordance with GAAP.

6. Attached hereto as Schedule 4 is reasonably detailed information regarding
all Asset Dispositions consummated during the fiscal period referred to in
paragraph 1 above. Effect has been given to all such Asset Disposition in the
calculation of all financial covenants and other financial metrics required
under the Agreement.

7. Attached hereto as Exhibit A is a copy of the compliance certificate
delivered for fiscal period referred to in paragraph 1 above under the Second
Lien Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this      day of [            ], 20[    ].

 

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS AS OF THE EFFECTIVE DATE

1. Third Amended and Restated Guaranty dated as of September 1, 2016 by each
Guarantor in favor of the Administrative Agent.

2. Third Amended and Restated Security Agreement dated as of September 1, 2016
among the Borrower, the Guarantors and the Administrative Agent.

3. Financing Statements in respect of item 2.

4. Amended And Restated Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated effective as of September 1, 2016.

 

  •   From ATLS Production Company, LLC (Sebastian County, AR)

 

  •   From ATLS Production Company, LLC (Yell County, AR)

 

  •   From ATLS Production Company, LLC (Beaver County, OK)

 

  •   From ATLS Production Company, LLC (Beckham County, OK)

 

  •   From ATLS Production Company, LLC (Caddo County, OK)

 

  •   From ATLS Production Company, LLC (Cleveland County, OK)

 

  •   From ATLS Production Company, LLC (Coal County, OK)

 

  •   From ATLS Production Company, LLC (Ellis County, OK)

 

  •   From ATLS Production Company, LLC (Garvin County, OK)

 

  •   From ATLS Production Company, LLC (Haskell County, OK)

 

  •   From ATLS Production Company, LLC (Latimer County, OK)

 

  •   From ATLS Production Company, LLC (LeFlore County, OK)

 

  •   From ATLS Production Company, LLC (Major County, OK)

 

  •   From ATLS Production Company, LLC (McClain County, OK)

 

  •   From ATLS Production Company, LLC (Pittsburg County, OK)

 

  •   From ATLS Production Company, LLC (Roger Mills County, OK)

 

  •   From ATLS Production Company, LLC (Woods County, OK)

 

E-1



--------------------------------------------------------------------------------

5. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated
effective as of September 1, 2016.

 

  •   From ARP Oklahoma, LLC (Alfalfa County, OK)

 

  •   From ARP Oklahoma, LLC (Garfield County, OK)

 

  •   From ARP Oklahoma, LLC (Grant County, OK)

6. Amended and Restated Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated effective as of September 1, 2016.

 

  •   From ARP Production Company, LLC (Jefferson County, AL)

 

  •   From ARP Production Company, LLC (Tuscaloosa County, AL)

 

  •   From ARP Production Company, LLC (Walker County, AL)

 

  •   From ARP Production Company, LLC (Costilla County, CO)

 

  •   From ARP Production Company, LLC (Las Animas County, CO)

 

  •   From ARP Production Company, LLC (Colfax County, NM)

 

  •   From ARP Production Company, LLC (Taos County, NM)

7. Amended and Restated Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated effective as of September 1, 2016.

 

  •   From ARP Rangely Production, LLC (Moffat County, CO)

 

  •   From ARP Rangely Production, LLC (Rio Blanco County, CO)

8. Third Amended and Restated Open-End Mortgage, Security Agreement, Financing
Statement, Fixture Filing, Assignment of As-Extracted Collateral and Assignment
of Production dated September 1, 2016.

 

  •   From Atlas Noble, LLC (Muskingum County, OH)

 

  •   From Atlas Noble, LLC (Noble County, OH)

 

  •   From Resource Energy, LLC (Harrison County, OH)

 

  •   From Viking Resources, LLC (Geauga County, OH)

 

E-2



--------------------------------------------------------------------------------

  •   From Viking Resources, LLC (Wayne County, OH)

 

  •   From Resource Energy, LLC and Viking Resources, LLC (Columbiana County,
OH)

 

  •   From Resource Energy, LLC and Viking Resources, LLC (Summit County, OH)

 

  •   From Resource Energy, LLC and Viking Resources, LLC (Tuscarawas County,
OH)

 

  •   From Atlas Noble, LLC, Resource Energy, LLC, and Viking Resources, LLC
(Guernsey County, OH)

 

  •   From Atlas Noble, LLC, Resource Energy, LLC, and Viking Resources, LLC
(Mahoning County, OH)

 

  •   From Atlas Noble, LLC, Resource Energy, LLC, and Viking Resources, LLC
(Portage County, OH)

 

  •   From Atlas Noble, LLC, Resource Energy, LLC, and Viking Resources, LLC
(Trumbull County, OH)

9. Open-End Mortgage, Security Agreement, Financing Statement, Fixture Filing,
Assignment of As-Extracted Collateral and Assignment of Production dated
September 1, 2016.

 

  •   From Atlas Noble, LLC and Viking Resources, LLC (Stark County, OH)

10. Open-End Mortgage, Security Agreement, Financing Statement, Fixture Filing,
Assignment of As-Extracted Collateral and Assignment of Production dated
September 1, 2016.

 

  •   From Resource Energy, LLC (Coshocton County, OH)

11. Third Amended and Restated Open-End Mortgage, Security Agreement, Financing
Statement, Fixture Filing, Assignment of As-Extracted Collateral and Assignment
of Production dated effective as of September 1, 2016.

 

  •   From Atlas Resources, LLC (Mercer County, PA)

 

  •   From Atlas Resources, LLC and Viking Resources, LLC (Fayette County, PA)

 

  •   From Atlas Resources, LLC and Viking Resources, LLC (Greene County, PA)

12. Open-End Mortgage, Security Agreement, Financing Statement, Fixture Filing,
Assignment of As-Extracted Collateral and Assignment of Production dated
effective as of September 1, 2016.

 

  •   From Atlas Resources, LLC (Butler County, PA)

 

  •   From Atlas Resources, LLC (Crawford County, PA)

 

E-3



--------------------------------------------------------------------------------

  •   From Atlas Resources, LLC (Venango County, PA)

 

  •   From Atlas Resources, LLC (Warren County, PA)

 

  •   From Viking Resources, LLC (Clearfield County, PA)

 

  •   From Viking Resources, LLC (Elk County, PA)

 

  •   From Atlas Resources, LLC and Viking Resources, LLC (Armstrong County, PA)

 

  •   From Atlas Resources, LLC and Viking Resources, LLC (Indiana County, PA)

 

  •   From Atlas Resources, LLC and Viking Resources, LLC (Lawrence County, PA)

13. Second Amended and Restated Mortgage, Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of September 1, 2016.

 

  •   From Atlas Barnett, LLC (Denton County, TX)

 

  •   From Atlas Barnett, LLC (Ellis County, TX)

 

  •   From Atlas Barnett, LLC (Erath County, TX)

 

  •   From Atlas Barnett, LLC (Hood County, TX)

 

  •   From Atlas Barnett, LLC (Jack County, TX)

 

  •   From Atlas Barnett, LLC (Johnson County, TX)

 

  •   From Atlas Barnett, LLC (Palo Pinto County, TX)

 

  •   From Atlas Barnett, LLC (Parker County, TX)

 

  •   From Atlas Barnett, LLC (Tarrant County, TX)

 

  •   From Atlas Barnett, LLC (Wise County, TX)

 

  •   From ARP Barnett, LLC (Denton County, TX)

 

  •   From ARP Barnett, LLC (Erath County, TX)

 

  •   From ARP Barnett, LLC (Hood County, TX)

 

  •   From ARP Barnett, LLC (Johnson County, TX)

 

  •   From ARP Barnett, LLC (Tarrant County, TX)

 

E-4



--------------------------------------------------------------------------------

14. Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated
effective as of September 1, 2016.

 

  •   From ARP Eagle Ford, LLC (Atascosa County, TX)

15. Amended and Restated Credit Line Deed of Trust, Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated effective as of
September 1, 2016.

 

  •   From ARP Mountaineer Production, LLC (Buchanan County, VA)

16. Amended and Restated Credit Line Deed of Trust, Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated effective as of
September 1, 2016.

 

  •   From ARP Mountaineer Production, LLC (Barbour County, WV)

 

  •   From ARP Mountaineer Production, LLC (Boone County, WV)

 

  •   From ARP Mountaineer Production, LLC (Fayette County, WV)

 

  •   From ARP Mountaineer Production, LLC (Harrison County, WV)

 

  •   From ARP Mountaineer Production, LLC (McDowell County, WV)

 

  •   From ARP Mountaineer Production, LLC (Raleigh County, WV)

 

  •   From ARP Mountaineer Production, LLC (Taylor County, WV)

 

  •   From ARP Mountaineer Production, LLC (Wyoming County, WV)

17. Credit Line Deed of Trust, Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated effective as of September 1, 2016.

 

  •   From Resource Energy, LLC (Wayne County, WV)

 

18. Deposit Account Control Agreements

 

  •   Atlas Barnet, LLC—Key Bank Account #359681331674

 

  •   Atlas Barnet, LLC – Bank of America Account #4427669253

 

  •   ARP Rangely Production, LLC – Bank of America Account #4451021906

 

  •   Atlas Resource Partners Holdings, LLC—Key Bank Account #3596891303905

 

E-5



--------------------------------------------------------------------------------

  •   Atlas Resource Partners Holdings, LLC – Bank of America Account
#4427669347

 

  •   Atlas Resource Partners, L.P. – Wells Fargo Account #4122247976

 

  •   Atlas Resources, LLC – Bank of America Account #4427669295

 

  •   Atlas Resources, LLC – Key Bank Account #359681127262 19. Securities
Account Control Agreements

 

  •   Atlas Resources, LLC – Wells Fargo Account #3106-3000991435

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1. Assignor:    

 

  2. Assignee:    

 

      [and is an Affiliate of a [identify Lender] / an Approved Fund]9
3. Borrower:     Titan Energy Operating, LLC  

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5. Credit Agreement: The Third Amended and Restated Credit Agreement, dated as
of September 1, 2016 among Titan Energy Operating, LLC., as Borrower, Titan
Energy, LLC, as Parent, each of the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent

 

9  Select as applicable.

 

F-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans10      $         $             %     $         $             % 
   $         $             %          

Effective Date:                  , 20[    ] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

The undersigned hereby consent to the within assignment:11

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

 

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Parent, the Borrower, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.04 of the Credit Agreement
(including that it is not a Disqualified Lender) that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a Non-US Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee, (vi)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vii) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption
Agreement is a completed Administrative Questionnaire in the form provided by
the Administrative Agent and (viii) subject to Section 12.04(b)(ii)(B) of the
Credit Agreement, together with this Assignment and Assumption Agreement, the
parties hereto have delivered to the Administrative Agent a processing and
recordation fee of $3,500; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its

 

F-4



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] 1, 201[  ]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(c) of that certain Third Amended and Restated Credit
Agreement, dated as of September 1, 2016 (as amended, restated, supplemented or
otherwise modified from time to time (the “Credit Agreement”) among Titan Energy
Operating, LLC (the “Borrower”), Titan Energy, LLC, Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”) and the
Lenders from time to time party thereto. Unless otherwise defined herein, all
capitalized terms have the meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) and Section
7.17(b) of the Credit Agreement remain true and correct as of the date hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Borrower, any
Restricted Subsidiary or any Designated Partnership with respect to the Oil and
Gas Properties evaluated in such Reserve Report which would require the Borrower
or any Restricted Subsidiary or any Designated Partnership to deliver and
transfer ownership at some future time volumes of Hydrocarbons produced from
such Oil and Gas Properties having a value (based on current prices) of more
than $2,000,000 without receiving full payment therefor at the time of delivery
of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties or the Designated Partnerships have been sold
since the date of the last Borrowing Base determination;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report (other than Designated Partnership
Properties) as of the date hereof that the value of such Mortgaged Properties
represents.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the      day
of [Month], 201[  ].

 

TITAN ENERGY OPERATING, LLC By:  

 

Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

G-3



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

G-4



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

G-5



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

G-6



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

  

Percentage of the Borrowing Base that the

value of Mortgaged Property represents

     

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [                    ] (this “Agreement”), is
between [            ], a [            ] (the “New Guarantor”), and Wells Fargo
Bank, National Association, in its capacity as administrative agent under the
Credit Agreement (defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used in this Agreement without definition have the meanings
assigned to those terms in the Guaranty, the Security Agreement, and the Credit
Agreement.

RECITALS

A. Pursuant to a Third Amended and Restated Credit Agreement dated as of
September 1, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Titan Energy
Operating, LLC, a Delaware limited liability company (the “Borrower”), Titan
Energy, LLC, a Delaware limited liability company (the “Parent”), the lenders
party thereto from time to time (the “Lenders”), and the Administrative Agent,
the Lenders agreed to make loans and other extensions of credit to the Borrower
in an aggregate principal amount of up to the Maximum Credit Amounts.

B. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into one or more Secured Swap Agreements with one or more
Secured Swap Providers (as defined in the Security Agreement, defined below).

C. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into an agreement in respect of Bank Products with a Bank
Products Provider.

D. Pursuant to a Third Amended and Restated Guaranty dated as of September 1,
2016 (as amended, restated or otherwise modified from time to time, the
“Guaranty”) made by the Parent and the Subsidiaries of the Borrower party
thereto from time to time (the “Guarantors”) in favor of the Administrative
Agent for the benefit of the Secured Creditors, the Guarantors have guaranteed
the payment of the Indebtedness, and pursuant to a Third Amended and Restated
Security Agreement dated as of September 1, 2016 (as amended, restated or
otherwise modified from time to time, the “Security Agreement”) made by the
Borrower, the Parent, the Subsidiaries of Borrower party thereto from time to
time (together with the Borrower, the “Grantors”), and the Agent for the benefit
of the Secured Creditors, the Grantors have granted security interests in the
collateral described therein as security for the Indebtedness.

E. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Subsidiaries of the Borrower may become Guarantors under
the Guaranty and Grantors under the Security Agreement by execution and delivery
of an instrument in the form of this Agreement. The New Guarantor is executing
this Agreement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty and a Grantor under the Security
Agreement.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if

 

H-1



--------------------------------------------------------------------------------

originally named as a Guarantor in the Guaranty, and the New Guarantor hereby
(a) ratifies, as of the date hereof, and agrees to all the terms and provisions
of the Guaranty applicable to it as a Guarantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guaranty will be deemed to include the New Guarantor.

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to the New Guarantor. In furtherance of the foregoing, the New Guarantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Creditors, a security interest in all of
the New Guarantor’s right, title and interest in, to and under the Collateral
(as defined in the Security Agreement) of the New Guarantor. Each reference to a
“Grantor” in the Security Agreement will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The New Guarantor represents and warrants to the Administrative Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents, the Secured
Swap Agreements and the Bank Products Agreements, if any, has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty. The New Guarantor has received the advice
of its attorney in entering into the Guaranty and the other Loan Documents to
which it is a party. The New Guarantor has not relied and will not rely upon any
representations or warranties of the Administrative Agent not embodied in the
Guaranty or any acts heretofore or hereafter taken by the Administrative Agent
(including but not limited to any review by the Administrative Agent of the
affairs of Borrower). The New Guarantor has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower, and the New Guarantor is not relying upon any
Secured Creditor to provide (and no Secured Creditor will have a duty to
provide) any such information to any Guarantor either now or in the future; and

(b) the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor, and the New
Guarantor, jointly and severally represents and warrants that each of such
representations and warranties are true and correct (which representations and
warranties shall be deemed to have been renewed at the time of each Loan under
the Credit Agreement); provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

 

H-2



--------------------------------------------------------------------------------

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The New Guarantor shall reimburse the Administrative Agent for its
reasonable documented out of-pocket expenses in connection with this Agreement,
including reasonable fees and documented expenses for legal services.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCREDITOR AGREEMENT

EXECUTION VERSION

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

dated as of

September 1, 2016

among

TITAN ENERGY OPERATING, LLC,

as Borrower,

TITAN ENERGY, LLC,

as Parent,

EACH OF THE OTHER GRANTORS PARTY HERETO,

WELLS FARGO BANK, N.A.,

as First Lien Collateral Agent,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     4   

Section 1.01

   Certain Defined Terms      4   

Section 1.02

   Other Defined Terms      4   

Section 1.03

   Terms Generally      14   

ARTICLE II LIEN PRIORITIES

     15   

Section 2.01

   Relative Priorities      15   

Section 2.02

   Prohibition on Contesting Liens      16   

Section 2.03

   No New Liens      16   

Section 2.04

   Similar Liens and Agreements      17   

Section 2.05

   Judgment Creditors      17   

Section 2.06

   Perfection of Liens      17   

Section 2.07

   No Debt Subordination      18   

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

     18   

Section 3.01

   Exercise of Rights and Remedies      18   

Section 3.02

   No Interference      21   

Section 3.03

   Rights as Unsecured Creditors      23   

Section 3.04

   Automatic Release of Second Priority Liens      23   

Section 3.05

   Notice of Exercise of Second Liens      24   

Section 3.06

   Insurance and Condemnation Awards      24   

ARTICLE IV PAYMENTS

     25   

Section 4.01

   Application of Proceeds      25   

Section 4.02

   Payment Over      25   

Section 4.03

   Certain Agreements with Respect to Unenforceable Liens      26   

ARTICLE V BAILMENT

     26   

Section 5.01

   Bailment for Perfection of Certain Security Interests      26   

Section 5.02

   Bailment for Perfection of Certain Security Interests – Other Control
Collateral (Second Lien Collateral Agent)      27   

ARTICLE VI INSOLVENCY PROCEEDINGS

     28   

Section 6.01

   Finance and Sale Matters      28   

 

-i-



--------------------------------------------------------------------------------

Section 6.02

   Relief from the Automatic Stay      30   

Section 6.03

   Reorganization Securities      30   

Section 6.04

   Post-Petition Interest      30   

Section 6.05

   Certain Waivers by the Second Lien Secured Parties      30   

Section 6.06

   Certain Voting Matters      30   

Section 6.07

   Separate Grants of Security and Separate Classification      31   

ARTICLE VII OTHER AGREEMENTS

     31   

Section 7.01

   Matters Relating to Loan Documents      31   

Section 7.02

   Effect of Refinancing of Indebtedness under First Lien Loan Documents      34
  

Section 7.03

   No Waiver by First Lien Secured Parties      34   

Section 7.04

   Reinstatement      35   

Section 7.05

   Further Assurances      35   

Section 7.06

   Notice of Exercise of Remedies      35   

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     36   

Section 8.01

   Representations and Warranties of Each Party      36   

Section 8.02

   Representations and Warranties of Each Collateral Agent      36   

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

     36   

Section 9.01

   No Reliance; Information      36   

Section 9.02

   No Warranties or Liability      37   

Section 9.03

   Obligations Absolute      38   

ARTICLE X MISCELLANEOUS

     38   

Section 10.01

   Notices      38   

Section 10.02

   Conflicts      40   

Section 10.03

   Effectiveness; Survival      40   

Section 10.04

   Severability      40   

Section 10.05

   Amendments; Waivers      40   

Section 10.06

   Applicable Law; Jurisdiction; Consent to Service of Process      41   

Section 10.07

   Waiver of Jury Trial      41   

Section 10.08

   Parties in Interest      42   

Section 10.09

   Specific Performance      42   

 

-ii-



--------------------------------------------------------------------------------

Section 10.10

   Headings      42   

Section 10.11

   Counterparts      42   

Section 10.12

   Provisions Solely to Define Relative Rights      42   

Section 10.13

   Sharing of Information      43   

Section 10.14

   No Indirect Actions      43   

Section 10.15

   Amendment and Restatement      43   

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of September 1, 2016 (this
“Agreement”), among TITAN ENERGY OPERATING, LLC, a Delaware limited liability
company (the “Borrower”), TITAN ENERGY, LLC, a Delaware limited liability
company (the “Parent”), each of the other undersigned Grantors and the other
Grantors from time to time party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as agent for the First Lien Lenders (in such capacity, the “First Lien
Collateral Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent for the
Second Lien Lenders (in such capacity, the “Second Lien Collateral Agent”).

PRELIMINARY STATEMENT

On July 27, 2016, Atlas Resource Partners, L.P. (“ARP”) and certain of its
Subsidiaries (ARP and such Subsidiaries in such capacity, the “Debtors”) filed
voluntary petitions with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) commencing their respective cases
(the “Bankruptcy Proceedings”) under Chapter 11 of the Bankruptcy Code.

ARP and certain of its Subsidiaries have filed a Joint Prepackaged Chapter 11
Plan of Reorganization of Atlas Resource Partners, L.P. et al., Pursuant to
Chapter 11 of the Bankruptcy Code (together with all exhibits and schedules
thereto, the “Plan of Reorganization”) with the Bankruptcy Court, pursuant to
which ARP and certain of its Subsidiaries expect to be reorganized and emerge
from the Bankruptcy Proceedings. The Plan of Reorganization was confirmed by the
Bankruptcy Court on August 26, 2016.

ARP, certain of its Subsidiaries, Wells Fargo Bank, National Association, as
administrative agent, and the lenders from time to time party thereto are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of July 31, 2013 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Prepetition First Lien Credit
Agreement”), and certain other documents executed and delivered in connection
therewith, in each case, as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof.

ARP, certain of its Subsidiaries, Wilmington Trust, National Association, as
administrative agent, and the lenders from time to time party thereto are
parties to that certain Second Lien Credit Agreement, dated as of February 23,
2015 (as amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Prepetition Second Lien Credit Agreement”), and certain
other documents executed and delivered in connection therewith, in each case, as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof.

ARP, Wells Fargo Bank, National Association, as first lien collateral agent (the
“Prepetition First Lien Collateral Agent”) and Wilmington Trust, National
Association, as second lien collateral agent (the “Prepetition Second Lien
Collateral Agent”), entered into that certain Intercreditor Agreement dated as
of February 23, 2015 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Intercreditor
Agreement”).

 

1



--------------------------------------------------------------------------------

Contemporaneously with the execution and delivery hereof and pursuant to the
Plan of Reorganization, the Prepetition First Lien Credit Agreement will be
amended and restated in its entirety as the First Lien Credit Agreement (as
defined below) and the Prepetition Second Lien Credit Agreement will be amended
and restated in its entirety as the Second Lien Credit Agreement, pursuant to
which the debt of ARP will be restructured and rearranged, and will be assumed
by the Borrower.

The Borrower, the Parent, the lenders from time to time party thereto (the
“First Lien Lenders”) and Wells Fargo Bank, National Association, as the
administrative agent (the “First Lien Administrative Agent”) have entered into
the Third Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, modified or Refinanced from time to
time in accordance with the terms of this Agreement, the “First Lien Credit
Agreement”; provided, however, that no such Refinancing shall constitute a First
Lien Credit Agreement if the agreement governing such Indebtedness expressly
provides that it is not intended to be a First Lien Credit Agreement hereunder).

The Borrower, the Parent, the lenders from time to time party thereto (the
“Second Lien Lenders”) and Wilmington Trust, National Association, as
administrative agent (the “Second Lien Administrative Agent”) have entered into
that certain Amended and Restated Second Lien Credit Agreement, dated the date
hereof (as amended, amended and restated, supplemented, modified or Refinanced
from time to time in accordance with the terms of this Agreement, the “Second
Lien Credit Agreement” and, together with the First Lien Credit Agreement, the
“Credit Agreements”).

Pursuant to (i) the First Lien Credit Agreement, the Borrower has caused, and
has agreed to cause certain current and future Subsidiaries to, and the Parent
has agreed to (A) guarantee the First Lien Obligations pursuant to the Third
Amended and Restated Guaranty Agreement, dated as of the date hereof (as
amended, modified, supplemented or amended and restated from time to time, the
“First Lien Guaranty Agreement”), among the Parent, each other Guarantor party
thereto, and the First Lien Collateral Agent and (B) grant a security interest
in favor of the First Lien Collateral Agent pursuant to the Third Amended and
Restated Security Agreement, dated as of the date hereof (as amended, modified,
supplemented or amended and restated from time to time, the “First Lien
Collateral Agreement”) among the Parent, the Borrower, each other Guarantor
party thereto, and the First Lien Collateral Agent and (ii) the Second Lien
Credit Agreement, the Borrower has caused, and has agreed to cause, certain
current and future Subsidiaries to, and the Parent shall (A) guarantee the
Second Lien Obligations pursuant to the Amended and Restated Guaranty Agreement,
dated as of the date hereof (as amended, modified, supplemented or amended and
restated from time to time, the “Second Lien Guaranty Agreement”), among the
Parent, each other Guarantor party thereto, and the Second Lien Collateral Agent
and (B) grant a security interest in favor of the Second Lien Collateral Agent
pursuant to the Security Agreement, dated as of the date hereof (as amended,
modified, supplemented or amended and restated from time to time, the “Second
Lien Collateral Agreement”) among the Borrower, each Guarantor party thereto,
and the Second Lien Collateral Agent;

 

2



--------------------------------------------------------------------------------

The obligations of (i) the Parent and the Borrower under the First Lien Credit
Agreement, (ii) the Borrower, any Subsidiary Guarantor and/or any Subsidiary
under any Secured Swap Agreements, (iii) the Borrower, any Guarantor and/or any
Subsidiary under any Bank Products Agreements entered into with any Bank
Products Bank, and (iv) the Borrower and the Subsidiary Guarantors under the
First Lien Collateral Agreement will be secured on a first-priority basis by
liens on substantially all the assets of the Parent, the Borrower and each
Subsidiary (such current and future Subsidiaries of the Borrower providing a
guaranty thereof, the “Subsidiary Guarantors” and, together with the Parent, the
“Guarantors”), pursuant to the terms of the First Lien Security Instruments;

The obligations of (i) the Parent and the Borrower under the Second Lien Credit
Agreement, and (ii) the Borrower and the Guarantors under the Second Lien
Collateral Agreement will be secured on a second-priority basis by liens on
substantially all the assets of the Borrower and the Guarantors, pursuant to the
terms of the Second Lien Security Instruments (as defined below);

The First Lien Loan Documents and the Second Lien Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the First Lien Collateral
Agent (on behalf of each First Lien Secured Party) and the Second Lien
Collateral Agent (on behalf of each Second Lien Secured Party), intending to be
legally bound, hereby agrees as follows:

RECITALS

A. The First Lien Lenders have agreed to make loans and other extensions of
credit to the Borrower pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the First Lien Collateral.

B. The Second Lien Lenders have agreed to make loans to the Borrower pursuant to
the Second Lien Credit Agreement on the condition, among others, that the Second
Lien Obligations shall be secured by second priority Liens on, and security
interests in, the Second Lien Collateral.

C. The Credit Agreements require, among other things, that the parties hereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

 

3



--------------------------------------------------------------------------------

D. The Borrower, the Prepetition First Lien Collateral Agent and the Prepetition
Second Lien Collateral Agent now wish to amend and restate the Existing
Intercreditor Agreement in its entirety, in part to reflect the assumption by
the Borrower of the obligations of ARP under the Existing Intercreditor
Agreement, subject to the terms and conditions set forth herein. It is the
intent of the parties hereto that this Agreement not constitute a novation of
the obligations and liabilities of the parties under the Existing Intercreditor
Agreement and that this Agreement re-evidence the obligations under the Existing
Intercreditor Agreement as contemplated hereby.

Accordingly, the parties hereto agree to amend and restate the Existing
Intercreditor Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Terms defined above shall have the meanings
ascribed to them. Unless otherwise indicated, capitalized terms used but not
defined herein shall have the meaning given such terms in the First Lien Credit
Agreement as in the effect as of the date here or as amended in accordance with
this Agreement; if not defined therein, such terms shall have the meaning given
such terms in the Second Lien Credit Agreement as in the effect as of the date
hereof or as amended in accordance with this Agreement. As used in this
Agreement, the following terms shall have the following meanings:

Section 1.02 Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Bank Products Agreement” shall mean each First Lien Loan Document pursuant to
which a Bank Products Bank provides Bank Products (as defined in the First Lien
Credit Agreement in effect as of the date hereof) to the Borrower or any of its
Subsidiaries on a first lien basis.

“Bank Products Bank” shall mean each “Bank Products Provider”, as defined in the
First Lien Credit Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrower” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” shall have the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the date hereof; provided that the Borrowing
Base may be modified in accordance with the procedures for modifying the
Borrowing Base as set forth in the First Lien Credit Agreement as in effect on
the date hereof.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” shall mean, collectively, the First Lien Collateral and the Second
Lien Collateral.

“Collateral Agent” shall mean any First Lien Collateral Agent and/or any Second
Lien Collateral Agent, as the context may require.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Credit Exposure” shall mean the Swap Termination Value under a Swap Agreement.

“Defaulting First Lien Secured Party” shall have the meaning assigned to such
term in Section 3.01(d).

“DIP Financing” shall have the meaning assigned to such term in Section
6.01(a)(ii).

“DIP Financing Liens” shall have the meaning assigned to such term in Section
6.01(a)(ii).

“Discharge of First Lien Obligations” shall mean, subject to Section 7.02 and
Section 7.04:

 

  (a) payment in full in cash of the principal of and accrued and unpaid
interest (including interest accruing during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), expenses (including all legal fees) and premium, if any, on all
Obligations outstanding under the First Lien Loan Documents and constituting
First Lien Obligations;

 

  (b) payment in full in cash of all other First Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;

 

5



--------------------------------------------------------------------------------

  (c) expiration, termination or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Administrative Agent and the Issuing
Bank, but in no event greater than 105% of the aggregate undrawn face amount) of
all letters of credit issued and outstanding under the First Lien Credit
Agreement;

 

  (d) payment in full in cash of the Credit Exposure of the Hedge Banks under
each Secured Swap Agreement and all related fees, expenses and other amounts
owed to the Hedge Banks in connection therewith (or, with respect to any
particular Secured Swap Agreement, such other arrangements as have been made by
the Borrower or Subsidiary Guarantor and the Hedge Bank who is a party to such
Secured Swap Agreement (and communicated to the First Lien Collateral Agent) as
provided in the First Lien Credit Agreement);

 

  (e) termination, assignment, novation, or collateralization of all First Lien
Bank Products Obligations and other obligations associated therewith on terms
satisfactory to the applicable Bank Products Bank in its sole discretion and
consistent with the respective Bank Products Agreement related thereto; and

 

  (f) termination or expiration of all commitments to lend and all obligations
to issue or extend letters of credit under the First Lien Credit Agreement.

“Discharge of Second Lien Obligations” shall mean:

 

  (a) payment in full in cash of the principal of and accrued and unpaid
interest (including interest accruing during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), expenses (including all legal fees) and premium, if any, on all
Obligations outstanding under the Second Lien Loan Documents and constituting
Second Lien Obligations;

 

  (b) payment in full in cash of all other Second Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid; and

 

  (c) termination or expiration of all commitments, if any, to lend under the
Second Lien Credit Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“Enforcement Action” shall mean any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Loan Documents or the Second Lien Loan Documents (including by way of
setoff, recoupment, notification

 

6



--------------------------------------------------------------------------------

of a public or private sale or other disposition pursuant to the UCC or other
applicable law, notification to account debtors, notification to depositary
banks under deposit account control agreements, or exercise of rights under
landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of marketing, promoting, and selling Collateral, in each case under the
First Lien Loan Documents or the Second Lien Loan Documents;

(c) receive a transfer of Collateral in satisfaction of Indebtedness under the
First Lien Loan Documents or the Second Lien Loan Documents or any other
Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the First Lien Loan Documents or Second Lien Loan
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, exercising voting rights in respect
of Equity Interests comprising Collateral, or instructing the Master General
Partner to withdraw its ownership interest in a Participating Partnership as
provided in Section 10.02(a)(iii) of the First Lien Credit Agreement in effect
as of the date hereof); or

(e) the Disposition of Collateral by any Grantor pursuant to the First Lien Loan
Documents or the Second Lien Loan Documents after the occurrence and during the
continuation of an event of default under the First Lien Loan Documents or the
Second Lien Loan Documents with the consent of the First Lien Collateral Agent
(or First Lien Secured Parties) or the Second Lien Collateral Agent (or Second
Lien Secured Parties), as applicable; provided that “Enforcement Action” will
also be deemed to include the commencement of, or joinder in filing of a
petition for commencement of, an Insolvency Proceeding against the owner of
Collateral.

“Excess First Lien Obligations” shall mean any First Lien Capped Obligations
that would constitute First Lien Obligations if not for the First Lien Cap
Amount.

“First Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Lien Bank Products Obligations” shall mean any First Lien Obligations
arising under any Bank Products Agreement.

“First Lien Cap Amount” shall mean, in respect of First Lien Obligations
constituting First Lien Capped Obligations, the greater of (a) $440,000,000 and
(b) if the PDP PV10 to Senior Secured Debt Ratio is greater than or equal to
1.10:1.00 at the time of the most recent determination of the Borrowing Base, an
amount equal to the Borrowing Base under the First Lien Credit Agreement. For
the avoidance of doubt, the

 

7



--------------------------------------------------------------------------------

calculation of the “First Lien Cap Amount” refers only to the First Lien Capped
Obligations and does not include obligations in respect of Secured Swap
Agreements, Bank Products Agreements or any other liability constituting a part
of the First Lien Obligations.

“First Lien Capped Obligations” shall mean the outstanding principal balance of
loans extended pursuant to the First Lien Loan Documents and the face amount of
outstanding letters of credit under the First Lien Loan Documents (including,
without duplication, unreimbursed letter of credit obligations outstanding under
the First Lien Loan Documents).

“First Lien Collateral” shall mean all Property of any Grantor, whether real,
personal or mixed, now or at any time hereafter subject to Liens securing any
First Lien Obligations.

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble of this Agreement.

“First Lien Collateral Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Debt” shall mean the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the First Lien Loan Documents.

“First Lien Guaranty Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
First Lien Credit Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Obligation
(including, without limitation, Secured Swap Agreements and Bank Products
Agreements) , and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations, including any intercreditor
or joinder agreement among holders of First Lien Obligations, to the extent such
are effective at the relevant time, as each may be amended, restated, amended
and restated, supplemented, replaced or Refinanced or otherwise modified from
time to time in accordance with the provisions of this Agreement.

“First Lien Obligations” shall mean, subject to clause (c) hereof, the
following:

(a) all “Indebtedness” (as such term is defined in the First Lien Credit
Agreement) and other obligations outstanding under, and all other obligations in
respect of, the First Lien Credit Agreement, the other First Lien Loan
Documents, each Secured Swap Agreement and each Bank Products Agreement;

 

8



--------------------------------------------------------------------------------

(b) to the extent any payment with respect to any First Lien Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Lien Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties, be deemed to be reinstated
and outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including Post-Petition Interest) to
be paid pursuant to the First Lien Loan Documents are disallowed, disgorged or
recharacterized by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency Proceeding, such interest,
fees, expenses and charges (including Post-Petition Interest) shall, as between
the First Lien Secured Parties and the Second Lien Secured Parties, be deemed to
continue to accrue and be added to the amount to be calculated as the “First
Lien Obligations”; and

(c) notwithstanding the foregoing (but solely for purposes of defining the
respective rights and obligations between the First Lien Secured Parties and the
Second Lien Secured Parties under this Agreement), if the sum of the First Lien
Capped Obligations, is in excess of the First Lien Cap Amount, then only that
portion of the First Lien Capped Obligations equal to the First Lien Cap Amount
shall be included in First Lien Obligations, and interest, fees, reimbursement
obligations and other amounts with respect to such Indebtedness and such letters
of credit shall constitute and be entitled to the benefits accorded to First
Lien Obligations only to the extent related to Indebtedness and face amounts of
letters of credit so included in the First Lien Obligations. First Lien Capped
Obligations in excess of the First Lien Cap Amount and all interest, fees and
other Obligations related to such excess shall constitute Excess First Lien
Obligations under this Agreement. Nothing in this clause (c) shall apply to,
impair or have any affect whatsoever on, the obligations of the Borrower, the
Parent or any other Grantor owing to (x) the First Lien Secured Parties under
the First Lien Loan Documents or (y) to the Second Lien Secured Parties under
the Second Lien Loan Documents.

“First Lien Required Lenders” shall mean the “Majority Lenders”, as defined in
the First Lien Credit Agreement.

“First Lien Secured Parties” shall mean, at any time, (a) the holders of First
Lien Obligations at that time, including the First Lien Lenders and the agents
under the First Lien Loan Documents and (b) the successors and assigns of each
of the foregoing.

“First Lien Security Instruments” shall mean the “Security Instruments”, as
defined in the First Lien Credit Agreement (including, without limitation, the
First Lien Collateral Agreement and the First Lien Guaranty Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing any First Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

 

9



--------------------------------------------------------------------------------

“First Priority Liens” shall mean all Liens on the First Lien Collateral
securing the First Lien Obligations, whether created under the First Lien
Security Instruments or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

“Governmental Authority” shall mean any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality, political subdivision or any entity or officer
thereof exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Grantors” shall mean (a) the Borrower, (b) the Parent, (c) each other Person
that shall have created or purported to create any First Priority Lien or Second
Priority Lien on all or any part of its Property to secure any First Lien
Obligations or any Second Lien Obligations, (d) each other Person that shall
have provided a guaranty or other similar credit support for either the First
Lien Obligations or the Second Lien Obligations and (e) each other Person that
executes and delivers an assumption agreement pursuant to Section 7.05.

“Guarantors” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Hedge Bank” shall mean each Person party to a Secured Swap Agreement (as
defined in the First Lien Credit Agreement in effect as of the date hereof).

“Indebtedness” shall mean all indebtedness for borrowed money; for the avoidance
of doubt, “Indebtedness” shall not include reimbursement or other obligations in
respect of letters of credit, Secured Swap Agreements or Bank Products
Agreements.

“Insolvency Proceeding” shall mean:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of their
respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

 

10



--------------------------------------------------------------------------------

“Lien” shall mean any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to
(a) the lien or security interest arising from a mortgage, encumbrance, pledge,
charge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes or (b) production payments and the
like payable out of Oil and Gas Properties. The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations granted to secure or evidence any such obligation or claim. For
the purposes of this Agreement, a Grantor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Loan Documents” shall mean the First Lien Loan Documents and the Second Lien
Loan Documents.

“New First Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

“New First Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02.

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

“Obligations” shall mean the First Lien Obligations and the Second Lien
Obligations.

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 5.02.

“PDP PV10 to Senior Secured Debt Ratio” shall have the meaning assigned to such
term in the Second Lien Credit Agreement as in effect as of the date hereof.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Post-Petition Interest” shall mean interest, fees, expenses and other charges
that pursuant to the First Lien Loan Documents or the Second Lien Loan
Documents, as applicable, continue to accrue pursuant to the First Lien Loan
Documents or the Second Lien Loan Documents after the commencement of any
Insolvency Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable, disgorged or recharacterized under the
Bankruptcy Law or in any such Insolvency Proceeding.

 

11



--------------------------------------------------------------------------------

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Refinance” shall mean, in respect of any Obligations to concurrently refinance,
extend, renew, defease, amend, modify, supplement, restructure, concurrently
replace, concurrently refund or concurrently repay, or to concurrently issue
other Indebtedness in exchange or replacement for, such Indebtedness in whole or
in part and limited to, in the case of First Lien Debt, to the First Lien Cap
Amount, regardless of whether the principal amount of such Refinancing
Indebtedness is the same, greater than or less than the principal amount of the
Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Refinancing Indebtedness” shall mean indebtedness that Refinances First Lien
Obligations or Second Lien Obligations pursuant to Article VII.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

“Release” shall have the meaning assigned to such term in Section 3.04.

“Second Lien Administrative Agent” shall have the meaning assigned to such term
in the preamble of this Agreement.

“Second Lien Collateral” shall mean all Property of any Grantor, whether real,
personal or mixed, now or at any time hereafter subject to Liens securing any
Second Lien Obligations.

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble of this Agreement.

“Second Lien Collateral Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Guaranty Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Obligation, and
any other document or instrument executed or delivered at any time in connection
with any Second Lien Obligations, including any intercreditor or joinder
agreement among holders of

 

12



--------------------------------------------------------------------------------

Second Lien Obligations to the extent such are effective at the relevant time,
as each may be amended, restated, amended and restated, supplemented, replaced
or Refinanced or otherwise modified from time to time in accordance with the
provisions of this Agreement.

“Second Lien Obligations” shall mean “Indebtedness”, as defined in the Second
Lien Credit Agreement and all other obligations in respect of the Second Lien
Credit Agreement and the other Second Lien Loan Documents. Second Lien
Obligations shall include all interest (including PIK Interest as defined in the
Second Lien Credit Agreement) accrued or accruing (or which would, absent
commencement of an Insolvency Proceeding, accrue) after commencement of an
Insolvency Proceeding in accordance with the rate specified in the relevant
Second Lien Loan Document whether or not the claim for such interest is allowed
as a claim in such Insolvency Proceeding.

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Second Lien Required Secured Parties” shall mean the Second Lien Secured
Parties holding more than 50% of the outstanding aggregate principal amount of
the Second Lien Obligations.

“Second Lien Secured Parties” shall mean, at any time, (a) the holders of Second
Lien Obligations at that time, including the Second Lien Lenders and the agents
under the Second Lien Loan Documents and (b) the successors and assigns of each
of the foregoing.

“Second Lien Security Instruments” shall mean the “Security Instruments”, as
defined in the Second Lien Credit Agreement (including, without limitation, the
Second Lien Collateral Agreement and the Second Lien Guaranty Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing any Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

“Second Priority Liens” shall mean all Liens on the Second Lien Collateral
securing the Second Lien Obligations, whether created under the Second Lien
Security Instruments or acquired by possession, statute (including any judgment
Lien), operation of law, subrogation or otherwise.

“Secured Swap Agreement” shall mean a “Secured Swap Agreement”, as defined in
the First Lien Credit Agreement in effect as of the date hereof.

“Security Instruments” shall mean the First Lien Security Instruments and the
Second Lien Security Instruments.

“Standstill Period” shall have the meaning assigned to such term in Section
3.02(a)(i).

 

13



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, Controlled or held by the parent or one or more Subsidiaries
of the parent or by the parent and one or more Subsidiaries of the
parent. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act).

“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restriction or consent requirements with respect to,
such amendments, supplements or modifications set forth herein or in any Loan
Documents) and any reference herein to any statute or regulations shall include
any amendment, renewal, extension or replacement thereof;

 

14



--------------------------------------------------------------------------------

(b) any reference herein (i) to any Person shall be construed to include such
Person’s successors and assigns and (ii) to the Borrower or any other Grantor
shall be construed to include the Borrower or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Borrower or any other
Grantor, as the case may be, in any Insolvency Proceeding;

(c) the words “herein”, “hereof’ and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities. Notwithstanding (a) the date, time, method,
manner or order of grant, attachment or perfection of any Second Priority Lien
or any First Priority Lien, (b) any provision of the UCC or any other applicable
law or the provisions of any Security Instrument or any other Loan Document, (c)
any defect in, or non-perfection, setting aside, or avoidance of a Lien or a
First Lien Loan Document or a Second Lien Loan Document, (d) the modification of
a First Lien Loan Document or a Second Lien Loan Document, (e) the exchange of
any security interest in any Collateral for a security interest in other
Collateral, (f) the commencement of an Insolvency Proceeding or any other
circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, a Grantor in respect of a First Lien Obligation
or a Second Lien Obligation or holder of such obligation, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, hereby agrees that, so long as the Discharge of First Lien Obligations
has not occurred:

(i) any First Priority Lien now or hereafter held by or for the benefit of any
First Lien Secured Party shall be senior in right, priority, operation, effect
and all other respects to any and all Second Priority Liens;

(ii) any Second Priority Lien now or hereafter held by or for the benefit of any
Second Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First Priority Liens;
and

(iii) the First Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Second Priority Liens for all
purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Borrower, any
other Grantor or any other Person.

 

15



--------------------------------------------------------------------------------

Section 2.02 Prohibition on Contesting Liens. Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency Proceeding), the priority, perfection, validity or enforceability
of any Second Priority Lien or any First Priority Lien, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any other First Lien Secured
Party to enforce this Agreement.

Section 2.03 No New Liens. The parties hereto agree that, so long as the
Discharge of First Lien Obligations has not occurred, each of the Parent and the
Borrower shall not, and shall not permit any of its Subsidiaries to:

(a) grant or permit any additional Liens on any Property to secure any Second
Lien Obligation unless it has granted, or concurrently therewith grants, a
senior Lien on such Property to secure the First Lien Obligations; or

(b) grant or permit any additional Liens on any Property to secure any First
Lien Obligations unless it has granted, or concurrently therewith grants, a
junior Lien on such Property to secure the Second Lien Obligations,

with each such Lien to be subject to the provisions of this Agreement.

To the extent that the provisions of this Section 2.03 are not complied with for
any reason, without limiting any other right or remedy available to the First
Lien Collateral Agent or the other First Lien Secured Parties, the Second Lien
Collateral Agent agrees, for itself and on behalf of the other Second Lien
Secured Parties, that any amounts received by or distributed to any Second Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.03 shall be subject to Section 4.02.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the First Lien Obligations, cash and cash equivalents may be
pledged to secure First Lien Obligations consisting of reimbursement obligations
in respect of letters of credit issued pursuant to the First Lien Credit
Agreement without granting a Lien thereon to secure any Second Lien Obligations
so long as the aggregate amount of such reimbursement obligations and all other
First Lien Capped Obligations shall not exceed the First Lien Cap Amount and
shall not exceed 105% of the reimbursement obligations in respect of such
letters of credit issued.

 

16



--------------------------------------------------------------------------------

Section 2.04 Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Collateral and the Second
Lien Collateral be identical. To the extent that, notwithstanding this Section
2.04, the First Lien Collateral and Second Lien Collateral are not identical,
the Second Lien Collateral Agent, on behalf of the Second Lien Secured Parties,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens on Second Lien Collateral that is not First Lien
Collateral, shall be subject to Section 4.02. In furtherance of the foregoing,
the parties hereto agree:

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Collateral Agent or the Second Lien Collateral Agent,
the specific Property included in the First Lien Collateral and the Second Lien
Collateral, the steps taken to perfect the First Priority Liens and the Second
Priority Liens thereon and the identity of the respective parties obligated
under the First Lien Loan Documents and the Second Lien Loan Documents;

(b) that the Second Lien Security Instruments shall be in all material respects
in the same form as the First Lien Security Instruments, other than with respect
to the first priority and second priority nature of the Liens created or
evidenced thereunder, the identity of the Secured Parties that are parties
thereto or secured thereby and other matters contemplated by this Agreement; and

(c) that at no time shall there be any Guarantor in respect of the Second Lien
Obligations that is not also a Guarantor in respect of the First Lien
Obligations, and vice versa.

Section 2.05 Judgment Creditors. In the event that any Second Lien Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Lien Obligations) to the same extent as all other Liens securing
the Second Lien Obligations are subject to the terms of this Agreement.

Section 2.06 Perfection of Liens. Except for the arrangements contemplated by
Section 5.01, neither the First Lien Collateral Agent nor the First Lien Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Collateral for the benefit of the Second Lien
Collateral Agent or the Second Lien Secured Parties. Neither the Second Lien
Collateral Agent nor the Second Lien Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the First Lien Collateral Agent or the First Lien
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the First Lien Secured Parties on the
one hand and the Second Lien Secured Parties on the other hand and such
provisions shall not impose on the First Lien Collateral Agent, the First Lien
Secured Parties, the Second Lien Collateral Agent, the Second Lien Secured
Parties or any agent or trustee therefor any obligations in respect of the
disposition of proceeds of any Collateral which would conflict with
prior-perfected claims therein in favor of any other Person or any order or
decree of any court or Governmental Authority or any applicable law.

 

17



--------------------------------------------------------------------------------

Section 2.07 No Debt Subordination. Nothing contained in this Agreement is
intended to subordinate any debt claim by a Second Lien Secured Party to a debt
claim by a First Lien Secured Party. All debt claims of the First Lien Secured
Parties and the Second Lien Secured Parties are intended to be pari
passu. Nothing in this Agreement will affect the entitlement of any Second Lien
Secured Party to receive and retain required payments of interest, principal,
and other amounts in respect of a Second Lien Obligation, unless the receipt is
expressly prohibited by, or results from the Second Lien Secured Party’s breach
of, this Agreement.

ARTICLE III

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

Section 3.01 Exercise of Rights and Remedies.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency Proceeding has been commenced, the First Lien Collateral
Agent and the other First Lien Secured Parties shall have the exclusive right to
(i) commence and maintain any Enforcement Action (including rights to set-off or
credit bid, except that Second Lien Collateral Agent shall have the credit bid
rights set forth in Section 3.01(a)(v)), (ii) subject to Section 3.04, make
determinations regarding the release or Disposition of, or restrictions with
respect to, the Collateral, and (iii) otherwise enforce the rights and remedies
of a secured creditor under the UCC and Bankruptcy Laws of any applicable
jurisdiction, so long as any proceeds received by the First Lien Collateral
Agent in excess of those necessary to achieve Discharge of First Lien
Obligations are distributed in accordance with the UCC and applicable law,
subject to the relative priorities described in Section 2.01, without any
consultation with or the consent of the Second Lien Collateral Agent or any
other Second Lien Secured Party; provided that, notwithstanding the foregoing,

(i) in any Insolvency Proceeding, the Second Lien Collateral Agent and any
Second Lien Secured Party may file a proof of claim or statement of interest
with respect to the Second Lien Obligations;

(ii) the Second Lien Collateral Agent may take any action to preserve or protect
the validity and enforceability of the Second Priority Liens, provided that no
such action is, or could reasonably be expected to be, (A) adverse to the First
Priority Liens or the rights of the First Lien Collateral Agent or any other
First Lien Secured Party to exercise remedies in respect thereof or (B)
otherwise inconsistent with the terms of this Agreement;

 

18



--------------------------------------------------------------------------------

(iii) the Second Lien Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Lien Secured Parties, including any claims secured
by the Collateral or otherwise make any agreements or file any motions
pertaining to the Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of this Agreement;

(iv) the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.03;

(v) the Second Lien Secured Parties may (A) present a cash bid for Collateral or
purchase Collateral for cash at any Section 363 hearing or at any public or
judicial foreclosure sale and (B) credit bid for Collateral pursuant to
Section 363(k) of the Bankruptcy Code (provided that such credit bid may only be
made if the Discharge of First Lien Obligations has occurred or will occur
concurrently as a result of a cash bid for such Collateral in addition to such
credit bid); provided, however, in no event shall the bid pursuant to this
Section 3.01(a)(v) be less than the amount in cash that would be necessary to
purchase the First Lien Obligations pursuant to Section 3.01(d) hereof;

(vi) the Second Lien Secured Parties shall be entitled to vote on any plan of
reorganization, to the extent consistent with the provisions of this Agreement;
and

(vii) subject to Section 3.02(a), the Second Lien Collateral Agent and the other
Second Lien Secured Parties may enforce any of their rights and exercise any of
their remedies with respect to the Collateral after the termination of the
Standstill Period;

(the actions described in clauses (i) through (vii) above being referred to
herein as the “Second Lien Permitted Actions”). Except for the Second Lien
Permitted Actions, unless and until the Discharge of First Lien Obligations has
occurred, the sole right of the Second Lien Collateral Agent and the other
Second Lien Secured Parties with respect to the Collateral shall be to receive
the proceeds of the Collateral, if any, remaining after the Discharge of First
Lien Obligations has occurred and in accordance with the Second Lien Loan
Documents and applicable law.

(b) In exercising rights and remedies with respect to the Collateral, the First
Lien Collateral Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in their sole
discretion; provided that any proceeds received by the First Lien Collateral
Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed to the Second Lien Collateral Agent in accordance
with the relative priorities described herein, subject to the UCC and other
applicable law. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law.

 

19



--------------------------------------------------------------------------------

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that (i) no
covenant, agreement or restriction contained in any Second Lien Security
Instrument or any other Second Lien Loan Document shall be deemed to restrict in
any way the rights and remedies of the First Lien Collateral Agent or the other
First Lien Secured Parties with respect to the Collateral as set forth in this
Agreement and the other First Lien Loan Documents and (ii) the rights of any
First Lien Secured Party to enforce any provision of this Agreement or any First
Lien Loan Document will not be prejudiced or impaired by (A) any act or failure
to act of any Grantor, any other First Lien Secured Party or the First Lien
Collateral Agent, or (B) noncompliance by any Person other than such First Lien
Secured Party with any provision of this Agreement, any First Lien Loan Document
or any Second Lien Loan Document.

(d) Notwithstanding anything in this Agreement to the contrary, following the
earliest to occur of (i) the acceleration of the Obligations then outstanding
under the First Lien Credit Agreement, (ii) the commencement of an Insolvency
Proceeding, or (iii) a payment default with respect to any First Lien
Obligations that has not been cured or waived within 60 days after the
occurrence thereof, the Second Lien Secured Parties may, at their sole expense
and effort, upon notice within thirty (30) days following such acceleration,
passage of time following a payment default without cure or the commencement of
an Insolvency Proceeding, as the case may be, to the First Lien Collateral Agent
and the Borrower, require the First Lien Secured Parties to transfer and assign
to the Second Lien Secured Parties, without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the First Lien Credit Agreement in effect as of the date hereof)),
all (but not less than all) of the First Lien Obligations; provided that (x)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority having jurisdiction, and (y) the
Second Lien Secured Parties shall have paid to the First Lien Collateral Agent,
for the account of the First Lien Secured Parties, in immediately available
funds, an amount equal to 100% of the principal of the First Lien Obligations
plus all accrued and unpaid interest thereon plus all accrued and unpaid fees
and expenses plus all the other First Lien Obligations then outstanding (which
shall include, with respect to (i) the aggregate face amount of the letters of
credit outstanding under the First Lien Credit Agreement, an amount in cash
equal to 105% thereof, and (ii) Lender Swap Agreements that constitute First
Lien Obligations, 105% of the aggregate Credit Exposure). In order to effectuate
the foregoing, the First Lien Collateral Agent shall calculate, upon the written
request of the Second Lien Collateral Agent from time to time, the amount in
cash that would be necessary so to purchase the First Lien Obligations. Each
First Lien Secured Party will retain all rights to indemnification provided by
the Borrower in the relevant First Lien Loan

 

20



--------------------------------------------------------------------------------

Documents for all claims and other amounts relating to periods prior to the
purchase of the First Lien Obligations pursuant to this Section 3.01. For the
avoidance of doubt, the Second Lien Collateral Agent (on behalf of itself and
the other Second Lien Secured Parties) hereby acknowledges and agrees that (A)
the obligations of the First Lien Secured Parties to sell their respective First
Lien Obligations under this Section 3.01(d) are several and not joint and
several, (B) to the extent any First Lien Secured Party breaches its obligation
to sell its First Lien Obligations under this Section 3.01(d) (a “Defaulting
First Lien Secured Party”), nothing in this Section 3.01(d) shall be deemed to
require the First Lien Collateral Agent or any other First Lien Secured Party to
purchase such Defaulting First Lien Secured Party’s First Lien Obligations for
resale to the Second Lien Secured Parties and (C) in all cases, the First Lien
Collateral Agent and each First Lien Secured Party complying with the terms of
this Section 3.01(d) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting First
Lien Secured Party; provided that nothing in this last sentence of this Section
3.01(d) shall (x) require the Second Lien Secured Parties to purchase less than
all of the First Lien Obligations or (y) prohibit the Second Lien Secured
Parties from purchasing less than all of the First Lien Obligations if a First
Lien Secured Party becomes a Defaulting First Lien Secured Party.

(e) In furtherance of the foregoing Section 3.01(d), the First Lien Collateral
Agent promptly upon obtaining knowledge thereof (and in any event, within 3
Business Days) deliver notice to the Second Lien Collateral Agent of any payment
default with respect to the First Lien Obligations; provided that the First Lien
Collateral Agent’s failure to give such notice under this Section 3.01(f) shall
not create any claim or cause of action on the part of any Second Lien Secured
Party against the First Lien Collateral Agent for any reason whatsoever.

Section 3.02 No Interference.

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that, whether or not any Insolvency
Proceeding has been commenced, the Second Lien Secured Parties:

(i) except for Second Lien Permitted Actions, will not, so long as the Discharge
of First Lien Obligations has not occurred, commence any Enforcement Action;
provided, however, that the Second Lien Collateral Agent may, subject to the
other provisions of this Agreement (including the turnover provisions of
Article IV), enforce or exercise any or all such rights and remedies, or
commence, join with any Person in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, after a period of 180 days
has elapsed since the date on which the Second Lien Administrative Agent has
delivered to the First Lien Administrative Agent written notice of the earlier
of (x) the date on which an Event of Default under any Second Lien Loan Document
has occurred and (y) the date on which the Second Lien Obligations have been
accelerated (the “Standstill Period”); provided further, however, that
notwithstanding the expiration of the Standstill Period or anything herein to
the contrary, except for Second Lien Permitted Actions, in no event shall the
Second Lien Collateral Agent or any other Second Lien Secured Party commence an
Enforcement Action with respect to any Collateral, or commence, join with any
Person in commencing, or petition for or vote in favor of any resolution for,
any such Enforcement Action, if the First Lien Collateral Agent or any other
First Lien Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from or modification of the automatic
stay or any other stay in any Insolvency Proceeding to enable the commencement
and pursuit thereof), an Enforcement Action with respect to any portion of the
Collateral;

 

21



--------------------------------------------------------------------------------

(ii) will not contest, protest or object to any Enforcement Action brought by
the First Lien Collateral Agent or any other First Lien Secured Party, including
any Enforcement Action by any First Lien Secured Party relating to the
Collateral;

(iii) subject to the rights of the Second Lien Secured Parties under clause (i)
above, will not object to the forbearance by the First Lien Collateral Agent or
any other First Lien Secured Party from commencing or pursuing any Enforcement
Action with respect to the Collateral;

(iv) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any Enforcement Action with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to any Collateral or any condemnation award (or deed in lieu
of condemnation) relating to any Collateral;

(v) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Loan Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

(vi) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Collateral Agent or any other First Lien Secured Party may
seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party is, or could
be, adverse to the interests of the Second Lien Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Security Instrument, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement;

 

22



--------------------------------------------------------------------------------

provided, however, that, in the case of clauses (i) through (vii) above, it is
the intention of the parties hereto that the Liens granted to secure the Second
Lien Obligations of the Second Lien Secured Parties shall attach to any proceeds
remaining from any such Enforcement Action taken by the First Lien Collateral
Agent or any First Lien Secured Party in accordance with this Agreement after
application of such proceeds to Discharge the First Lien Obligations.

Section 3.03 Rights as Unsecured Creditors. The Second Lien Collateral Agent and
the other Second Lien Secured Parties may, in accordance with the terms of the
Second Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Borrower and any Guarantor as unsecured creditors (other
than initiating or joining in an involuntary case or proceeding under the
Bankruptcy Code prior to the end of the Standstill Period); provided that no
such action is otherwise inconsistent with the terms of this Agreement. Nothing
in this Agreement shall prohibit the acceleration of the Second Lien
Obligations, the receipt by the Second Lien Collateral Agent or any other Second
Lien Secured Party of the required payments of principal, premium, interest ,
fees and other amounts due under the Second Lien Loan Documents so long as such
receipt is not the direct or indirect result of the enforcement or exercise by
the Second Lien Collateral Agent or any other Second Lien Secured Party of
rights or remedies as a secured creditor (including any right of setoff) or
enforcement in contravention of this Agreement of any Second Priority Lien
(including any judgment Lien resulting from the exercise of remedies available
to an unsecured creditor).

Section 3.04 Automatic Release of Second Priority Liens.

(a) If, in connection with (i) any Disposition of any Collateral permitted under
the terms of the First Lien Loan Documents other than pursuant to an Enforcement
Action or (ii) an Enforcement Action, the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, (x) releases any
of the First Priority Liens, or (y) releases any Guarantor (other than the
Parent) from its obligations under its guarantee of the First Lien Obligations
(in each case, a “Release”), other than any such Release granted after the
occurrence of the Discharge of First Lien Obligations, then the Second Priority
Liens on such Collateral, and the obligations of such Guarantor under its
guarantee of the Second Lien Obligations, shall be automatically,
unconditionally and simultaneously released, and the Second Lien Collateral
Agent shall, for itself and on behalf of the other Second Lien Secured Parties,
promptly execute and deliver to the First Lien Collateral Agent, the relevant
Grantor or such Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such Release; provided
that, (i) in the case of a Disposition of Collateral (other than any such
Disposition in connection with an Enforcement Action taken in connection with
the First Lien Obligations with respect to the Collateral), the Second Priority
Liens shall not be so released if such Disposition is not permitted under the
terms of the Second Lien Loan Documents, and (ii) any proceeds received from
such Disposition in connection with an Enforcement Action taken in connection
with the First Lien Obligations with respect to the Collateral shall be applied
by the First Lien Collateral Agent to the First Lien Obligations.

 

23



--------------------------------------------------------------------------------

(b) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Collateral Agent, and any officer or agent
of the First Lien Collateral Agent, with full power of substitution, as the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the provisions of this Section 3.04 and taking any action and executing any
instrument that the First Lien Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Section 3.04 (including any endorsements or
other instruments of transfer or release), which appointment is irrevocable and
coupled with an interest.

Section 3.05 Notice of Exercise of Second Liens. Each Second Lien Lender agrees
that upon termination of the Standstill Period or such longer period as provided
in Section 3.02(a), if any Second Lien Lender or the Second Lien Collateral
Agent or other representative of such Second Lien Lender intends to commence any
Enforcement Action, then such Second Lien Lender or the Second Lien Collateral
Agent or other representative shall promptly deliver notice thereof in writing
to the First Lien Collateral Agent. Any such notice may be given during the
Standstill Period.

Section 3.06 Insurance and Condemnation Awards. So long as the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent and the
other First Lien Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Lien Loan Documents, to settle and adjust
claims in respect of Collateral under policies of insurance covering Collateral
and to approve any award granted in any condemnation or similar proceeding, or
any deed in lieu of condemnation, in respect of the Collateral. All proceeds of
any such policy and any such award, or any payments with respect to a deed in
lieu of condemnation, shall (a) first, prior to the Discharge of First Lien
Obligations and subject to the rights of the Grantors under the First Lien Loan
Documents, be paid to the First Lien Collateral Agent for the benefit of First
Lien Secured Parties pursuant to the terms of the First Lien Loan Documents, (b)
second, after the Discharge of First Lien Obligations and subject to the rights
of the Grantors under the Second Lien Loan Documents, be paid to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties pursuant to
the terms of the Second Lien Loan Documents, (c) third, after the Discharge of
First Lien Obligations and if no Second Lien Obligations are outstanding, paid
to the First Lien Collateral Agent in respect of any Excess First Lien
Obligations, and (d) fourth, if no Second Lien Obligations are outstanding, be
paid to the owner of the subject Property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Obligations has occurred, if the Second Lien Collateral
Agent or any other Second Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment, it shall
transfer and pay over such proceeds to the First Lien Collateral Agent in
accordance with Section 4.02.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS

Section 4.01 Application of Proceeds. Until the Discharge of First Lien
Obligations and the Discharge of the Second Lien Obligation, and regardless of
whether an Insolvency Proceeding has been commenced, any Collateral or proceeds
thereof received by the First Lien Collateral Agent or the Second Lien
Collateral Agent in connection with any Disposition of, or collection on, such
Collateral following an Enforcement Action shall be applied: first, to the
payment in full in cash or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Administrative Agent and the Issuing
Bank, but in no event greater than 105% of the aggregate undrawn face amount of
all letters of credit issued and outstanding under the First Lien Credit
Agreement) of all First Lien Obligations that are not Excess First Lien
Obligations; second, to the payment in full in cash of the Second Lien
Obligations; and third, to the payment in full in cash of any Excess First Lien
Obligations, in each case as specified in the First Lien Loan Documents or the
Second Lien Loan Documents, as applicable. Notwithstanding the foregoing, any
non-cash Collateral or non-cash proceeds will be held by the First Lien
Collateral Agent as Collateral unless the failure to apply such amounts would be
commercially unreasonable. Upon the Discharge of First Lien Obligations, the
First Lien Collateral Agent shall deliver any remaining Collateral and any
proceeds thereof then held by it in the same form as received, together with any
necessary endorsements, first, to the Second Lien Collateral Agent, and second,
upon the Discharge of the Second Lien Obligations, to the Borrower or as a court
of competent jurisdiction may otherwise direct.

Section 4.02 Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with Property or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien Collateral
Agent or any other Second Lien Secured Party in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or the exercise of
any right or remedy (including any right of setoff) with respect to the
Collateral, shall be segregated and held in trust and forthwith transferred or
paid over to the First Lien Collateral Agent for the benefit of the First Lien
Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations occurs, the Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the First Lien Collateral Agent, and any officer or agent of the First
Lien Collateral Agent, with full power of substitution, the attorney-in-fact of
each Second Lien Secured Party for the purpose of carrying out the provisions of
this Section 4.02 and taking any action and executing any instrument that the
First Lien Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Section 4.02, which appointment is irrevocable and coupled with
an interest.

 

25



--------------------------------------------------------------------------------

Section 4.03 Certain Agreements with Respect to Unenforceable
Liens. Notwithstanding anything to the contrary contained herein, if in any
Insolvency Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Lien Collateral
Agent and the Second Lien Secured Parties agree that, any distribution or
recovery they may receive with respect to, or allocable to, the value of the
Property intended to constitute such Collateral or any proceeds thereof shall
(for so long as the Discharge of First Lien Obligations has not occurred) be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct until such time as the Discharge
of First Lien Obligations has occurred. Until the Discharge of First Lien
Obligations occurs, the Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Secured Party, hereby appoints the First Lien
Collateral Agent, and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.03 and taking any action and executing any instrument that the First
Lien Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03, which appointment is irrevocable and coupled with an
interest.

ARTICLE V

BAILMENT

Section 5.01 Bailment for Perfection of Certain Security Interests.

(a) The First Lien Collateral Agent agrees that if it shall at any time hold a
First Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the First Lien Collateral Agent, or of agents or bailees of the
First Lien Collateral Agent (such Collateral being referred to herein as the
“Pledged or Controlled Collateral”), the First Lien Collateral Agent shall,
solely for the purpose of perfecting the Second Priority Liens granted under the
Second Lien Loan Documents and subject to the terms and conditions of this
Article V, also hold such Pledged or Controlled Collateral as bailee and agent
for the Second Lien Collateral Agent (such bailment or agency for perfection
being intended, among other things, to satisfy the requirements of
Sections 8-301(A)(2) and 9-313(C) of the UCC). The First Lien Collateral Agent
shall not charge the Second Lien Secured Parties a fee for holding such
Collateral as bailee pursuant hereto.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
First Lien Collateral Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other First Lien Loan Documents as if the Second Priority Liens did not exist
until the expiration of the

 

26



--------------------------------------------------------------------------------

Standstill Period or such longer period as provided under Section 3.02(a). The
obligations and responsibilities of the First Lien Collateral Agent to the
Second Lien Collateral Agent and the other Second Lien Secured Parties under
this Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as bailee in accordance with this Article V. Without
limiting the foregoing, the First Lien Collateral Agent shall have no obligation
or responsibility to ensure that any Pledged or Controlled Collateral is genuine
or owned by any of the Grantors. The First Lien Collateral Agent acting pursuant
to this Article V shall not, by reason of this Agreement, any other Security
Instrument or any other document, have a fiduciary relationship in respect of
any other First Lien Secured Party, the Second Lien Collateral Agent or any
other Second Lien Secured Party.

(c) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty (other than a representation of the First Lien Collateral Agent that it
has not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such Pledged or Controlled Collateral), (i) if the Second
Lien Obligations are outstanding at such time, to the Second Lien Collateral
Agent, and (ii) if no Second Lien Obligations are outstanding at such time, to
the applicable Grantor or to whomever shall be entitled thereto, in each case so
as to allow such Person to obtain possession and control of such Pledged or
Controlled Collateral. In connection with any transfer under clause (i) of the
immediately preceding sentence, subject to the provisions of Section 5.01(d),
the First Lien Collateral Agent agrees to take all actions in its power as shall
be reasonably requested by the Second Lien Collateral Agent or any Second Lien
Secured Party to permit the Second Lien Collateral Agent to obtain, for the
benefit of the Second Lien Secured Parties, a first priority security interest
in the Pledged or Controlled Collateral.

(d) The First Lien Collateral Agent shall not be required to take any such
action requested by the Second Lien Collateral Agent that the First Lien
Collateral Agent reasonably and in good faith believes exposes it to personal
liability for expenses or other amounts unless the First Lien Collateral Agent
receives an indemnity reasonably satisfactory to it from the Second Lien
Collateral Agent or Second Lien Secured Parties with respect to such action.

Section 5.02 Bailment for Perfection of Certain Security Interests – Other
Control Collateral (Second Lien Collateral Agent). Each of the Second Lien
Collateral Agent, each Second Lien Lender and each First Lien Lender agrees that
if it shall at any time hold a Lien on any Collateral that can be perfected by
the possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the Second Lien Collateral Agent, such Second
Lien Lender or such First Lien Lender or of their respective agents or bailees
(such Collateral being referred to herein as the “Other Pledged or Controlled
Collateral”), such Second Lien Collateral Agent, Second Lien Lender or First
Lien Lender, as applicable, shall, solely for the purpose of perfecting the
First Priority Liens granted under the First Lien Loan Documents and the Second
Priority Liens granted under the Second Lien Loan Documents, also hold such
Other Pledged or Controlled Collateral as bailee for the First Lien Collateral
Agent and, in the case of a Second Lien Lender or a First Lien Lender, also hold
such Other Pledged or Controlled Collateral as bailee for the Second Lien
Collateral Agent. No obligations shall be imposed on the Second Lien Collateral
Agent, any First Lien Lender or Second Lien Lender by reason of this Section
5.02, and none of the First Lien Collateral Agent, Second Lien Collateral Agent,
First Lien Lender or Second Lien Lender shall have a fiduciary relationship in
respect of any other party. No party shall be required to take any action
requested by any other party that such party reasonably and in good faith
believes exposes it to personal liability for expenses or other amounts unless
such party receives an indemnity satisfactory to it from the party requesting
action. No Second Lien Lender, First Lien Lender or Second Lien Collateral Agent
shall charge the First Lien Collateral Agent a fee for holding such Collateral
as bailee pursuant hereto.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.01 Finance and Sale Matters.

(a) Until the Discharge of First Lien Obligations has occurred, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that, in the event of any Insolvency Proceeding, the Second Lien
Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any post-petition financing, whether provided
by the First Lien Secured Parties or any other Person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing any DIP Financing (“DIP Financing Liens”),
unless the First Lien Secured Parties, or a representative authorized by the
First Lien Secured Parties, shall then oppose or object to such DIP Financing or
such DIP Financing Liens, and, to the extent that such DIP Financing Liens are
senior to, or rank pari passu with, the First Priority Liens, the Second Lien
Collateral Agent will, for itself and on behalf of the other Second Lien Secured
Parties, subordinate the Second Priority Liens to the First Priority Liens and
the DIP Financing Liens on the terms of this Agreement;

(iii) will agree that any customary “carve-out” or other similar administrative
priority expense or claim consented to in writing by First Lien Collateral Agent
to be paid prior to the Discharge of First Lien Obligations be deemed for
purposes of Section 6.01(a): (A) to be a use of cash collateral; and (B) not to
be a principal amount of DIP Financing at the time of such consent;

 

28



--------------------------------------------------------------------------------

(iv) will not provide DIP Financing to a Borrower or other Grantor secured by
Liens equal or senior in priority to the Liens securing any First Lien
Obligations;

(v) except to the extent permitted by paragraph (b) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

(vi) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition so long as the interests of
the Second Lien Secured Parties in the Collateral (and any post-petition
Property subject to adequate protection liens, if any, in favor of the Second
Lien Collateral Agent) attach to the proceeds thereof, subject to the terms of
this Agreement.

(b) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Lien Collateral Agent or any other First Lien Secured Party for adequate
protection or (ii) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party to any motion, relief, action or proceeding. Notwithstanding the
immediately preceding sentence, if, in connection with any DIP Financing or use
of cash collateral, (A) any First Lien Secured Party is granted adequate
protection in the form of a Lien on additional collateral, the Second Lien
Collateral Agent may, for itself and on behalf of the other Second Lien Secured
Parties, seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First Priority
Liens and DIP Financing Liens on the same basis as the other Second Priority
Liens are subordinated to the First Priority Liens under this Agreement or (B)
any Second Lien Secured Party is granted adequate protection in the form of a
Lien on additional collateral, the First Lien Collateral Agent shall, for itself
and on behalf of the other First Lien Secured Parties, be granted adequate
protection in the form of a Lien on such additional collateral that is senior to
such Second Priority Lien as security for the First Lien Obligations.

(c) Notwithstanding the foregoing, the applicable provisions of Section 6.01(a)
and (b) shall only be binding on the Second Lien Secured Parties with respect to
any DIP Financings to the extent that the sum of (i) the aggregate principal
amount of the DIP Financing plus (ii) the aggregate amount of Indebtedness for
borrowed money constituting principal outstanding under the First Lien Credit
Agreement and the other First Lien Loan Documents plus (iii) the aggregate face
amount of any letters of credit issued and outstanding under the First Lien
Credit Agreement does not exceed the sum of (A) the First Lien Cap Amount plus
(B) $90,000,000.

 

29



--------------------------------------------------------------------------------

Section 6.02 Relief from the Automatic Stay. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, agrees that,
so long as the Discharge of First Lien Obligations has not occurred, no Second
Lien Secured Party shall, without the prior written consent of the First Lien
Collateral Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency Proceeding in respect of any part of
the Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.03 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any Property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of both the First Lien
Obligations and the Second Lien Obligations, then, to the extent the debt
obligations distributed on account of the First Lien Obligations and on account
of the Second Lien Obligations are secured by Liens upon the same Property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

Section 6.04 Post-Petition Interest.

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by the First Lien Collateral Agent or any
other First Lien Secured Party for allowance in any Insolvency Proceeding of
First Lien Obligations consisting of Post-Petition Interest.

(b) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, agrees that no First Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance in any Insolvency Proceeding of Second
Lien Obligations consisting of Post-Petition Interest.

Section 6.05 Certain Waivers by the Second Lien Secured Parties. The Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or (b)
any use of cash collateral or financing arrangement, or any grant of a security
interest in the Collateral, in any Insolvency Proceeding.

Section 6.06 Certain Voting Matters. Each of the First Lien Collateral Agent, on
behalf of the First Lien Secured Parties and the Second Lien Collateral Agent on
behalf of the Second Lien Secured Parties, agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency Proceeding.
Except as provided in this Section 6.06, nothing in this Agreement is intended,
or shall be construed, to limit the ability of the Second Lien Collateral Agent
or the Second Lien Secured Parties to vote on any plan of reorganization.

 

30



--------------------------------------------------------------------------------

Section 6.07 Separate Grants of Security and Separate Classification. Each of
the First Lien Collateral Agent, on behalf of the First Lien Secured Parties and
the Second Lien Collateral Agent on behalf of the Second Lien Secured Parties,
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Loan Documents and the Second Lien Loan Documents constitute two separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Collateral, the Second Lien Obligations are fundamentally
different from the First Lien Obligations and must be separately classified in
any plan of reorganization proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the First Lien Lenders
and Second Lien Lenders in respect of the Collateral constitute only one secured
claim (rather than separate classes of first lien and second lien senior secured
claims), then the Second Lien Lenders hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of first lien and
second lien senior secured claims against the Borrower and/or other Grantors in
respect of the Collateral with the effect being that (i) to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Lenders), the First Lien Lenders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Lenders and (ii) the Second Lien Lenders hereby
acknowledge and agree to turn over to the First Lien Lenders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Lenders.

ARTICLE VII

OTHER AGREEMENTS

Section 7.01 Matters Relating to Loan Documents.

(a) The First Lien Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Obligations under the
First Lien Credit Agreement may be Refinanced, in each case, without the consent
of any Second Lien Secured Party; provided (1) that any such amendment,
supplement or modification is not inconsistent with the terms of this Agreement
and, (2) in the case of a Refinancing, the holders of such Refinancing debt bind
themselves in a writing addressed to the Second Lien Collateral Agent to the
terms of this Agreement; provided, further, that any such amendment, supplement,
modification or Refinancing shall not, without the consent of the Second Lien
Required Secured Parties:

(i) contravene the provisions of this Agreement;

 

31



--------------------------------------------------------------------------------

(ii) increase the then-outstanding principal amount of the Indebtedness
outstanding under the First Lien Credit Agreement to an amount in excess of the
First Lien Cap Amount;

(iii) amend or modify any lien and/or payment priorities within any First Lien
Loan Document among the First Lien Obligations (including creation of any
“first-out” or “last-out” tranche of First Lien Obligations);

(iv) modify a covenant or event of default that directly restricts one or more
Grantors from making payments under the Second Lien Loan Documents that would
otherwise be permitted under the First Lien Loan Documents as in effect on the
date hereof;

(v) increase the interest rate or yield, including by increasing the “applicable
margin” or similar component of the interest rate, by imposing fees or premiums,
or by modifying the method of computing or paying interest, or modify or
implement any letter of credit, commitment, facility, utilization, make-whole or
similar fee so that the yield on such Indebtedness is increased by more than
2.75% per annum in excess of the total yield on Indebtedness outstanding
thereunder as in effect on the date hereof (excluding increases (A) in the
underlying reference rate not caused by any amendment, supplement, modification,
or Refinancing of the First Lien Credit Agreement, or (B) resulting from the
accrual of interest at the default rate);

(vi) directly or indirectly amend or modify the definition of Borrowing Base or
Section 2.07 of the First Lien Credit Agreement in each case in effect as of the
date hereof in a manner that is not customary for the commercial bank market at
the time of such amendment, supplement, modification or Refinancing;

(vii) add to the First Lien Collateral other than as specifically provided by
this Agreement;

(viii) change any default or event of default thereunder in a manner that would
have the effect of making such default or event of default more restrictive than
those under the Second Lien Loan Documents;

(ix) change (to earlier dates) any dates upon which payments of principal are
due thereon; or

(x) modify (or undertake any action having the effect of a modification of) (A)
the mandatory prepayment provisions of the First Lien Credit Agreement in a
manner materially adverse to the Second Lien Lenders or (B) clause (iv) of the
definition of “Consolidated Cash Balance”, Section 3.04(c)(v), Section 9.02(i)
or Section 9.04(b) of the First Lien Credit Agreement in manner adverse to the
Second Lien Lenders.

(b) Until the Discharge of the First Lien Obligations occurs, without the prior
written consent of the First Lien Required Lenders, no Second Lien Loan Document
may

 

32



--------------------------------------------------------------------------------

be amended, restated, supplemented or otherwise modified, or entered into, or
Refinanced (unless such amendment, restatement or replacement results in the
Second Lien Obligations becoming unsecured or such Refinancing is with unsecured
Indebtedness, in each case, to the extent permitted by Section 9.02(i) of the
First Lien Credit Agreement as in effect on the date hereof) to the extent such
amendment, restatement, supplement or modification, or the terms of such new
Second Lien Loan Document, or such Refinancing would:

(i) contravene the provisions of this Agreement;

(ii) add to the Second Lien Collateral other than as specifically provided by
this Agreement;

(iii) change any default or event of default thereunder in a manner that would
have the effect of making such default or event of default more restrictive than
those under the First Lien Loan Documents;

(iv) change (to earlier dates) any dates upon which payments of principal are
due thereon;

(v) modify (or undertake any action having the effect of a modification of) (A)
the mandatory prepayment provisions of the Second Lien Credit Agreement in a
manner materially adverse to the First Lien Lenders or (B) Section 3.04(c)(i) or
Section 3.04(c)(iv) of the Second Lien Credit Agreement in a manner adverse to
the First Lien Lenders;

(vi) modify a covenant or event of default that directly restricts one or more
Grantors from making payments under the First Lien Loan Documents that would
otherwise be permitted under the Second Lien Loan Documents as in effect on the
date hereof;

(vii) increase the interest rate or yield, including by increasing the
“applicable margin” or similar component of the interest rate, by imposing fees
or premiums, or by modifying the method of computing or paying interest, or
modify or implement any letter of credit, commitment, facility, utilization,
make-whole or similar fee so that the yield on such Indebtedness is increased by
more than 2.75% per annum in excess of the total yield on Indebtedness
outstanding thereunder as in effect on the date hereof (excluding increases (A)
in the underlying reference rate not caused by any amendment, supplement,
modification, or Refinancing of the Second Lien Credit Agreement, or (B)
resulting from the accrual of interest at the default rate); or

(c) Each of the Borrower and the Second Lien Collateral Agent agrees that the
Second Lien Credit Agreement and each Second Lien Security Instrument shall
contain the applicable provisions set forth on Annex I hereto, or similar
provisions approved by the First Lien Collateral Agent, which approval shall not
be unreasonably withheld, conditioned or delayed.

(d) Notwithstanding anything herein to the contrary, no consent, waiver or
amendment to any First Lien Security Instrument or any Second Lien Security
Instrument shall become effective unless consented to by both the First Lien
Required Lenders and the Second Lien Required Secured Parties.

 

33



--------------------------------------------------------------------------------

Section 7.02 Effect of Refinancing of Indebtedness under First Lien Loan
Documents. If, substantially contemporaneously with the Discharge of First Lien
Obligations and subject to consent of the Second Lien Required Secured Parties,
the Borrower Refinances the First Lien Obligations (including an increase
thereof (up to the First Lien Cap Amount), or any change to the terms thereof to
the extent permitted by Section 7.01 hereof) and provided that (a) such
Refinancing is permitted hereby, (b) the Borrower gives to the Second Lien
Collateral Agent written notice (the “Refinancing Notice”) electing the
application of the provisions of this Section 7.02 to such Refinancing
Indebtedness and (c) the collateral agent representing such Refinancing of the
First Lien Obligations signs an intercreditor agreement with the Second Lien
Collateral Agent substantially in the form of this Agreement, then (i) such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, (ii) such Refinancing Indebtedness
and all other obligations under the loan documents evidencing such indebtedness
(the “New First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, (iii) the
credit agreement and the other loan documents evidencing such Refinancing
Indebtedness (the “New First Lien Loan Documents”) shall automatically be
treated as the First Lien Credit Agreement and the First Lien Loan Documents
and, in the case of New First Lien Loan Documents that are security documents,
as the First Lien Security Instruments for all purposes of this Agreement, (iv)
the Collateral Agent under the New First Lien Loan Documents (the “New First
Lien Collateral Agent”) shall be deemed to be the First Lien Collateral Agent
for all purposes of this Agreement and (v) the lenders under the New First Lien
Loan Documents shall be deemed to be the First Lien Lenders for all purposes of
this Agreement. Upon receipt of a Refinancing Notice, which notice shall include
the identity of the New First Lien Collateral Agent, the Second Lien Collateral
Agent shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Borrower or such New First
Lien Collateral Agent may reasonably request in order to provide to the New
First Lien Collateral Agent the rights and powers contemplated hereby, in each
case consistent in all respects with the terms of this Agreement. The Borrower
shall cause the agreement, document or instrument pursuant to which the New
First Lien Collateral Agent is appointed to provide that the New First Lien
Collateral Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, if the New First Lien Obligations are secured by
Property of the Grantors that do not also secure the Second Lien Obligations,
the applicable Grantors shall promptly grant a Second Priority Lien on such
Property to secure the Second Lien Obligations.

Section 7.03 No Waiver by First Lien Secured Parties. Other than with respect to
the Second Lien Permitted Actions and as may otherwise be expressly provided
herein, nothing contained herein shall prohibit or in any way limit the First
Lien Collateral Agent or any other First Lien Secured Party from opposing,
challenging or

 

34



--------------------------------------------------------------------------------

objecting to, in any Insolvency Proceeding or otherwise, any action taken, or
any claim made, by the Second Lien Collateral Agent or any other Second Lien
Secured Party, including any request by the Second Lien Collateral Agent or any
other Second Lien Secured Party for adequate protection or any exercise by the
Second Lien Collateral Agent or any other Second Lien Secured Party of any of
its rights and remedies under the Second Lien Loan Documents or otherwise.

Section 7.04 Reinstatement. If, in any Insolvency Proceeding or otherwise, all
or part of any payment with respect to the First Lien Obligations previously
made shall be rescinded for any reason whatsoever, then the First Lien
Obligations shall be reinstated to the extent of the amount so rescinded and, if
theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of the First Lien Secured Parties and the Second Lien Secured Parties provided
for herein.

Section 7.05 Further Assurances. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each of the Parent and the Borrower, for itself and on behalf of
its Subsidiaries that are Grantors, agrees that it will execute, or will cause
to be executed, any and all further documents, agreements and instruments, and
take all such further actions, as may be required under any applicable law, or
which the First Lien Collateral Agent or the Second Lien Collateral Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein. The parties further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person that becomes a Grantor at any time (and any
security granted by any such Person) will be subject to the provisions hereof as
fully as if it constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence. Each Grantor party hereto
agrees to cause each of its Subsidiaries formed or acquired after the date
hereof that is a Grantor to become a party for all purposes of this Agreement by
executing and delivering an assumption agreement in form and substance
acceptable to the First Lien Collateral Agent and the Second Lien Collateral
Agent.

Section 7.06 Notice of Exercise of Remedies. Subject to the terms of this
Agreement, each of the First Lien Collateral Agent and the Second Lien
Collateral Agent shall endeavor to provide advance notice to each other of an
acceleration of any Obligations in respect of the First Lien Obligations or the
Second Lien Obligations, as the case may be (other than with respect to any
automatic accelerations thereunder); provided, however, neither party’s failure
to give such notice under this Section 7.06 shall create any claim or cause of
action on the part of the other party against the party failing to give such
notice for any reason whatsoever. Nothing contained in this Section 7.06 shall
limit, restrict, alleviate, or amend any notice requirement otherwise provided
in this Agreement or otherwise required under applicable law.

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.

Section 8.02 Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Lenders under and as defined in the First Lien Loan
Documents or the Second Lien Loan Documents, as applicable, to enter into this
Agreement.

ARTICLE IX

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

Section 9.01 No Reliance; Information. Each Collateral Agent, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the First Lien Secured Parties, any Second Lien Secured Party and, in the
case of the Second Lien Secured Parties, any First Lien Secured Party, and based
on such documents and information as they have deemed appropriate, made their
own credit analyses and decisions to enter into the Loan Documents to which they
are party and (b) it and such Secured Parties will, independently and without
reliance upon, in the case of the First Lien Secured Parties, any Second Lien
Secured Party and, in the case of the Second Lien Secured Parties, any First
Lien Secured Party, and based on such documents and information as they shall
from time to time deem appropriate, continue to make their own credit decisions
in taking or not taking any action under this Agreement or any other Loan
Document to which they are party. The First Lien Secured Parties and the Second
Lien Secured Parties shall have no duty to disclose to any Second Lien Secured
Party or

 

36



--------------------------------------------------------------------------------

to any First Lien Secured Party, respectively, any information relating to the
Borrower or any of its Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the First Lien Obligations or the Second Lien
Obligations, as the case may be, that is known or becomes known to any of them
or any of their Affiliates. In the event any First Lien Secured Party or any
Second Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, respectively, any Second
Lien Secured Party or any First Lien Secured Party, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

Section 9.02 No Warranties or Liability.

(a) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Second Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the First Lien Collateral Agent nor any other First Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.

(b) The Second Lien Collateral Agent and the other Second Lien Secured Parties
shall have no express or implied duty to the First Lien Collateral Agent or any
other First Lien Secured Party, and the First Lien Collateral Agent and the
other First Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Agent or any other Second Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no First Lien Secured Party shall have
any liability to the Second Lien Collateral Agent or any other Second Lien
Secured Party, and hereby waives any claim against any First Lien Secured Party,
arising out of any and all actions which the First Lien Collateral Agent or the
other First Lien Secured Parties may take or permit or omit to take with respect
to (i) the First Lien Loan Documents (other than this Agreement), (ii) the
collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

 

37



--------------------------------------------------------------------------------

Section 9.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Collateral Agent and the other First Lien Secured Parties and the
Second Lien Collateral Agent and the other Second Lien Secured Parties shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Loan Document;

(b) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or in any other term of (including the
Refinancing of), all or any portion of the First Lien Obligations or the Second
Lien Obligations, it being specifically acknowledged that a portion of the First
Lien Obligations consists or may consist of Obligations that are revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or, in any other term of, all or any
portion of the First Lien Obligations or the Second Lien Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or guaranty agreements, or any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Collateral
or any other collateral or any release of any guaranty securing any First Lien
Obligations or Second Lien Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Loan Party in respect of the
First Lien Obligations, or the Second Lien Obligations or this Agreement, or any
of the Second Lien Secured Parties in respect of this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or delivered by
electronic mail to the electronic mail address, as follows:

(i) if to the Borrower or any other Grantor, to it at Titan Energy Operating,
LLC, 712 Fifth Avenue, 11th Floor, New York, NY, Attn: Betsy Toney, Email:
btoney@atlasenergy.com; and Christine Bausch, Email: cbausch@atlasenergy.com;

 

38



--------------------------------------------------------------------------------

(ii) if to the First Lien Collateral Agent, to it at Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd. 1st Floor, MAC D1109-019, Charlotte,
North Carolina 28262-8522, Attn: Agency Services (Facsimile No. (704) 590-2782),
with a copy to Wells Fargo Bank, National Association, 1445 Ross Avenue, Suite
4500, T9216-451, Dallas, Texas 75202, Attn: Bryan M. McDavid (Facsimile No.
(713) 652-5874); and

(iii) if to the Second Lien Collateral Agent, to it at Wilmington Trust,
National Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Meghan McCauley, (Telecopy No.: 612.217.5651, Email:
MMcCauley@WilmingtonTrust.com) with a copy to Lindquist & Vennum LLP, 4200 IDS
Center, 80 South Eighth Street, Minneapolis, MN 55402, Attention of Mark C.
Dietzen, Esq. (Telecopy No. 612.371.3207, Email: MDietzen@lindquist.com).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).

(b) Electronic Communications. Notices and other communications may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Collateral Agents,
provided that the foregoing shall not apply to notices to any party if such
party has notified the other parties hereto that it is incapable of receiving
notices by electronic communication.

Unless the applicable Collateral Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each Grantor and each Collateral Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

 

39



--------------------------------------------------------------------------------

Section 10.02 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.

Section 10.03 Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any and all
rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, hereby waives any and all rights the First
Lien Secured Parties may now or hereafter have under applicable law to revoke
this Agreement or any of the provisions of this Agreement.

Section 10.04 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.05 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Collateral Agent and the Second Lien Collateral Agent and, in
the case of waivers, amendments or modifications (x) of Sections 4.01, 7.02, or
10.05(b), the Borrower or (y) that directly and materially affect the rights or
duties of any Grantor, such Grantor.

(c) Subrogation. The Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, hereby waives any rights of subrogation
it or they may acquire as a result of any payment hereunder until the Discharge
of First Lien Obligations has occurred; provided, however, that, any such
payment that is paid over to the First Lien Collateral Agent pursuant to this
Agreement shall be deemed a payment on the First Lien Obligations and shall be
deemed not to reduce any of the Second Lien Obligations unless and until the
Discharge of First Lien Obligations shall have occurred and the First Lien
Collateral Agent redelivers any such payment to the Second Lien Collateral
Agent.

 

40



--------------------------------------------------------------------------------

Section 10.06 Applicable Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) Each party to this Agreement agrees that service of process in any such
action or proceeding may, to the extent permitted by applicable law, be effected
by delivering a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.01 or at such other address
of which the Collateral Agents shall have been notified pursuant
thereto. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 10.07 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY

 

41



--------------------------------------------------------------------------------

LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.07.

Section 10.08 Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties and
Second Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. No other Person shall have or be
entitled to assert rights or benefits hereunder.

Section 10.09 Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

Section 10.10 Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.11 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section
10.03. Delivery of an executed signature page to this Agreement by facsimile or
other electronic transmission (e.g., .pdf) shall be as effective as delivery of
a manually signed counterpart of this Agreement.

Section 10.12 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties, on the one hand, and the
Second Lien Secured Parties, on the other hand. No Person is a third-party
beneficiary of this Agreement. Except as expressly provided in this Agreement,
none of the Borrower, any other Grantor, any Guarantor or any other creditor
thereof shall have any rights or obligations hereunder and none of the Borrower,
any other Grantor or any Guarantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor or any Guarantor, which are absolute and unconditional, to pay the
First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their terms.

 

42



--------------------------------------------------------------------------------

Section 10.13 Sharing of Information. The Grantors agree that any information
provided to the First Lien Collateral Agent, the Second Lien Collateral Agent,
any First Lien Secured Party or any Second Lien Secured Party may be shared by
such Person with any First Lien Secured Party, any Second Lien Secured Party,
the First Lien Collateral Agent or the Second Lien Collateral Agent
notwithstanding a request or demand by such Grantor that such information be
kept confidential; provided, that such information shall otherwise be subject to
the respective confidentiality provisions in the First Lien Loan Documents and
the Second Lien Loan Documents, as applicable.

Section 10.14 No Indirect Actions. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

Section 10.15 Amendment and Restatement.

This Agreement constitutes an amendment and restatement of the Existing
Intercreditor Agreement. This Agreement shall not constitute a novation or
termination or release of the Existing Intercreditor Agreement or of any
obligations owing under the Existing Intercreditor Agreement.

[Remainder of this page intentionally left blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: TITAN ENERGY OPERATING, LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer PARENT: TITAN
ENERGY, LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

GRANTORS: ATLAS RESOURCE PARTNERS HOLDINGS, LLC ATLAS RESOURCES, LLC RESOURCE
ENERGY, LLC VIKING RESOURCES, LLC ATLAS ENERGY COLORADO, LLC ARP BARNETT, LLC
ARP BARNETT PIPELINE, LLC ATLAS ENERGY TENNESSEE, LLC ATLAS PIPELINE TENNESSEE,
LLC ATLAS ENERGY SECURITIES, LLC ARP RANGELY PRODUCTION, LLC ARP OKLAHOMA, LLC
ARP MOUNTAINEER PRODUCTION, LLC ARP PRODUCTION COMPANY, LLC ATLS PRODUCTION
COMPANY, LLC ATLAS NOBLE, LLC REI-NY, LLC RESOURCE WELL SERVICES, LLC ATLAS
ENERGY INDIANA, LLC ATLAS ENERGY OHIO, LLC ATLAS BARNETT, LLC ARP EAGLE FORD,
LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Collateral Agent

By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

“Reference is made to the Amended and Restated Intercreditor Agreement dated as
of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Parent, the Borrower, the other Grantors party thereto from time to time, Wells
Fargo Bank, National Association, as First Lien Collateral Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Agent (as defined therein). Each Lender hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement as if it was a signatory thereto and (d) authorizes
and instructs the Collateral Agent to enter into the Intercreditor Agreement as
Collateral Agent and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the First Lien Lenders (as defined in the
Intercreditor Agreement) to permit the incurrence of Obligations under this
Agreement and to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions.”

Provision for the Second Lien Security Instruments

“Reference is made to the Amended and Restated Intercreditor Agreement dated as
of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Parent, the Borrower, the other Grantors party thereto from time to time, Wells
Fargo Bank, National Association, as First Lien Collateral Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Agent (as defined therein). Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall
control.”

 

Annex I



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 1, 2016 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Titan
Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent, Wells Fargo
Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title:

Date:                  , 20[    ]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 1, 2016 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Titan
Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent, Wells Fargo
Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title:

Date:                  , 20[    ]

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 1, 2016 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Titan
Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent, Wells Fargo
Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title:

Date:                  , 20[    ]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 1, 2016 (together with all amendments, restatements,
supplements or modifications thereto, the “Credit Agreement”), among Titan
Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent, Wells Fargo
Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title:

Date:                  , 20[    ]

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

OF

TITAN ENERGY, LLC

[●], 2016

This Solvency Certificate (this “Certificate”) is being delivered pursuant to
Section 6.01(d)(iv) of that certain Third Amended and Restated Credit Agreement
dated as of September 1, 2016 (the “Credit Agreement”) by and among Titan Energy
Operating, LLC, a Delaware limited liability company (the “Borrower”), Titan
Energy, LLC, a Delaware limited liability company (the “Parent”), the financial
institutions referred to therein as Lenders (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent (“Administrative Agent”).
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.

The undersigned is a Financial Officer of the Parent and hereby certifies as of
the date hereof, both before and after giving effect to the Credit Agreement and
the transactions contemplated thereby, to the best of [his/her] knowledge and in
[his/her] capacity as an officer of the Parent, and not individually, as
follows:

 

1. I have responsibility for (a) the management of the financial affairs of the
Parent and its Subsidiaries and the preparation of financial statements of the
Parent, and (b) reviewing the financial and other aspects of the transactions
contemplated by the Credit Agreement.

 

2. I have carefully prepared and/or reviewed the contents of this Certificate
and have conferred with counsel for the Parent for the purpose of discussing the
meaning of any provisions herein that I desired to have clarified.

 

3. In preparation for the consummation of the transactions contemplated by the
Credit Agreement, (i) I have prepared and/or reviewed a pro forma balance sheet
as of [●], 2016 and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of the Credit Agreement for the
Parent and its Subsidiaries on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement, and (ii) I have made such investigation and inquiries as to the
financial condition of the Parent and its Subsidiaries as I deem necessary and
prudent for the purpose of providing this Certificate. The pro forma balance
sheet has been prepared utilizing what I believe are reasonable estimates of the
“fair value” and “present fair saleable value” of the assets of the Parent and
its Subsidiaries. Although any projections may by necessity involve
uncertainties and approximations, the projections are based on good faith
estimates and assumptions believed by me, in my capacity as a Financial Officer
of the Parent, the Borrower and each other Subsidiary, to be reasonable. I
understand that the Administrative Agent and the Lenders are relying on this
Certificate in extending credit to Borrower and its Affiliates pursuant to the
Credit Agreement.

 

4. Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:

 

  (a) The “fair value” and “present fair saleable value” of the assets of the
Parent and its Subsidiaries, on a consolidated basis, exceed: (x) the total
liabilities of the Parent and its Subsidiaries (including probable liabilities
in respect of contingent and unliquidated liabilities and unmatured liabilities)
on a consolidated basis, and (y) the amount required to pay such liabilities as
they become absolute and matured in the normal course of business.

 

K-1



--------------------------------------------------------------------------------

  (b) The Parent and its Subsidiaries, on a consolidated basis, do not have an
unreasonably small amount of capital with which to conduct its business after
giving due consideration to the industry in which it is engaged.

 

  (c) The Parent and its Subsidiaries, on a consolidated basis, are able and
expect to be able to pay their debts and liabilities (including probable
liabilities in respect of contingent and unliquidated liabilities and unmatured
liabilities) as they become absolute and matured in the normal course of
business.

 

  (d) The Parent and its Subsidiaries, on a consolidated basis, have not
executed the Loan Documents or made any transfer or incurred any obligations
thereunder, with actual intent to hinder, delay or defraud either present or
future creditors.

In computing the amount of such contingent and unliquidated liabilities as of
the date hereof, such liabilities have been computed at the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.

[Remainder of page intentionally left blank]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto executed and delivered this
certificate as a Financial Officer of the Parent and not in [his/her] individual
capacity, as of the date first written above.

 

TITAN ENERGY, LLC

By:

 

 

Name:

 

Title:

 

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF GLOBAL INTERCOMPANY NOTE

September 1, 2016

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Holder” and, together with each Issuer,
a “Note Party”), in immediately available funds at such location as the
applicable Holder shall from time to time designate, the unpaid principal amount
of all loans and advances or other credit extensions (including trade payables)
made by such Holder to such Issuer. Each Issuer promises also to pay interest on
the unpaid principal amount of all such loans and advances or other credit
extensions in like money at such location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This note (“Note”) is an Intercompany Note, as referred to in the (x) Third
Amended and Restated Credit Agreement, dated as of September 1, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “First Lien
Credit Agreement”), among Titan Energy Operating, LLC, a Delaware limited
liability company (the “Borrower”), Titan Energy, LLC, a Delaware limited
liability company (the “Parent”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “First Lien Administrative Agent”),
and issuing bank, and each of the lenders party thereto from time to time
(collectively, the “First Lien Lenders” and individually, a “First Lien Lender”)
and (y) Amended and Restated Second Lien Credit Agreement dated as of September
1, 2016 (as amended, modified, refinanced and/or restated from time to time, the
“Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements” and each a “Credit Agreement”), among the
Borrower, Parent, Wilmington Trust, National Association, as the administrative
agent and collateral agent (in such capacities, the “Second Lien Administrative
Agent” and together with the First Lien Administrative Agent, the
“Administrative Agents”), and each of the lenders party thereto from time to
time (collectively, the “Second Lien Lenders” and individually, a “Second Lien
Lender” and together with the First Lien Lenders, the “Lenders”), and is subject
to the terms of the Credit Agreements. This Note shall be pledged by each Holder
pursuant to the Security Agreement (as defined in the First Lien Credit
Agreement) and the Security Agreement (as defined in the Second Lien Credit
Agreement) (collectively the “Security Agreements”), as applicable, to the
extent required pursuant to the terms thereof. Each Holder hereby acknowledges
and agrees that each Administrative Agent may exercise all rights provided in
the applicable Credit Agreement and the applicable Security Agreement with
respect to this Note.

The indebtedness evidenced by this Note owed by any Issuer that is the Borrower
or a Guarantor (as defined in each Credit Agreement) to any Holder shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Secured Obligations (as defined in each Security
Agreement) of such Issuer, including, where applicable, under such Issuer’s
guarantee of the Indebtedness under each Credit Agreement (such Secured
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in
clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled shall be made to the holders of Senior
Indebtedness;

 

L-1



--------------------------------------------------------------------------------

(ii) subject to the receipt of notice by the Borrower or the Loan Parties (as
defined in each Credit Agreement) (provided that no such notice shall be
required to be given in the case of any Event of Default (as defined under any
Credit Agreement) under Sections 10.01(g), 10.01(h) or 10.01(i) of the First
Lien Credit Agreement and Sections 10.01(g), 10.01(h) or 10.01(i) of the Second
Lien Credit Agreement), if any Event of Default (as defined under any Credit
Agreement) occurs and is continuing with respect to any Senior Indebtedness,
then, unless otherwise agreed in writing by the Administrative Agents, no
payment or distribution of any kind or character shall be made by or on behalf
of the Issuer or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by any Holder in violation of clause (i)
or (ii) before all Senior Indebtedness shall have been paid in full in cash, or,
in the case of clause (ii), before the circumstances described in clause (ii)
have been cured, such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness (or their representatives), ratably according to the respective
aggregate amounts remaining unpaid thereon or in accordance with any applicable
intercreditor agreements, to the extent necessary to pay all Senior Indebtedness
in full in cash.

Except under the circumstances described in the paragraph above, nothing
contained herein shall restrict any Holder’s right to demand, accept and receive
payment in respect of the indebtedness evidence by this Note.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agents and the Lenders and the
Administrative Agents and the Lenders are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agents may, on behalf of the themselves and the Lenders, proceed to enforce the
subordination provisions herein, subject to any applicable intercreditor
agreement.

 

L-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

Upon execution and delivery after the date hereof by any subsidiary of the
Borrower of a counterpart signature page hereto, such subsidiary shall become a
Note Party hereunder with the same force and effect as if originally named as a
Note Party hereunder. The rights and obligations of each Note Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

L-3



--------------------------------------------------------------------------------

TITAN ENERGY, LLC, a Delaware limited liability company, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-4



--------------------------------------------------------------------------------

TITAN ENERGY OPERATING, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-5



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS HOLDINGS, LLC, a Delaware limited liability company, as
both Issuer and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-6



--------------------------------------------------------------------------------

ATLAS RESOURCES, LLC, a Pennsylvania limited liability company, as both Issuer
and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-7



--------------------------------------------------------------------------------

RESOURCE ENERGY, LLC, a Delaware limited liability company, as both Issuer and
Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-8



--------------------------------------------------------------------------------

VIKING RESOURCES, LLC,, a Pennsylvania limited liability company, as both Issuer
and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-9



--------------------------------------------------------------------------------

ATLAS ENERGY COLORADO, LLC, a Colorado limited liability company, as both Issuer
and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-10



--------------------------------------------------------------------------------

ARP BARNETT, LLC, a Delaware limited liability company, as both Issuer and
Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-11



--------------------------------------------------------------------------------

ARP BARNETT PIPELINE, LLC, a Delaware limited liability company, as both Issuer
and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-12



--------------------------------------------------------------------------------

ATLAS ENERGY TENNESSEE, LLC, a Pennsylvania limited liability company, as both
Issuer and Holder   By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

L-13



--------------------------------------------------------------------------------

ATLAS PIPELINE TENNESSEE, LLC, a Pennsylvania corporation, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-14



--------------------------------------------------------------------------------

ATLAS ENERGY SECURITIES, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-15



--------------------------------------------------------------------------------

ARP RANGELY PRODUCTION, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-16



--------------------------------------------------------------------------------

ARP OKLAHOMA, LLC, an Oklahoma limited liability company, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-17



--------------------------------------------------------------------------------

ARP MOUNTAINEER PRODUCTION, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-18



--------------------------------------------------------------------------------

ARP PRODUCTION COMPANY, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-19



--------------------------------------------------------------------------------

ATLS PRODUCTION COMPANY, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-20



--------------------------------------------------------------------------------

ATLAS NOBLE, LLC, a Delaware limited liability company, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-21



--------------------------------------------------------------------------------

REI-NY, LLC, a Delaware limited liability company, as both Issuer and Holder By:
 

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-22



--------------------------------------------------------------------------------

RESOURCE WELL SERVICES, LLC, a Delaware limited liability company, as both
Issuer and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-23



--------------------------------------------------------------------------------

ATLAS ENERGY INDIANA, LLC, an Indiana limited liability company, as both Issuer
and Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-24



--------------------------------------------------------------------------------

ATLAS ENERGY OHIO, LLC, an Ohio limited liability company, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-25



--------------------------------------------------------------------------------

ATLAS BARNETT, LLC, a Texas limited liability company, as both Issuer and Holder
By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-26



--------------------------------------------------------------------------------

ARP EAGLE FORD, LLC, a Texas limited liability company, as both Issuer and
Holder By:  

 

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

L-27



--------------------------------------------------------------------------------

SCHEDULE 6.01

HEDGING LEVELS

 

    NATURAL GAS             HEDGE   FROM   MONTHLY
VOLUMES     UNITS   TO   PRICE   9/1/2016     4514.16      MMCF   1/1/2017   $
2.786    1/1/2017     4010.64      MMCF   1/1/2018   $ 2.958    1/1/2018    
3767.84      MMCF   1/1/2019   $ 2.840        CRUDE OIL             HEDGE   FROM
  MONTHLY
VOLUMES     UNITS   TO   PRICE   9/1/2016     100.62      MBBLS   1/1/2017   $
42.76    1/1/2017     88.24      MBBLS   1/1/2018   $ 46.15    1/1/2018    
74.46      MBBLS   1/1/2019   $ 48.94   

 

SCHEDULE 6.01 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

 

SCHEDULE 7.05 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL

None.

 

SCHEDULE 7.06 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.11

ERISA

None.

 

SCHEDULE 7.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

 

Jurisdiction
of
Organization

 

100% Owner

(except as set

forth below)

 

Type of

Equity

Interest

 

Number

of Issued

Shares

 

Organizational

Identification

Number

 

Address of Principal Place of

Business

Atlas Resource Partners Holdings, LLC   DE   Borrower   LLC Membership   N/A  
4929124  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Resources, LLC   PA   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   588630  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Viking Resources, LLC   PA   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   3651868  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Resource Energy, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   2334331  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Noble, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC Membership  
N/A   3297063  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Indiana, LLC   IN   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   2008080700372  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Tennessee, LLC   PA   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   3810592  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Ohio, LLC   OH   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   1624763  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction
of
Organization

 

100% Owner

(except as set

forth below)

 

Type of

Equity

Interest

 

Number

of Issued

Shares

 

Organizational

Identification

Number

 

Address of Principal Place of

Business

Atlas Energy Colorado, LLC   CO   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   20111269505  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

REI-NY, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC Membership   N/A
  2789159  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Resource Well Services, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   2334423  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Securities, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   4929121  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Anthem Securities, Inc.1   PA   Atlas Energy Securities, LLC   Common Stock  
500   2726223  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Barnett, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC Membership  
N/A   5124746  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Barnett Pipeline, LLC   DE   ARP Barnett, LLC   LLC Membership   N/A  
5145069  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction
of
Organization

 

100% Owner

(except as set

forth below)

 

Type of

Equity

Interest

 

Number

of Issued

Shares

 

Organizational

Identification

Number

 

Address of Principal Place of

Business

Atlas Barnett, LLC   TX   Atlas Resource Partners Holdings, LLC   LLC Membership
  N/A  

TX Secretary of

State File Number:

800980895

 

TX Taxpayer

Number:

12626546886

 

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Oklahoma, LLC   OK   Atlas Resource Partners Holdings, LLC   LLC Membership
  N/A   3512352463  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Production Company, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   5346722  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ATLS Production Company, LLC   DE   ARP Production Company, LLC   LLC Membership
  N/A   5348070  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Pipeline Tennessee, LLC   PA   Atlas Energy Tennessee, LLC   LLC
Membership   N/A   3782089  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Rangely Production, LLC   DE   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A   5527823  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Mountaineer Production, LLC   DE   Atlas Resource Partners Holdings, LLC  
LLC Membership   N/A   5426577  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction
of
Organization

 

100% Owner

(except as set

forth below)

 

Type of

Equity

Interest

 

Number

of Issued

Shares

 

Organizational

Identification

Number

 

Address of Principal Place of

Business

ARP Eagle Ford, LLC   TX   Atlas Resource Partners Holdings, LLC   LLC
Membership   N/A  

TX Secretary of

State File Number:

0802064057

 

TX Taxpayer

Number:

3205515675

 

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

1  Not a Guarantor.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

PARTNERSHIP INTERESTS

 

Partnership Name

  

General Partner

   GP Interest     GP as LP  

Atlas America Series 25-2004(A) L.P.

   Atlas Resources, LLC      35.000000 %      .698881 % 

Atlas America Series 25-2004(B) L.P.

   Atlas Resources, LLC      35.000000 %      0.219598 % 

Atlas America Series 26-2005 L.P.

   Atlas Resources, LLC      36.130000 %      1.300206 % 

Atlas America Series 27-2006 L.P.

   Atlas Resources, LLC      32.535300 %      0.166286 % 

Atlas Resources Series 28-2010 L.P.

   Atlas Resources, LLC      36.623000 %      0.000000 % 

Atlas Resources Series 30-2011 L.P.

   Atlas Resources, LLC      17.790000 %      0.000000 % 

Atlas Resources Series 31-2011 L.P.

   Atlas Resources, LLC      43.140000 %      0.000000 % 

Atlas Resources Series 32-2012 L.P.

   Atlas Resources, LLC      29.440000 %      0.000000 % 

Atlas America Public #15-2006(B) L.P.

   Atlas Resources, LLC      33.250000 %      0.248972 % 

Atlas Resources Public #16-2007(A) L.P.

   Atlas Resources, LLC      37.203000 %      0.177718 % 

Atlas Resources Public #17-2007(A) L.P.

   Atlas Resources, LLC      33.370000 %      0.163049 % 

Atlas Resources Public #17-2008(B) L.P.

   Atlas Resources, LLC      35.122000 %      0.049390 % 

Atlas Resources Public #18-2008(A) L.P.

   Atlas Resources, LLC      27.679000 %      0.089718 % 

Atlas Resources Public #18-2009(B) L.P.

   Atlas Resources, LLC      28.089000 %      0.043927 % 

Atlas Resources Public #18-2009(C) L.P.

   Atlas Resources, LLC      27.720000 %      0.000000 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

 

SCHEDULE 7.19 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

COAL BED METHANE

 

Contract name

  

Company Name

  

Expiration Date

ABBS VALLEY - GATHERING - CRAB ORCHARD    ABBS VALLEY PIPELINE LLC    10/31/2022
ABBS VALLEY - GATHERING - HILLMAN    ABBS VALLEY PIPELINE LLC    07/31/2022
APPALACHIAN ENERGY - GAS PURCHASE - BUCHANAN CO. VA    APPALACHIAN ENERGY INC   
10/31/2017 ATMOS - GAS SALES - DUNCANVILLE    ATMOS ENERGY MARKETING LLC   
3/31/2017 ATMOS - GAS SALES - POND CREEK    ATMOS ENERGY MARKETING LLC   
3/31/2017 BP - GAS SALES - SONAT    BP ENERGY COMPANY    12/31/2016 COLORADO
INTERSTATE GAS - TRANSPORTATION    EL PASO PIPELINE PARTNERS LP    3/31/2019
COLUMBIA - TRANSPORTATION - FIRM    COLUMBIA GAS TRANSMISSION CORP    10/31/2024
EAST TENNESSEE - TRANSPORTATION - FIRM - 10,000    EAST TENNESSEE NATURAL GAS
LLC    3/31/2017 EAST TENNESSEE - TRANSPORTATION - FIRM - 15,000    EAST
TENNESSEE NATURAL GAS LLC    3/31/2022 EQUITABLE (EQT) - GATHERING - FIRM   
EQUITABLE GAS    06/30/2017 EQUITRANS - TRANSPORTATION - FIRM    EQUITABLE GAS
   4/30/2017 EQUITRANS - TRANSPORTATION - INTERRUPTIBLE    EQUITABLE GAS   
5/31/2017 INTERCONN - GAS SALES - SONAT    INTERCONN RESOURCES LLC    1/31/2017
SEQUENT - GAS SALES - ENABLE    SEQUENT ENERGY MANAGEMENT LP    1/31/2017
SEQUENT - GAS SALES - TCO - CRAB ORCHARD/LASHER - WV/VA    SEQUENT ENERGY
MANAGEMENT LP    3/31/2018 SONAT (SOUTHERN NATURAL GAS) - MEASUREMENT - SHORT
CREEK #2    EL PASO PIPELINE PARTNERS LP    12/5/2016 SONAT (SOUTHERN NATURAL
GAS) - MEASUREMENT - SHORT CREEK 46090    EL PASO PIPELINE PARTNERS LP   
11/3/2016 SOUTHCROSS - TRANSPORTATION - DUNCANVILLE/BWB    SOUTHCROSS ENERGY
PARTNERS LP    11/1/2016 SOUTHCROSS - TRANSPORTATION - WHITE OAK/BWB   
SOUTHCROSS ENERGY PARTNERS LP    Life of Lease TENASKA - GAS SALES - CIG/BEAVER
   TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/BIG BLUE   
TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/DUMAS   
TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/FORGAN   
TENASKA MARKETING VENTURES    1/31/2017 UGI - GAS SALES - EQUITABLE WV/VA -
HILLMAN    UGI ENERGY SERVICES, INC.    4/30/2017 WTG - GAS SALES - CIG/BIG
BLUE, DUMAS    WTG GAS MARKETING INC    1/31/2017 WTG - GAS SALES - CIG/FORGAN
   WTG GAS MARKETING INC    1/31/17 RANGELY - NON OP      

Contract name

  

Company Name

  

Expiration Date

CHEVRON - NGL SALES    CHEVRON NATURAL GAS, A DIVISION OF    12/31/2016 CHEVRON
- CO2/TRANSPORTATION-RAVEN RIDGE    CHEVRON NATURAL GAS, A DIVISION OF   
8/31/2019 CHEVRON - UNIT OPERATING AGREEMENT - RANGELY    CHEVRON NATURAL GAS, A
DIVISION OF    LIFE OF RESERVE

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPALACHIA      

Contract name

  

Company Name

  

Expiration Date

AIELLO BROTHERS (SCHREINER) - GATHERING - MCKEAN    AIELLO BROTHERS OIL & GAS
INC    12/31/2015 ALLIANCE - GAS PURCHASE - PA (Weaver)    ALLIANCE PETROLEUM
CORPORATION    4/30/2017 AMERICAN REFINING GROUP - CRUDE - PA    AMERICAN
REFINING GROUP    MTH-TO-MTH ANADARKO - GATHERING - LYCOMING CO    ANADARKO E&P
ONSHORE LLC    5/31/2023 ATMOS - GAS SALES - EAST KNOX    ATMOS ENERGY MARKETING
LLC    1/15/2017 ATMOS - GAS SALES - MORGAN 7&9 TENNESSEE    ATMOS ENERGY
MARKETING LLC    3/31/2017 ATMOS - INTERCONNECT - INDIANA    ATMOS ENERGY
MARKETING LLC    2/28/2016 BLUE RACER - PROCESSING - HASTINGS/NATRIUM    BLUE
RACER MIDSTREAM LLC    12/31/2023 BLUE RACER - TRANSPORTATION - SCIO STATION   
BLUE RACER MIDSTREAM LLC    12/31/2023 CASTLETON COM MERCHANT TRADING - GAS
SALES - FIRESTONE    CASTLETON COM MERCHANT TRADING LP    3/31/2017 CASTLETON
COM MERCHANT TRADING - GAS SALES - TGP JACKSON CENTER    CASTLETON COM MERCHANT
TRADING LP    3/31/2017 CASTLETON COM MERCHANT TRADING - GAS SALES - TGP LAKE
WILHELM    CASTLETON COM MERCHANT TRADING LP    3/31/2017 CASTLETON COMMODITIES
- GAS SALES - TGP - TOWNVILLE/MAPLEWOOD    CASTLETON COM MERCHANT TRADING LP   
3/31/2017 CATALYST - GATHERING - MCKEAN    CATALYST ENERGY INC    10/31/2015
CHEVRON - GAS SALES - DOMINION - WICKS    CHEVRON NATURAL GAS, A DIVISION OF   
3/31/17 CHEVRON - GAS SALES - EQUITRANS - SALEM    CHEVRON NATURAL GAS, A
DIVISION OF    3/31/17 CITIZENS - TRANSPORTATION - TN    CITIZENS GAS UTILITY
DISTRICT    6/30/2018 CNX - PROCESSING - FRUEHAUF    CNX GAS CO LLC   
LIFE OF WELL CNX - TRANSPORTATION and PROCESSING - BIG MOUNTAIN    KNOX ENERGY
INC    LIFE OF WELL COLUMBIA GAS OF OH - GAS SALES - COH    COLUMBIA GAS OF
OHIO, INC    10/31/2017 COLUMBIA GAS OF PA - GAS SALES - MILLER    COLUMBIA GAS
OF PENNSYLVANIA    9/14/2017 D & D ENERGY - GAS PURCHASE - OHIO    D & D ENERGY
CO    1/31/2017 D&L - GAS PURCHASE - TRUMBULL CO, HOWLAND TWP    D & L ENERGY,
INC.    LIFE OF WELL D&L - GAS PURCHASE - TRUMBULL CO, WARREN TWP    D & L
ENERGY, INC.    LIFE OF WELL D&L - GAS PURCHASE - TRUMBULL CO. - HUBISH - OH   
BOBCAT WELL & PIPELINE LLC    LIFE OF WELL DANZI - GATHERING - MCKEAN    DANZI
ENERGY, INC.    12/31/2015 DIRECT ENERGY - GAS SALES - DEO/LPPS LARGE DEAL   
DIRECT ENERGY MARKETING LLC    6/30/2017 DIRECT ENERGY - GAS SALES -
ERIKSON/THOMPSETT    DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY -
GAS SALES - PNG    DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY - GAS
SALES - TETCO    DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY-GAS
SALES-DEO 6371.C134    DIRECT ENERGY MARKETING LLC    6/30/2017 DISCOVERY - GAS
PURCHASE - PA    DISCOVERY OIL & GAS, LLC    3/31/2017 DOMINION EAST OHIO - HEAT
CONTENT    DOMINION EAST OHIO    4/30/2016 DOMINION EAST OHIO - PRODUCTION
ENHANCEMENT    DOMINION EAST OHIO    4/30/2017 DOMINION FIELD SERVICES - GAS
SALES - DTI    DOMINION FIELD SERVICES, INC.    01/31/17 DOMINION FIELD SERVICES
- GAS SALES - DTI - HERMINIE    DOMINION FIELD SERVICES, INC.    4/30/2017
DOMINION FIELD SERVICES - GAS SALES - TCO - AO6 PA    DOMINION FIELD SERVICES,
INC.    3/31/2017 DOMINION FIELD SERVICES - GAS SALES - TCO - GATHERCO   
DOMINION FIELD SERVICES, INC.    3/31/2017 DOMINION FIELD SERVICES - GAS SALES -
TCO - GILLIS, MISLO, W. BETHLEHEM    DOMINION FIELD SERVICES, INC.    4/30/2017
DOMINION FIELD SERVICES - GAS SALES - TCO - GOODWIN, ORLOSKY, SMOCK    DOMINION
FIELD SERVICES, INC.    4/30/2017 DOMINION FIELD SERVICES - GAS SALES - TCO -
SPRINGHILL, BROWN    DOMINION FIELD SERVICES, INC.    4/30/2017 DOUBLE J
RESOURCES - GATHERING - MCKEAN    DOUBLE J RESOURCES, INC.    12/31/2015 EASTERN
ENERGY - GAS TRANSPORT - NY    EASTERN ENERGY GROUP    LIFE OF RSRV EDF TRADING
- GAS SALES - TETCO/CLYDE    EDF TRADING NORTH AMERICA LLC    3/31/2017 EDWARDS
ENERGY DBA JOHN COOL (AB RESOURCES) - GATHERING - MCKEAN    AB RESOURCES LLC   
12/31/2015 ELDORADO ENERGY - GATHERING - MCKEAN    ELDORADO ENERGY, LLC   
9/30/2016 EMKEY - GATHERING - THOMPSETT, EICKSON    MID AMERICAN NATURAL
RESOURCES    9/9/9999 ENERGY ALLIANCE - PROCESSING    ENERGY ALLIANCE COMPANY,
INC    10/7/2029 EQUITRANS - AGREGATION GATHERING - SW PA (CHEVRON FRMR AGNT)   
EQUITRANS LP    4/30/2017 ERIC PETROLEUM - GAS PURCHASE - DOTSUN MM    ERIC
PETROLEUM    LIFE OF WELL ERIC PETROLEUM - GAS SALES - KOCH - OHIO    ERIC
PETROLEUM    9/8/2017 FARRINGTON & HEPLER (M&M ROYALTY) - GATHERING - MCKEAN   
M & M ROYALTY    12/31/2015 HEHN - GAS PURCHASE - OH    HEHN QUALITY GARDEN
CORPORATION    LIFE OF WELL HOWARD DRILLING - GATHERING - MCKEAN    HOWARD
DRILLING    12/31/2015

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

INTERSTATE GAS SUPPLY - GAS SALES - COH    INTERSTATE GAS SUPPLY INC   
5/31/2017 INTERSTATE GAS SUPPLY - GAS SALES - TCO/COBRA    INTERSTATE GAS SUPPLY
INC    2/28/2017 INTERSTATE GAS SUPPLY - GAS SALES - TCO/V6DEO    INTERSTATE GAS
SUPPLY INC    6/30/2017 KEYROCK - GAS PURCHASE - PA    KEYROCK ENERGY, LLC   
1/1/2017 KLEESE - GAS PURCHASE - OH    KLEESE DEVELOPMENT ASSOCIATES    LIFE OF
WELL KRIEBEL - GAS SALES - LOWNSBERRY    KRIEBEL MINERALS, INC.    3/31/2017
MARKWEST - GATHERING AND PROCESSING    MARKWEST LIBERTY MIDSTREAM & RESRCS   
6/2/2016 MARKWEST - NGL & MARKETING - HOUSTON PLANT    MARKWEST LIBERTY
MIDSTREAM & RESRCS    6/2/2017 NORTH COAST - GAS PURCHASE - DJ&J MM    NORTH
COAST ENERGY, INC.    LIFE OF WELL NORTH COAST - GAS PURCHASE - MORAIN ANDERSON
MM    NORTH COAST ENERGY, INC.    LIFE OF WELL NORTHWOOD - TRANSPORATION and GAS
SALES - OH    NORTHWOOD ENERGY CORPORATION    LIFE OF WELL NUCORP - GAS PURCHASE
- TN    NUCORP ENERGY INC    1/31/2017 OHIO VALLEY HUB - FACILITIES and
MANAGEMENT    OHIO VALLEY HUB LLC    12/13/2017 OIL CREEK ENERGY (SOUTH SHORE
ENERGY) - GATHERING - MCKEAN    SOUTH SHORE ENERGY, LLC    12/31/2015 OPEN FLOW
- GAS SALES - NFG    OPEN FLOW GAS SUPPLY CORP    3/31/2017 PAUL JONES - GAS
SALES - NY/CORN DRYING    PAUL M. JONES    LIFE OF WELL PEOPLES - GAS SALES -
BUTCHER    EQUITABLE GAS    3/31/2017 PEOPLES NATURAL GAS COMPANY - PRODUCTION
ENHANCEMENT    DOMINION PEOPLES    4/1/2017 RAY PANDER - GAS PURCHASE - OH   
RAY PANDER TRUCKING, INC.    LIFE OF WELL SOUTH JERSEY - GAS SALES - NFG   
SOUTH JERSEY RESOURCES GROUP LLC    2/28/2017 STRYKER - GAS SALES - NORSE/AER   
STRYKER ENERGY LLC    1/31/2017 SUMMIT PETROLEUM - GAS PURCAHSE - OH    SUMMIT
PETROLEUM, INC.    LIFE OF WELL UEO/M3 - GATHERING - CRAMBLETT    UTICA EAST
OHIO MIDSTREAM LLC    1/31/2028 UEO/M3 - PROCESSING - CRAMBLETT    UTICA EAST
OHIO MIDSTREAM LLC    1/31/2028 UGI - GAS SALES - EQUITRANS/TETCO    UGI ENERGY
SERVICES, INC.    4/30/2017 VANGUARD - ARIANA GATHERING AGREEMENT    VANGUARD
OIL AND GAS CO.    LIFE OF WELL WALDEN - GAS PURCHASE - TN    WALDEN RESOURCES
LLC    LIFE OF WELL NORTH TEXAS      

Contract name

  

Company Name

  

Expiration Date

ATMOS - FACILITIES - HILLIARD    ATMOS ENERGY MARKETING LLC    MTH-TO-MTH ATMOS
- FACILITIES - PROLOGIS    ATMOS ENERGY MARKETING LLC    MTH-TO-MTH BARNETT
GATHERING - GATHERING - LILLIAN (OAK GROVE & LEVY ACRES)    XTO ENERGY INC   
1/1/2017 CALPINE - GAS SALES - CLEBURNE    CALPINE ENERGY SERVICES LP   
3/31/2017 CHESAPEAKE - GAS SALES - DERRINGER    CHESAPEAKE OPERATING INC   
5/1/2017 CHESAPEAKE - GATHERING - DERRINGER    CHESAPEAKE OPERATING INC   
4/30/2017 DB NEWARK LEASE HOLDINGS - FACILITIES - DIXIE BEDARZ    DB NEWARD
LEASE HOLDINGS LP    9/9/9999 DFW - GATHERING - LESTER LEVY    DFW MIDSTREAM
SERVICE, LLC    3/31/2020 EMPIRE - GAS SALES - PROLOGIS & HILLIARD    EMPIRE
PIPELINE CORPORATION    3/31/2017 EMPIRE - GATHERING, GAS SALES, NGL SALES - M&M
RANCH    EMPIRE PIPELINE CORPORATION    1/1/2022 EMPIRE - GATHERING, GAS SALES,
NGL SALES - MILBURN    EMPIRE PIPELINE CORPORATION    8/15/2017 EMPIRE -
GATHERING, GAS SALES, NGL SALES - MILLER    EMPIRE PIPELINE CORPORATION   
1/1/2022 ENBRIDGE - PROCESSING and NGL SALES - WEATHERFORD    ENBRIDGE ENERGY
PARTNERS LP    10/31/2017 ENERGY TRANSFER FUEL - TRANSPORTATION - TX INTERSTATE
(311)    ENERGY TRANSFER FUEL LP    6/30/2017 ENERGY TRANSFER FUEL -
TRANSPORTATION - TX INTRASTATE    ENERGY TRANSFER FUEL LP    6/30/2017 ENERGY
TRANSFER FUEL - BLENDING - TEXAS    ETC TEXAS PIPLINE LTD    10/1/2017 ENLINK -
GAS SALES - GREEN ACRES & HAPPY HILLS    ENLINK GAS MARKETING LP    11/1/2025
ENLINK - GATHERING AND GAS SALES - BRIAR OAKS, DURWOOD, VARDEMAN    ENLINK GAS
MARKETING LP    7/1/2019 ENLINK - GATHERING, PROCESSING, & SALES - MARBLE FALLS
   ENLINK GAS MARKETING LP    9/30/2019 ENLINK MIDSTREAM - CONFIDENTIALITY
AGREEMENT    ENLINK GAS MARKETING LP    4/30/2017 ENLINK MIDSTREAM - GAS SALES &
TRANSPORTATION - PONDER (PERDOMO)    ENLINK GAS MARKETING LP    11/30/2017
ENLINK MIDSTREAM - GATHERING - PERDOMO    ENLINK GAS MARKETING LP    11/30/2017
ENLINK MIDSTREAM - GATHERING, PROCESSING AND GAS SALES - ROBINSON    ENLINK GAS
MARKETING LP    6/30/2017 ETC MARKETING - GAS SALES - MAYPEARL & HOWARD    ETC
MARKETING LTD    3/31/2018

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ETC TEXAS PIPELINE - GAS SALES - INDIAN TRAILS    ETC TEXAS PIPLINE LTD    ETC
TEXAS PIPELINE - GAS SALES - LEGACY MARTIN    ETC TEXAS PIPLINE LTD    12/1/2016
ETC TEXAS PIPELINE - GAS SALES - TOMBSTONE/SANDERFORD    ETC TEXAS PIPLINE LTD
   12/31/2018 ETC TEXAS PIPELINE - GATHERING - COURTNEY    ETC TEXAS PIPLINE LTD
   9/30/2021 ETC TEXAS PIPELINE - GATHERING - DENTON CO.    ETC TEXAS PIPLINE
LTD    11/1/2016 ETC TEXAS PIPELINE - GATHERING - SCHRODER    ETC TEXAS PIPLINE
LTD    6/30/2017 ETC TEXAS PIPELINE - GATHERING - WHEATLAND    ETC TEXAS PIPLINE
LTD    9/30/2021 ETC TEXAS PIPELINE - PROCESSING - WHEATLAND, COURTNEY    ETC
TEXAS PIPLINE LTD    9/30/2021 ETC TEXAS PIPELINE - PROCESSING AND NGL SALES -
M&M RANCH, MILLER    ETC TEXAS PIPLINE LTD    1/1/2022 ETC TEXAS PIPELINE -
GATHERING - GREAT EXPECTATIONS (DENTON COUNTY)    ETC TEXAS PIPLINE LTD   
1/1/2017 SWG PIPELINE (ENLINK) - GATHERING - GREEN ACRES & HAPPY HILLS    ENLINK
GAS MARKETING LP    3/01/2026 TARGA - AID IN CONSTRUCTION - JACK COUNTY TEXAS   
TARGA NORTH TEXAS LP    11/30/2021 TARGA - GAS LIFT - JACK COUNTY TEXAS    TARGA
NORTH TEXAS LP    11/30/2021 TARGA - GAS SALES & PROCESSING - CLAYTON RANCH   
TARGA NORTH TEXAS LP    7/31/2020 TARGA - GATHERING - PECOS/ SCHROEDER - BARTON
HALL    TARGA NORTH TEXAS LP    TARGA - GATHERING - PECOS/SCHROEDER    TARGA
NORTH TEXAS LP    TARGA - GATHERING - TESUQUE, DEAN, BARTON HALL    TARGA NORTH
TEXAS LP    TARGA - PROCESSING, NGL SALES, GAS SALES - JACK COUNTY TEXAS   
TARGA NORTH TEXAS LP    11/30/2021 XTO - GAS PURCHASE - RODEO GUSHER    XTO
ENERGY INC    LIFE OF WELL EAGLE FORD      

Contract name

  

Company Name

  

Expiration Date

ETC FIELD SERVICES - GATHERING, PROCESSING & SALES - EAGLE FORD    ETC FIELD
SERVICES LLC    11/30/2016 ETC FIELD SERVICES - GATHERING, PROCESSING & SALES -
EAGLE FORD    ETC FIELD SERVICES LLC    11/30/2026 MISSISSIPPI LIME      

Contract name

  

Company Name

  

Expiration Date

SEMGAS - GATHERING, PROCESSING, GAS SALES AND NGL SALES - OK    SEMGAS LP   
11/1/2017

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None.

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.03

LIENS

 

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    UCC  

2012 1667353

4/30/12

  ARP Barnett Pipeline, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto. Delaware Secretary of State   

UCC

 

2015 0750157

2/23/15

  ARP Barnett Pipeline, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC  

2012 1667726

4/30/12

  ARP Barnett, LLC   Wells Fargo Bank, National Association, as Administrative
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1 attached thereto. Delaware Secretary of State    UCC  

2015 0750124

2/23/15

  ARP Barnett, LLC   Wilmington Trust, National Association, as Collateral Agent
  All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto. Texas Secretary of State    UCC  

14-0030562253

9/24/14

  ARP Eagle Ford, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Texas Secretary of State    UCC  

15-0005480871

2/23/15

  ARP Eagle Ford, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Atascosa County, Texas    Mechanic
Liens  

167367

12/14/15

 

Claimant:

Compass Well Services, LLC

 

Respondent:

ARP Eagle Ford, LLC

  Materials and services performed on “Subject Wells” defined therein. Delaware
Secretary of State    UCC  

2014 1906403

5/14/14

  ARP MOUNTAINEER PRODUCTION, LLC   U.S. BANK EQUIPMENT FINANCE, A DIVISION OF
U.S. BANK NATIONAL ASSOCIATION   Specific equipment. Delaware Secretary of State
   UCC  

2014 1906585

5/14/14

  ARP MOUNTAINEER PRODUCTION, LLC   U.S. BANK EQUIPMENT FINANCE, A DIVISION OF
U.S. BANK NATIONAL ASSOCIATION   Specific equipment. Delaware Secretary of State
   UCC  

2014 2023927

5/22/14

  ARP Mountaineer Productions, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC  

2015 0750462

2/23/15

  ARP Mountaineer Productions, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Buchanan County, Virginia
   UCC  

63795

5/23/14

  ARP Mountaineer Production, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Buchanan County, Virginia    UCC  

63854

4/11/16

  ARP Mountaineer Production, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Buchanan County, Virginia    UCC  

63855

4/11/16

  ARP Mountaineer Production, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Barbour County, West Virginia    JUDGMENT  

Book: 42

Page: 398

5/16/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95. Fayette County, West Virginia
   JUDGMENT  

Book: 64

Page: 350

5/16/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95. McDowell County, West Virginia
   JUDGMENT  

Book: 64

Page: 517

5/16/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95. Raleigh County, West Virginia
   JUDGMENT  

Book: 5062

Page: 1827

5/16/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Taylor County, West Virginia    JUDGMENT  

Book: 24

Page: 594

5/19/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95. Wyoming County, West Virginia
   JUDGMENT  

Book: 47

Page: 144

5/16/16

 

Petitioner:

SD GAS, LLC

 

Respondent:

ARP Mountaineer Production, LLC

  Judgment entered in the amount of $347,431.95. County Clerk, Oklahoma County,
Oklahoma    UCC  

2012050102045110

5/1/12

  ARP Oklahoma, LLC   Wells Fargo Bank, National Association, as Administrative
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule I attached thereto. County Clerk, Oklahoma County,
Oklahoma    UCC  

20150223020172520

2/23/15

  ARP Oklahoma, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Delaware Secretary of State    UCC  

2013 2993740

8/1/13

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule I attached thereto.

Delaware Secretary of State    UCC  

2015 0750371

2/23/15

  ARP Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Clerk Taos County, New Mexico    UCC  

Book: 907

Page: 25

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule I attached thereto.

Clerk Taos County, New Mexico    UCC  

Book: 907

Page: 35

  ARP Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Johnson County, Wyoming    UCC  

154488

4/8/16

  ARP PRODUCTION COMPANY LLC   WILMINGTON TRUST NA   Fixture filing. Johnson
County, Wyoming    UCC  

154487

4/8/16

  ARP PRODUCTION COMPANY LLC   WELLS FARGO BANK, NA   Fixture filing. Johnson
County, Wyoming    MORTGAGE  

145125

2/25/15

  ARP PRODUCTION COMPANY LLC   WILMINGTON TRUST NA   Mortgage. Johnson County,
Wyoming    MORTGAGE  

132508

9/6/13

  ARP PRODUCTION COMPANY LLC   WELLS FARGO BANK, NA   Mortgage

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Johnson County, Wyoming    MORTGAGE  

132023

8/9/13

  ARP PRODUCTION COMPANY LLC   WELLS FARGO BANK, NA   Mortgage Fayette County,
Alabama    UCC  

2013-94

8/9/13

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   Fixture filing. Jefferson County, Alabama    UCC  

LR201316/20753

8/9/13

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   Fixture filing. Tuscaloosa County, Alabama    UCC  

2013 2080

8/7/13

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   Fixture filing. Walker County, Alabama    UCC  

103702

8/8/13

  ARP Production Company, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   Fixture filing. Moffat County, Colorado    UCC  

20160822

4/7/16

  ARP Rangely Production, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Moffat County, Colorado    UCC  

20160825

4/7/16

  ARP Rangely Production, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Rio Blanco County, Colorado    UCC  

312101

4/8/16

  ARP Rangely Production, LLC   Wells Fargo Bank, National Association, as
Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Rio Blanco County, Colorado    UCC  

312102

4/8/16

  ARP Rangely Production, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC  

2014 2568186

6/30/14

  ARP Rangely Production, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC  

2015 0750512

2/23/15

  ARP Rangely Production, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Texas Secretary of State   
UCC  

12-0023806214

7/27/12

  Atlas Barnett, LLC   Wells Fargo Bank, National Association, as Administrative
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule I attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Texas Secretary of State    UCC  

15-0005480750

2/23/15

  Atlas Barnett, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Jacks County, Texas    Mechanic Liens
 

Book: 980

Page: 594

1/20/15

  Atlas Barnett, LLC   Borderline Operation Corporation  

Fees for drilling and completing of wells on the Edward-Worthington leasehold, a
property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

The amount due and owing is $13,975.00

Jacks County, Texas    Mechanic Liens  

Book: 980

Page: 626

1/20/15

  Atlas Barnett, LLC   Borderline Operation Corporation  

Fees for drilling and completing of wells on the Fitzgerald #6 leasehold, a
property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

The amount due and owing is $7,865.00

Jacks County, Texas    Mechanic Liens  

Book: 980

Page: 650

1/20/15

  Atlas Barnett, LLC   Borderline Operation Corporation  

Fees for drilling and completing of wells on the Sewell B3 and the Sewell East I
leasehold, a property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

The amount due and owing is $7,865.00

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Colorado Secretary of State    UCC  

20122006596

3/8/12

  Atlas Energy Colorado, LLC   Wells Fargo Bank, National Association, as
Administrative Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule 1 attached thereto. Colorado Secretary of State
   UCC  

20152016343

2/23/15

  Atlas Energy Colorado, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC  

2015 0749712

2/23/15

  Atlas Energy Holdings Operating Company, LLC   Wilmington Trust, National
Association, as Collateral Agent   All assets of Debtor, except for the Excluded
Property as more fully described on Schedule A attached thereto. Delaware
Secretary of State    AMEND  

2015 3196267

7/23/15

  Atlas Resource Partners Holdings, LLC   Wilmington Trust, National
Association, as Collateral Agent   Amendment to financing statement no. 2015
0749712 amending Debtor’s name. Indiana Secretary of State    UCC  

201100002591970

3/25/11

  Atlas Energy Indiana, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto. Indiana Secretary of State    AMEND  

201200002186890

3/8/12

  Atlas Energy Indiana, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
Amendment to financing statement no. 201100002591970 amending Debtor’s address.
Indiana Secretary of State    AMEND  

201200002187033

3/8/12

  Atlas Energy Indiana, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Amendment to financing statement no. 201100002591970 restating collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto.

Indiana Secretary of State    AMEND  

201300001421246

2/11/13

  Atlas Energy Indiana, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
Amendment to financing statement no. 201100002591970 releasing the liens and
security interests in the property described on Exhibit A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Indiana Secretary of State    CONT  

201500007969241

10/16/15

  Atlas Energy Indiana, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
Continuation of financing statement no. 201100002591970. Indiana Secretary of
State    UCC  

201500001424241

2/23/15

  ATLAS ENERGY INDIANA, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Ohio Secretary of State   
UCC  

OH00148945786

3/24/11

  Atlas Energy Ohio, LLC   Wells Fargo Bank, N.A., as Administrative Agent   All
assets of Debtor, except for the Excluded Property as more fully described on
Schedule 1 attached thereto. Ohio Secretary of State    AMEND  

20120690048

3/8/12

  Atlas Energy Ohio, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Amendment to financing statement no. OH00148945786 amending Debtor’s address and
restating the collateral description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto.

Ohio Secretary of State    AMEND  

20120690049

3/8/12

  Atlas Energy Ohio, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Amendment to financing statement no. OH00148945786 restating the collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Ohio Secretary of State    CONT  

20152890220

10/16/15

  Atlas Energy Ohio, LLC   Wells Fargo Bank, N.A., as Administrative Agent  
Continuation of financing statement no. OH00148945786. Ohio Secretary of State
   UCC  

OH00183223658

2/23/15

  Atlas Energy Ohio, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Pennsylvania Secretary of the
Commonwealth    UCC  

2011032500976

3/24/11

 

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   All assets of Debtor, except
for the Excluded Property as more fully described on Schedule 1 attached
thereto. Pennsylvania Secretary of the Commonwealth    AMEND  

2012030901940

3/8/12

 

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

  Wells Fargo Bank, N.A., as Administrative Agent  

Amendment to financing statement no. 2011032500976 restating the collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Pennsylvania Secretary of the Commonwealth    AMEND  

2012030901952

3/8/12

 

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011032500976 amending address for Atlas Resources, LLC.
Pennsylvania Secretary of the Commonwealth    AMEND  

2012030901926

3/8/12

 

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011032500976 amending address for Viking Resources, LLC.
Pennsylvania Secretary of the Commonwealth    CONT  

2016010800591

1/8/16

 

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Continuation of financing
statement 2011032500976. Pennsylvania Secretary of the Commonwealth    UCC  

2015022407392

2/23/15

  Atlas Energy Tennessee, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC  

2015 0749720

2/23/15

  Atlas Noble, LLC   Wilmington Trust, National Association, as Collateral Agent
  All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto. Recorder Guernsey County, Ohio    UCC  

201600001834

4/8/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Recorder Guernsey County, Ohio    UCC  

201600001837

4/8/16

  Atlas Noble, LLC   Wilmington Trust, National Association, as Collateral Agent
 

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Muskingum County, Ohio    UCC  

2016-00000041

4/8/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Muskingum County, Ohio    UCC  

2016-00000042

4/8/16

  Atlas Noble, LLC   Wilmington Trust, National Association, as Collateral Agent
 

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Noble County, Ohio    UCC  

2016000071742

4/8/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Noble County, Ohio    UCC  

2016000071743

4/8/16

  Atlas Noble, LLC   Wilmington Trust, National Association, as Collateral Agent
 

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC  

201605060008010

5/6/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Recorder Trumbull County, Ohio    UCC  

201605060008011

5/6/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC  

201605060008012

5/6/16

  Atlas Noble, LLC   Wells Fargo Bank, N.A., as Administrative Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC  

201605060008013

5/6/16

  Atlas Noble, LLC   Wilmington Trust, National Association, as Collateral Agent
 

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pennsylvania Secretary of the Commonwealth    UCC  

2016051000046

5/9/16

  Atlas Pipeline Tennessee, LLC   Wells Fargo Bank, N.A., as Administrative
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1 attached thereto. Pennsylvania Secretary of the
Commonwealth    UCC  

2016051900420

5/19/19

  Atlas Pipeline Tennessee, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   AMEND  

2015 3196267

7/23/15

  Atlas Resource Partners Holdings, LLC   Wilmington Trust, National
Association, as Collateral Agent   Amendment to financing statement no. 2015
0749712 amending Debtor’s name and address.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Pennsylvania Secretary of the Commonwealth    UCC  

2015022407405

2/23/15

  Atlas Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Fayette County, Pennsylvania    UCC  

201500005200

5/21/15

  Atlas Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent   Fixture filing. Greene County, Pennsylvania    UCC  

20167000

Instrument #1156

Docket #1

Page: 290

Block #3

 

Atlas Resources, LLC

Viking Resources, LLC

  Wilmington Trust, National Association, as Collateral Agent   Fixture filing.
Circuit Clerk, Columbia County, Arkansas    UCC  

Book: 352

Instrument: 124

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Circuit Clerk, Columbia County, Arkansas    UCC  

Book: 352

Instrument: 135

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Circuit Clerk, Faulkner County, Arkansas    UCC  

2015-8845

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Circuit Clerk, Faulkner County, Arkansas    UCC  

2015-9139

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Circuit Clerk, Johnson County, Arkansas    UCC  

Book: 2015011-00406

6/11/15

Instrument: 216764

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Circuit Clerk, Johnson County, Arkansas    UCC  

Book: 2015012-00124

Instrument: 216876

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Circuit Clerk, Logan County, Arkansas    UCC  

201507-11

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Circuit Clerk, Logan County, Arkansas    UCC  

201507 707

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Circuit Clerk, Ouachita County, Arkansas    UCC  

Book: M358-00218

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Circuit Clerk, Ouachita County, Arkansas    UCC  

Book: M358-00842

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pope County, Arkansas    UCC  

Book: 2015-27-00285

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Pope County, Arkansas    UCC  

Book: 2015-29-00337

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Clerk and Recorder, Sebastian County, Arkansas    UCC  

2015F-08048

6/10/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Clerk and Recorder, Sebastian County, Arkansas    UCC  

2015F-08425

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Yell County, Arkansas    UCC  

Book: 528

Pages: 785-938

6/22/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC  

2015 2429719

6/8/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Blanket Lien. Delaware Secretary of State    UCC  

2015 2470374

6/10/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Beaver County, Oklahoma   
UCC  

I-2015-001187

Book: 1331

Page: 167

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Beaver County, Oklahoma    UCC  

I-2015-001225

Book: 1331

Page: 515

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Beckham County, Oklahoma    UCC  

I-2015-002392

Book: 2189

Page: 359-392

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Beckham County, Oklahoma    UCC  

I-2015-002486

Book: 2190

Page: 0693-0697

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Caddo County, Oklahoma    UCC  

201500014459

Book: 2970

Page: 576-609

6/10/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Caddo County, Oklahoma    UCC  

201500014617

Book: 2972

Page: 173-177

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Cleveland County, Oklahoma    UCC  

Book: 5430

Page: 1192

6/10/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Cleveland County, Oklahoma    UCC  

Book: 5433

Page: 243

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Coal County, Oklahoma    UCC  

Book: 823

Page: 181

6/12/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Coal County, Oklahoma    UCC  

Book: 828

Page: 27

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Ellis County, Oklahoma    UCC  

I-K-001424

Book: 0919

Page: 773

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Ellis County, Oklahoma    UCC  

I-K-001485

Book: 0920

Page: 473

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Garvin County, Oklahoma    UCC  

Book: 2102

Page: 209

6/10/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Garvin County, Oklahoma    UCC  

Book: 2102

Page: 876

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Haskell County, Oklahoma    UCC  

Book: 850

Page: 24

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Haskell County, Oklahoma    UCC  

Book: 851

Page: 5

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Latimer County, Oklahoma    UCC  

Book: 816

Page: 492

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Latimer County, Oklahoma    UCC  

Book: 817

Page: 682

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Leflore County, Oklahoma    UCC  

Book: 1936

Page: 256

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Leflore County, Oklahoma    UCC  

Book: 1943

Page: 691

8/4/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Major County, Oklahoma    UCC  

I-2015-001894

Book: 1901

Page: 48

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Major County, Oklahoma    UCC  

I-2015-001949

Book: 1901

Page: 579

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

McClain County, Oklahoma    UCC  

I-2015-007744

Book: 2240

Page: 1

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. McClain County, Oklahoma    UCC  

I-2015-008076

Book: 2241

Page: 248

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pittsburgh County, Oklahoma    UCC  

Book: 2176

Page: 6

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Pittsburgh County, Oklahoma    UCC  

Book: 2177

Page: 574

6/17/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent   Fixture filing. Roger Mills County, Oklahoma    UCC  

I-2015-001904

Book: 2297

Page: 128

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Roger Mills County, Oklahoma    UCC  

I-2015-002029

Book: 2300

Page: 151

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Woods County, Oklahoma    UCC  

I-2015-002384

Book: 1221

Page: 1

6/11/15

  ATLS Production Company, LLC   Wells Fargo Bank, N.A., as Administrative Agent
  Fixture filing. Woods County, Oklahoma    UCC  

I-2015-002472

Book: 1221

Page: 467

6/18/15

  ATLS Production Company, LLC   Wilmington Trust, National Association, as
Collateral Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC  

2015 0749779

2/23/15

  REI-NY, LLC   Wilmington Trust, National Association, as Collateral Agent  
All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto. Delaware Secretary of State    UCC  

2015 0750082

2/23/15

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. County Recorder Columbiana County,
Ohio    UCC  

2016-00050379

4/11/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

County Recorder Columbiana County, Ohio    UCC  

2016-00050380

4/11/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Guernsey County, Ohio    UCC  

201600001835

4/8/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Guernsey County, Ohio    UCC  

201600001836

4/8/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Harrison County, Ohio    UCC  

201600001382

5/10/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Harrison County, Ohio    UCC  

201600001383

5/10/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Summit County, Ohio    UCC  

56204772

4/15/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Summit County, Ohio    UCC  

56204774

4/15/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Trumbull County, Ohio    UCC  

201605060008011

5/6/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Trumbull County, Ohio    UCC  

201605060008014

5/6/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Tuscarawas County, Ohio    UCC  

201600003513

4/8/16

  Resource Energy, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Tuscarawas County, Ohio    UCC  

201600003516

4/8/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Recorder Trumbull County, Ohio    UCC  

201605060008014

5/6/16

  Resource Energy, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC  

2015 0750108

2/23/15

  Resource Well Service, LLC   Wilmington Trust, National Association, as
Collateral Agent   All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. County Recorder Columbiana
County, Ohio    UCC  

2016-00050381

4/11/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Columbiana County, Ohio    UCC  

2016-00050382

4/11/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Mahoning County, Ohio    UCC  

201600000127

4/8/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Mahoning County, Ohio    UCC  

201600000128

4/8/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

County Recorder Portage County, Ohio    UCC  

141679

5/6/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Portage County, Ohio    UCC  

141680

5/6/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Stark County, Ohio    UCC  

201604110013253

4/11/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Stark County, Ohio    UCC  

201604110013254

4/11/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Summit County, Ohio    UCC  

56204773

4/15/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Summit County, Ohio    UCC  

56204775

4/15/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

County Recorder Trumbull County, Ohio    UCC  

201605060008012

5/6/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Trumbull County, Ohio    UCC  

201605060008015

5/6/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Wayne County, Ohio    UCC  

201600003491

4/11/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Wayne County, Ohio    UCC  

201600003492

4/11/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pennsylvania Secretary of the Commonwealth    UCC  

2015022407417

2/23/15

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Recorder Fayette County, Pennsylvania    UCC  

201300009328

8/6/13

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.   Fixture filing. Recorder Fayette County, Pennsylvania   
UCC  

201500005200

5/21/15

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent   Fixture filing. Recorder Fayette County, Pennsylvania    UCC  

201600003857

4/8/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Fayette County, Pennsylvania    UCC  

201600003858

4/8/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Greene County, Pennsylvania    UCC  

201670001182

4/8/16

  Viking Resources, LLC   Wells Fargo Bank, National Association, as
Administrative Agent.  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Greene County, Pennsylvania    UCC  

201670001184

4/8/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Recorder Trumbull County, Ohio    UCC  

201605060008015

5/6/16

  Viking Resources, LLC   Wilmington Trust, National Association, as Collateral
Agent  

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC  

2011 1096810

3/24/11

 

Atlas Energy, L.P.

Atlas Pipeline Holdings GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   All assets of Debtor, except
for the Excluded Property as more fully described on Schedule 1 attached
thereto. Delaware Secretary of State    AMEND  

2011 1439580

4/18/11

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 removing Atlas Pipeline Holdings GP, LLC and
replacing with Atlas Energy GP, LLC.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2011 1917403

5/20/11

 

Atlas Energy, L.P.

Atlas Pipeline Holdings GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 removing Atlas Energy GP, LLC and replacing with
Atlas Pipeline Holdings GP, LLC. Delaware Secretary of State    AMEND  

2011 1942104

5/20/11

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 removing Atlas Pipeline Holdings GP, LLC and
replacing with Atlas Energy GP, LLC.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2012 0885998

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending address for Atlas Energy Holdings Operating
Company, LLC. Delaware Secretary of State    AMEND  

2012 0910036

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent  

Amendment to financing statement no. 2011 1096810 restating collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1 attached thereto.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2012 0910044

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending address for Atlas Noble, LLC. Delaware
Secretary of State    AMEND  

2012 0910101

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending address for REI-NY, LLC.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2012 0910127

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending address for Resource Energy, LLC. Delaware
Secretary of State    AMEND  

2012 0910358

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending address for Resource Well Services, LLC.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2012 0910424

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting AED Investments, Inc. Delaware Secretary of
State    AMEND  

2012 0910473

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting Atlas America Mid-Continent, Inc.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2012 0910572

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Resource Services, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy Company, LLC. Delaware
Secretary of State    AMEND  

2012 0910648

3/7/12

 

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy Resource Services, Inc.
Delaware Secretary of State    AMEND  

2012 0912503

3/7/12

 

Atlas Energy GP, LLC

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy, L.P. Delaware Secretary of
State    AMEND  

2015 0960822

3/6/15

 

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy GP, LLC.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

 

File No. and File Date

 

Debtor

 

Secured Party

 

Collateral Description

Delaware Secretary of State    AMEND  

2015 2733490

6/25/15

 

Atlas Resource Partners Holdings, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Amendment to financing
statement no. 2011 1096810 amending name of Atlas Energy Holdings Operating
Company, LLC. Delaware Secretary of State    CONT  

20150812586

11/6/15

 

Atlas Resource Partners Holdings, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

  Wells Fargo Bank, N.A., as Administrative Agent   Continuation of financing
statement no. 2011 1096810.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

Transactions referred to in Schedule 9.13 are incorporated herein by reference
to the extent any such transactions constitute Investments.

 

SCHEDULE 9.05 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.11

SALE OF PROPERTIES

 

Well
Number

  

Property Number

  

Well Name

1    P1UGPAPG00    GRACE UNIT 6H 2    P1UGPASG00    GRACE UNIT 4H 3   
P1UGPAUG00    GRACE UNIT 5H 4    QALCSQDRGB    GRACE UNIT/UNIT 10 5   
QALCTB7JNV    GRACE UNIT/UNIT 10 6    QALCT6SHLV    UNIT 10 3H 7    QALCTB2KOV
   UNIT 10 4H 8    QALCT0FJIV    UNIT 10 5H 9    QALCTBHKPV    UNIT 10 6H 10   
QALCT69HMV    UNIT 10 7H 11    P1UGPAKG00    DOBIE MARTIN UNIT 5H 12   
P1UGPAMG00    DOBIE MARTIN UNIT 6H 13    P1UGPAFF00    JIMMY UNIT 4H 14   
P1UGPA4F00    JIMMY UNIT 5H 15    P1UGPB0F00    JIMMY UNIT 6H 16    Property
number identified by Borrower, subject to consent of the Administrative Agent   
GRACE UNIT/UNIT 10 3H

 

SCHEDULE 9.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.13

TRANSACTIONS WITH AFFILIATES

 

1. Omnibus Agreement, dated as of the Effective Date, by and among Titan
Management LLC, Atlas Energy Resources Services, Inc., Titan Energy, LLC, and
Titan Energy Operating, LLC.

 

2. Transactions pursuant to that certain Amended and Restated Contract Operating
Agreement, dated as of January 1, 2016, by and among Atlas Eagle Ford Operating
Company, LLC, ARP Eagle Ford, LLC and Atlas Growth Eagle Ford, LLC, as amended
from time to time in accordance with the First Lien Credit Agreement and the
Second Lien Credit Agreement.

 

3. Transactions pursuant to that certain Second Amended and Restated Shared
Acquisition and Operating Agreement, dated as of January 1, 2016, by and among
ARP Eagle Ford, LLC, Atlas Growth Eagle Ford, LLC and Atlas Eagle Ford Operating
Company, LLC, as amended from time to time in accordance with the First Lien
Credit Agreement and the Second Lien Credit Agreement.

 

4. Payment of salary and benefit costs and expenses and corporate card amounts
to ATLS or its subsidiaries that are allocated to be paid by the Borrower in
accordance with the methodology in place on the Plan Effective Date and giving
effect to any changes thereto approved by the Borrower’s conflict committee.

 

5. Payments to ATLS or its subsidiaries of amounts owing in respect of corporate
insurance and bonding maintained by ATLS or its subsidiaries with third parties
on behalf of ARP and its subsidiaries.

 

6. Amended and Restated Limited Liability Company Agreement of Titan Energy,
LLC, dated as of the Effective Date, by Atlas Resource Partners, L.P, as Sole
Member.

 

7. Amended and Restated Limited Liability Company Agreement of Titan Energy
Operating, LLC, dated as of the Effective Date, by Titan Energy, LLC, as Sole
Member.

 

SCHEDULE 9.13 TO CREDIT AGREEMENT